Exhibit 10.1

 

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

DEED OF LEASE

BY AND BETWEEN

GRIZZLY VENTURES LLC

AND

RACKSPACE US, INC.

BUILDING 4 (ACC4)

ASHBURN CORPORATE CENTER

ASHBURN, VIRGINIA



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

DEED OF LEASE

THIS DEED OF LEASE (the “Lease”) is made as of the 5th day of February, 2009
(the “Effective Date”) by and between GRIZZLY VENTURES LLC, a Delaware limited
liability company (hereinafter referred to as “Landlord”), and RACKSPACE US,
INC., a Delaware corporation (hereinafter referred to as “Tenant”).

RECITALS:

A. Landlord is the owner of a data center facility known as “ACC4”, located in
the Phase II of Ashburn Corporate Center, Ashburn, Virginia consisting of
approximately three hundred thousand (300,000) gross square feet and
approximately one hundred seventy-one thousand two hundred (171,200) rentable
square feet of raised floor area (the “Building”) and situated on certain real
property owned by Landlord legally described on Exhibit A attached hereto (the
“Land”). The Building and the Land shall constitute the “Property”.

B. The Building is comprised of two (2) phases (“ACC4 Phase I” and “ACC4 Phase
II”, respectively), each containing approximately 150,000 gross square feet,
comprised in part of approximately 85,600 square feet of raised floor area, and
each of ACC4 Phase I and ACC4 Phase II having 18.2 mega volt amps of Critical
Load Power (as hereinafter defined) available to it. The raised floor space in
each phase of the Building is divided into computer rooms of varying sizes (each
a “Pod”).

C. Tenant desires to lease a portion of the rentable area of said Building, and
Landlord is willing to rent such portion of the rentable area of said Building
to Tenant, upon the terms, conditions, covenants and agreements set forth
herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
covenant and agree as follows:

ARTICLE I

THE PREMISES

1.1 Landlord hereby leases and demises to Tenant and Tenant hereby leases and
accepts from Landlord, for the term and upon the terms and conditions
hereinafter set forth, the space designated as computer room 8b in ACC4 Phase II
(“Pod 8b”) and containing in the aggregate approximately eleven thousand
(11,000) rentable square feet of raised floor, as shown on the floor plan
attached hereto as Exhibit B and as Pod 8b on the floor plans attached hereto as
Exhibit B-1 and Exhibit B-2 (Pod 8b together with the Office Space (defined
below) and the Storage Space (defined below), the “Premises”). Subject to the
terms and provisions of Section V below, Tenant shall, at all times throughout
the Lease Term, have access to the Premises, twenty-four (24) hours per day,
seven (7) days per week.

1.2 Subject to the terms of this Lease, Tenant shall also have the right to use
the public and common areas and facilities in the Building and on the Land (the
“Common Areas”),

 

1.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

including any lobby area, the loading dock, and any other areas devoted to the
public, such as corridors, fire vestibules, restrooms, janitor closets and other
similar facilities, and those areas of the Building provided for use in common
by Landlord and Tenant and other tenants of the Building, whether or not any
such area is open to the general public, but includes no other rights not
specifically set forth herein. In addition, Tenant shall have the right, to the
extent reasonably necessary in order for Tenant to use the Premises for
Permitted Uses (as defined in Section 6.1 below), upon request to Landlord
whenever practicable, (but in all cases subject to Landlord’s reasonable
security procedures), to access the telephone rooms located in the Building.
Tenant shall have the right to access the mechanical and electrical rooms and
closets located in the Building, to the extent such access is reasonably
necessary or desirable in connection with Tenant’s use of the Premises for the
Permitted Uses, subject to Landlord’s approval, not to be unreasonably withheld
or delayed and subject to Landlord’s reasonable security procedures.

1.3 Landlord hereby leases to and demises to Tenant and Tenant hereby leases and
accepts from Landlord for the period beginning on the Effective Date and ending
upon the expiration of the Lease Term (defined below) (the “Office Space Term”)
and upon the terms and conditions hereinafter set forth, office space in the
Building consisting of Office No. 3 (containing approximately seven hundred
ninety-two (792) square feet) and Office Space No. 4 (containing approximately
eight hundred twenty-four (824) square feet), as more particularly described on
the floor plan attached hereto as Exhibit B-1 (Office No. 3 and Office No. 4
shall hereinafter collectively be referred to as the “Office Space”). Except as
otherwise expressly provided herein, the Office Space shall be considered a part
of the Premises for all purposes hereunder. Prior to the Storage Space
Commencement Date (as hereinafter defined), Landlord shall, at its sole cost and
expense, create a wide pass-through in the demising wall (the “Office Demising
Wall”) existing between Office No. 3 and Office No.4 as of the Effective Date,
in a manner reasonably agreed to by Landlord and Tenant. Notwithstanding
anything to the contrary contained herein, in the event Landlord does not
deliver the Office Space broom clean, with a security access card reader
allowing entry only to persons on the Tenant Access List pursuant to Article V
below, and with a wide pass-through in the Office Demising Wall as aforesaid, on
the Storage Space Commencement Date, then Tenant’s obligation to commence paying
Office Rent in accordance with Section 3.3 below shall be delayed until the date
on which Landlord delivers the Office Space to Tenant as aforesaid.

1.4 Landlord hereby leases to and demises to Tenant and Tenant hereby leases and
accepts from Landlord for the period beginning May 1, 2009 (“Storage Space
Commencement Date”) and ending upon the expiration of the Lease Term (the
“Storage Space Term”), and upon the terms and conditions hereinafter set forth,
storage space in the Building consisting of Storage Room No. 108A (containing
approximately three hundred and two (302) square feet), as more particularly
described on the floor plan attached hereto as Exhibit B-1 (the “Storage
Space”). Except as otherwise expressly provided herein, the Storage Space shall
be considered a part of the Premises for all purposes hereunder. Notwithstanding
the foregoing, in the event Landlord does not deliver the Storage Space broom
clean, with a security access card reader allowing entry only to persons on the
Tenant Access List pursuant to Article V below, and with appropriate demising
walls (walls consist of coated and painted steel mesh), on May 1, 2009, then the
Storage Space Commencement Date shall be delayed until the date on which
Landlord delivers the Storage Space to Tenant as aforesaid.

 

2.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

ARTICLE II

TERM

2.1 Except as otherwise set forth herein, all of the provisions of this Lease
shall be in full force and effect from and after the Effective Date. The term of
this Lease (hereinafter referred to as the “Lease Term”) shall commence on the
Lease Commencement Date, as determined pursuant to Section 2.2 below, and
continue for a period of fifteen (15) years thereafter unless such Lease Term
shall be extended, renewed or terminated earlier in accordance with the
provisions hereof. The term “Lease Term” shall include any properly exercised
renewals and extensions of the term of this Lease.

2.2 (a) The “Lease Commencement Date” shall be the earlier of (i) the date that
is one hundred eighty (180) days after the Effective Date (the “Anticipated
Lease Commencement Date”) and (ii) the date on which Tenant commences the
conduct of its business upon any portion of the Premises, but only with respect
to such portion. Landlord represents that as of the Effective Date, the
following items have been completed, obtained and/or are true, as applicable,
and Landlord warrants and covenants that the same will be completed, in effect
and/or true, as applicable, as of the Lease Commencement Date: (I) Landlord’s
Work (as hereinafter defined) has been substantially completed in accordance
with Section 9.1 below; (II) all mechanical and electrical systems for Pod 8b,
and all components thereof, including, without limitation, computer room air
conditioning units (“CRACs”) and other components of the HVAC system,
uninterruptible power systems (“UPSs”), EPO kiosks, and back-up diesel engine
generators (“Engine Generators”), and the Building Security Systems (as
hereinafter defined) and Building Management System (as hereinafter defined),
are in good working order; (III) data center level 4 testing and level 5
commissioning have been completed with respect to all mechanical and electrical
systems for Pod 8b as certified by CCG Facilities Integration Incorporated, the
Building engineer; and (IV) a certificate of occupancy and any other required
occupancy and/or use permits have been issued by Loudoun County for the
Building, including Pod 8b. For avoidance of doubt, except as otherwise
expressly provided in Section 2.4 below, the Early Access (as hereinafter
defined), the Electrical and Mechanical Systems Testing (as hereinafter defined)
and Tenant’s performance of Tenant’s Work (as hereinafter defined) shall not
constitute the conduct of Tenant’s business upon any portion of the Premises.

(b) [*****] Notwithstanding the foregoing, 2.275 megawatts of Critical Load
Power will be available to the Premises as of the Lease Commencement Date, and
Tenant may use more than the applicable Phase Load Limit, up to the Maximum Load
Limit (as hereinafter defined), at any time during the Lease Term, subject to
and in accordance with the terms and provisions of this Section 2.2(b).

(c) Notwithstanding anything to the contrary contained herein, Landlord and
Tenant acknowledge that, as of the Effective Date, Landlord has not installed
the Building-standard number of power distribution units (“PDUs”) in Pod 8b.
Landlord covenants that, after receipt and approval of Tenant’s plans and
specifications for Tenant’s Installations (as hereinafter defined) in accordance
with Article IX below (the “Installations Plans and

 

3.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

Specifications”), and after consulting with and reasonably considering
suggestions by Tenant, Landlord shall install the Building-standard number of
PDUs in Pod 8b as set forth in this subsection (c). In connection therewith,
Tenant shall use commercially-reasonable, diligent efforts to deliver the
Installations Plans and Specifications to Landlord within thirty (30) days after
the Effective Date. Landlord agrees to review and either approve or disapprove
of the Installation Plans and Specifications within ten (10) days after its
receipt thereof from Tenant and Landlord further agrees to not unreasonably
withhold or condition its approval of the Installation Plans and Specifications.
Landlord shall use commercially-reasonable, diligent efforts to install the
Building-standard number of PDUs in Pod 8b within forty-five (45) days after
Landlord approves the Installation Plans and Specifications. Notwithstanding the
foregoing, provided that Landlord approves the Installations Plans and
Specifications by May 15, 2009 in accordance with this Section 2.2(c), Landlord
shall, subject to any delays caused by Tenant, install the Building-standard
number of PDUs in Pod 8b by no later than the Anticipated Lease Commencement
Date. As used herein, “Building-standard number of PDUs” shall mean ten (10) 300
kVA PDUs.

(d) Notwithstanding anything to the contrary contained herein, in the event:
(i) Landlord does not install the Building-standard number of PDUs in Pod 8b as
set forth in subsection (c) above; and (ii) DFTS (as hereinafter defined) or
another affiliate of Landlord, is engaged by Tenant to perform Tenant’s Work but
fails to complete Tenant’s Work, all on or prior to the Anticipated Lease
Commencement Date, then the Lease Commencement Date shall be delayed until the
date on which both such conditions are satisfied or completed as provided
herein. Notwithstanding the foregoing, if Landlord shall be delayed in
satisfying the conditions set forth in clause (i) and/or clause (ii) above as a
result of delays caused by Tenant, then, for purposes of determining when any
such condition is satisfied, such condition shall be deemed satisfied on the
date such condition would have been satisfied absent any such Tenant-caused
delay. Within ten (10) days after the occurrence of a Tenant-caused delay,
Landlord shall notify Tenant in writing of such Tenant-caused delay. If Landlord
fails to so notify Tenant within said ten (10) day period and such failure to
notify continues for twenty (20) days thereafter, then Landlord shall be deemed
to have waived and excused any such Tenant-caused delay.

(e) Promptly after the Lease Commencement Date and the commencement of each
subsequent Phase are ascertained, Landlord and Tenant shall execute a written
declaration setting forth, as applicable, the Lease Commencement Date, the
commencement date of each subsequent Phase (subject to the provisions of
Section 2.2(b) above), and the date upon which the Lease Term and the applicable
Phase will expire. The form of such declaration is attached hereto as Exhibit C
and made a part hereof.

2.3 For purposes of this Lease, the term “Lease Year” shall mean either (a) if
the Lease Commencement Date shall not occur on the first day of a calendar
month, each period of twelve (12) consecutive calendar months commencing on the
first day of the month immediately following the month in which the Lease
Commencement Date occurs, and on each anniversary of such date, provided that
the first Lease Year shall also include the period from the Lease Commencement
Date to the first day of the month immediately following the Lease Commencement
Date; or (b) if the Lease Commencement Date shall occur on the first day of a
calendar month, each period of twelve (12) consecutive calendar months
commencing on the Lease Commencement Date and on each anniversary of such date;
whichever is applicable.

 

4.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

2.4 Landlord shall permit Tenant to enter Pod 8b starting on the Effective Date
(the “Early Access”), in order to commence installation of racks,
infrastructure, furniture and other equipment in the Premises (“Tenant’s
Installations”) and to perform the remainder of Tenant’s Work (as hereinafter
defined), provided that, prior to commencing any such work in the Premises,
Tenant shall comply in all respects with the requirements of Article IX below.
In performing Tenant’s Work during Tenant’s Early Access, Tenant shall be
permitted to use [*****] and normal, non-Critical Load Power in the Premises, at
its expense, for installation and testing. Except as otherwise expressly
provided herein below, [*****] Tenant will be deemed to have commenced the
conduct of its business for purposes of subpart (ii) of the first sentence of
Section 2.2(a) hereof, provided, that Landlord shall not be required to give
Tenant more than one (1) such notice and opportunity to cure during Early
Access. All terms and conditions of this Lease, as executed, shall apply to
Tenant’s Early Access[*****]. Notwithstanding anything to the contrary contained
herein, Landlord acknowledges and agrees that: (a) Tenant, at Tenant’s sole cost
and expense pursuant to a separate agreement between Tenant and DFTS (as
hereinafter defined), shall be permitted during the Early Access to perform
certain testing reasonably agreed to by Landlord, Tenant and DFTS, with respect
to the electrical and mechanical systems for the Building and Pod 8b (the
“Electrical and Mechanical Systems Testing”), and (b) the use of Critical Load
Power, including the use of [*****], in Pod 8b for any period of time in
connection with such Electrical and Mechanical Systems Testing shall not be
considered the conduct of Tenant’s business for purposes of subpart (ii) of the
first sentence of Section 2.2(a) above.

ARTICLE III

BASE RENT

3.1 Commencing on the Lease Commencement Date, Tenant shall pay to Landlord as
monthly base rent (“Base Rent”), net of all Operating Expenses (which term is
defined in Section 4.2 below), without set off, deduction (unless otherwise
expressly agreed to herein) or demand, an amount equal to [*****]. The monthly
Base Rent payable hereunder shall be due and payable in advance on the first day
of each month. Payment of monthly Base Rent for any fractional calendar month
shall be prorated.

3.2 The Base Rent Rate shall be escalated on the first day of the second Lease
Year, and each anniversary of such date thereafter during the Lease Term (each,
an “Escalation Date”) by [*****].

“CPI” means the Consumer Price Index for all Urban Consumers, U.S., City Average
(1982-84 = 100) All Items Index, published by the Bureau of Labor Statistics,
United States Department of Labor. If the CPI ceases to be compiled and
published at any time during the Lease Term, but a comparable successor index is
compiled and published by the Bureau of Labor Statistics, United States
Department of Labor, the adjustments to Base Rent and any other adjustments
provided for in this Lease which are based on the CPI will be computed according
to such successor index, with appropriate adjustments in the index to reflect
any differences in the

 

5.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

method of computation from the CPI. If, at any time during the Lease Term,
neither the CPI nor a comparable successor index is compiled and published by
the Bureau of Labor Statistics, the index for “all items” compiled and published
by any other branch or department of the federal government will be used as a
basis for calculation of the CPI-related adjustments to Base Rent and other
amounts provided for in this Agreement, and if no such index is compiled and
published by any branch or department of the federal government, the statistics
reflecting cost of living increases or decreases, as applicable, as compiled by
any institution or organization or individual generally recognized as an
authority by financial and insurance institutions will be used.

3.3 Commencing on the Storage Space Commencement Date, in addition to the
monthly Base Rent set forth in Section 3.1 above, Tenant shall pay to Landlord
(i) monthly base rent in the amount of [*****] (the “Office Rent”) and
(ii) [*****] for the Storage Space (the “Storage Rent”). The Office Rent and
Storage Rent shall be due and payable in advance of the first day of each month.
The Office Rent and Storage Rent shall be increased each Lease Year as and when
Base Rent is increased pursuant to Section 3.2 above. Payments of Office Rent
and/or Storage Rent for any fractional calendar month shall be prorated.

3.4 All rent shall be paid to Landlord in legal tender of the United States at
the address to which notices to Landlord are to be given or to such other
address as Landlord may designate from time to time by written notice to Tenant.
If Landlord shall at any time accept rent after it shall come due and payable,
such acceptance shall not excuse a delay upon subsequent occasions, or
constitute or be construed as a waiver of any of Landlord’s rights hereunder.

ARTICLE IV

ADDITIONAL RENT

4.1 From and after the Lease Commencement Date, Tenant shall pay its Pro Rata
Share of Operating Expenses (as defined below) incurred each year in the
operation of the Property, including the Management Fees (as defined below), in
the manner set forth herein below. Tenant’s “Pro Rata Share” shall mean six and
twenty-five hundredths percent (6.25%). Commencing on the Lease Commencement
Date and continuing throughout the Lease Term, Tenant shall pay its Pro Rata
Share of all Operating Expenses[*****].

4.2 (a) “Operating Expenses” shall, subject to the exclusions set forth below,
mean and include those direct reasonable expenses actually incurred (directly or
indirectly) by Landlord in operating and maintaining the Property (or any
portion thereof), calculated in accordance with generally accepted accounting
principles and real property management practices, both consistently applied,
including the following: [*****]. Notwithstanding the foregoing to the contrary,
Operating Expenses shall not include: (i) the cost of any capital improvement to
the Property other than those included in clause (6) above; (ii) expenses
Landlord incurs in connection with leasing or procuring tenants or renovating
space for new or existing tenants, including brokerage commissions, legal fees,
lease concessions, rental abatements and construction allowances; (iii) costs
and fees including, without limitation, legal fees, incurred in disputes with
Tenant or other tenants at the Building, in connection with

 

6.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

enforcing leases at the Building and in connection with violations of laws by
Landlord with respect to the Property; (iv) interest or principal payments on
any mortgages or, subject to clause (6) above, other indebtedness of Landlord;
(v) ground lease payments; (vi) the cost of repairs or other work to the extent
Landlord is reimbursed by insurance (or would have been reimbursed had Landlord
maintained the insurance coverages required in Article 12 below) or condemnation
proceeds; (vii) costs incurred in connection with the sale, financing or
refinancing of the Building; (viii) organizational expenses associated with the
creation and/or operation of the ownership entity which constitutes Landlord;
(ix) Landlord’s administrative costs, except as they relate to the management
and operation of the Property; (x) advertising, promotion, charitable and tenant
relations expenses; (xi) any amount for which Landlord receives payment directly
by a tenant or non-tenant other than as an Operating Expense; (xii) the cost of
correcting defects in the original construction or any renovation of the
Building; (xiii) the cost of maintaining, repairing and/or replacing the
foundation, roof, exterior walls and/or any other structural element of the
Building; (xiv) depreciation (except to the extent permitted in clause 6 above);
(xv) costs associated with the cleanup or removal of Hazardous Materials that
are in existence as of the Effective Date in violation of applicable laws; and
(xvi) costs for which Landlord is compensated by warranties.

(b) “Taxes” shall mean and include (i) all taxes on real property and personal
property, ad valorem taxes, surcharges, general and special assessments and
impositions, general and special, ordinary and extraordinary, foreseen or
unforeseen, of any kind levied or, imposed upon Landlord, the Building or the
Land, or assessed against the Property or any machinery, equipment, fixtures or
other personal property of Landlord thereon or therein, or in connection with
the use thereof (including any transit, personal property, sales, rental, use,
gross receipts and occupancy tax and other similar charges); (ii) any other
present or future taxes or governmental charges which are imposed upon Landlord
or assessed against the Building or the Land, including, but not limited to, any
tax levied on or measured by the rents payable by Tenant which is in the nature
of, or in substitution for, real property taxes; (iii) any assessments against
the Building or the Land, or against Landlord with respect to the Building or
the Land, by the Ashburn Corporate Center Owners Association or any other
association now or hereafter established to administer, oversee or enforce
common covenants or other rules and regulations to which the Building, Land or
common areas are subject or to operate, maintain, repair or replace common or
public areas or facilities thereof; and (iv) all taxes which are imposed upon
Landlord, and which are assessed against the value of any improvements to the
Premises made by Tenant or any machinery, equipment, fixtures or other personal
property of Tenant used therein. Taxes shall not include any income taxes,
excess profits taxes, excise taxes, franchise taxes, estate taxes, inheritance
taxes, succession taxes, grantor’s taxes, recordation taxes, and transfer taxes,
except to the extent such taxes fall within clause (ii) above, and shall not
include any interest or penalties for late payment of taxes. If Landlord
contests Taxes for any calendar year(s) contained within the Lease Term and such
contest results in a decrease in Taxes for such calendar year(s), then Landlord
shall credit against the monthly installments of Base Rent next coming due
Tenant’s proportionate share of such refund, but only up to an amount equal to
the payment made by Tenant for such contested calendar year(s) on account of
Taxes. If Landlord contests the Taxes for any calendar year(s) and such contest
results in an increase in Taxes for such calendar year(s), Landlord shall have
the right to bill Tenant for prior underpayments of Taxes thereby resulting.
Landlord’s and Tenant’s obligations under this Section 4.2(b) shall survive the
expiration or earlier termination of the Lease Term.

 

7.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

(c) Notwithstanding anything to the contrary contained herein, Landlord shall
use commercially reasonable efforts to minimize Operating Expenses without
compromising the integrity of the Building, the Premises or the services
Landlord is required to provide under the Lease. Furthermore, Landlord shall
pay, promptly when due, all Taxes relating to the Property.

4.3 Tenant shall pay to Landlord, as Additional Rent for the Premises, Tenant’s
Pro Rata Share of Operating Expenses incurred by Landlord in the operation of
the Building during any calendar year falling entirely or partly within the
Lease Term, but Tenant’s obligation to pay Operating Expenses for any calendar
year during the Lease Term shall be apportioned so that Tenant shall pay only
that portion of Tenant’s Pro Rata Share of Operating Expenses for such year as
fall within the Lease Term. This provision shall survive the expiration or
earlier termination of this Lease.

4.4 In the event the average occupancy rate for the entire Building shall be
less than one hundred percent (100%) or if any tenant is paying separately for
electricity or other utilities or services furnished to its premises, then, for
purposes of calculating the additional rent payable by Tenant pursuant to this
Article IV for each calendar year, the Operating Expenses for such calendar year
that fluctuate depending on the level of occupancy of the Building shall be
increased by the amount of additional costs and expenses that Landlord
reasonably estimates would have been incurred if the average occupancy rate for
the entire Building had been one hundred percent (100%) and as if no tenants had
separately paid for electricity or other utilities and services for such
calendar year. It is the intent of this provision to permit Landlord to recover
Operating Expenses attributable to occupied space in the Building only, even
though the aggregate of such expenses shall have been reduced as a result of
vacancies in the Building. This Section 4.4 shall not be construed to permit
Landlord to, and Landlord shall not, recover from Tenant additional rent on
account of Operating Expenses for any calendar year which, when added to the
total amount of additional rent payable by all tenants of the Building on
account of Operating Expenses for such year, will exceed the actual Operating
Expenses incurred by Landlord for such year.

4.5 Commencing on the Lease Commencement Date and on the first day of each month
thereafter, Tenant shall make estimated monthly payments to Landlord on account
of the Operating Expenses that are expected to be incurred during each calendar
year falling entirely or partially within the Lease Term. The amount of such
monthly payments shall be determined as follows: commencing with the Lease
Commencement Date and at the beginning of each calendar year thereafter,
Landlord shall submit to Tenant a statement setting forth Landlord’s reasonable
estimate of the Operating Expenses that are expected to be incurred during such
calendar year and Tenant’s Pro Rata Share thereof (as determined in accordance
with Section 4.1 hereof). Except with respect to charges for heat rejection
HVAC, which shall be paid by Tenant pursuant to Section 13.4 below, Tenant shall
pay to Landlord on the first day of each month following receipt of such
statement during such calendar year an amount equal to Tenant’s Pro Rata Share
of the anticipated Operating Expenses multiplied by a fraction, the numerator of
which is one (1) and the denominator of which is twelve (12). Except with
respect to estimated charges for heat

 

8.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

rejection HVAC, which shall be reconciled in accordance with Section 13.4 below,
within approximately ninety (90) days, but not later than one hundred fifty
(150) days, after the expiration of each calendar year, Landlord shall submit to
Tenant a statement (the “Reconciliation Statement”), showing (i) the Operating
Expenses actually incurred during the preceding calendar year and Tenant’s Pro
Rata Share thereof, and (ii) the aggregate amount of the estimated payments made
by Tenant on account thereof. If the aggregate amount of such estimated payments
exceeds Tenant’s actual liability for such Operating Expenses, then Landlord
shall credit the net overpayment against the next monthly installment(s) of
Additional Rent coming due under this Lease (except that any such overpayment
during the last calendar year falling wholly or partly within the Lease Term
shall be promptly refunded to Tenant by Landlord). If Tenant’s actual liability
for such Operating Expenses exceeds the estimated payments made by Tenant on
account thereof, then Tenant shall pay to Landlord the total amount of such
deficiency within thirty (30) days after its receipt of the applicable
Reconciliation Statement from Landlord. The provisions of this paragraph shall
survive the expiration or earlier termination of this Lease. [*****]

4.6 Provided no Event of Default exists hereunder, Tenant or an independent
certified public accountant (on behalf of Tenant) reasonably approved by
Landlord, shall have the right, during regular business hours, at the
metropolitan Washington, D.C. area management office for the Building, and after
giving at least fifteen (15) days’ advance written notice to Landlord, to
commence to have Landlord’s books and records related to Operating Expenses for
the immediately preceding calendar year reviewed (and if so commenced, to
diligently pursue such review to completion), provided that such review shall be
concluded not later than nine (9) months following the date of Tenant’s receipt
of the Reconciliation Statement for the year to which such review relates, so
long as Landlord’s books and records remain reasonably available for review by
Tenant and/or Tenant’s accountant. In connection therewith, Landlord shall
maintain its books and records in a commercially reasonable condition, capable
of being audited by Tenant and/or its accountant. If Landlord disagrees with the
results of Tenant’s review and audit, then Landlord and Tenant’s auditor shall
together select a neutral auditor of similar qualifications to conduct a review
of such books and records (the fees of such neutral auditor to be shared equally
by Landlord and Tenant), and the determination of Operating Expenses reached by
such neutral auditor shall be final and conclusive. Notwithstanding anything to
the contrary contained herein, in the event Landlord does not contest Tenant’s
review and audit within forty-five (45) days after receipt thereof, then
Landlord shall be deemed to have approved such review and audit. If the amounts
paid by Tenant to Landlord on account of Operating Expenses (a) exceed the
amounts to which Landlord is entitled hereunder, then Landlord shall credit the
amount of such excess toward the next monthly payment(s) of Additional Rent due
hereunder, or (b) are less than the amounts to which Landlord is entitled
hereunder, then Tenant shall pay such deficiency as Additional Rent within
thirty (30) days after final determination of said Operating Expenses and
receipt of written request. Excluding the fees of any neutral auditor selected
by the parties hereto as aforesaid, which shall be shared equally by Landlord
and Tenant, all costs and expenses of any such review by Tenant and/or Tenant’s
accountant shall be paid by Tenant; provided, however, that if the amount of
Operating Expenses used in such Reconciliation Statement to calculate Tenant’s
Proportionate Share thereof was overstated by Landlord by more than five percent
(5%), Landlord shall, within thirty (30) days after receipt of written request
from Tenant, accompanied by back-up documentation reasonably acceptable to

 

9.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

Landlord, reimburse Tenant for the commercially reasonable, out of pocket hourly
or flat fee costs and expenses paid by Tenant in connection with Tenant’s
review. Any and all information obtained through any such review (including
without limitation, any matters pertaining to Landlord, its managing agent or
the Building), and any compromise, settlement or adjustment that may be proposed
or reached between Landlord and Tenant as a result of such review, shall be held
in strict confidence, and neither Tenant nor any of Tenant’s Agents shall
disclose any such information to any person or entity other than a Permitted
Recipient. A “Permitted Recipient” shall be the officers, directors, partners
and employees of Tenant, Tenant’s certified public accountants who have
responsibilities related to Operating Expenses, Tenant’s attorneys involved with
the Lease or such review, any employees of Tenant’s auditor involved with such
review, or any person or entity to whom disclosure is required by applicable
judicial or governmental authority. Prior to disclosing any such information to
any Permitted Recipient (including its auditor), Tenant shall instruct such
Permitted Recipient to abide by this confidentiality provision. Notwithstanding
anything herein to the contrary, if Tenant does not notify Landlord in writing
of any objection to an annual Operating Expenses Reconciliation Statement within
one hundred fifty (150) days after receipt thereof, then Tenant shall be deemed
to have waived any such objection and shall have no right to review Landlord’s
books and records related to Operating Expenses that are the subject of such
Reconciliation Statement [*****].

ARTICLE V

SECURITY

5.1 Landlord shall provide the following security services and operate and
maintain, in a manner consistent with a first-class data center, the following
systems with respect to the Building and the Premises, the cost of which shall
be included in Operating Expenses: (i) administration of Building perimeter
security including, without limitation, the Common Areas, (ii) monitoring and
administration of the Building’s access card system, (iii) monitoring and
oversight of loading dock security and the parking lot located on the Land (the
“Parking Lot”), (iv) monitoring and operation of security cameras throughout the
Building, and (v) monitoring of the routes of ingress to, and egress from, the
Premises and the Building (the “Building Security Systems”).

5.2 Tenant shall have the right to, subject to Article IX hereof, install,
manage and/or maintain, at its sole cost and expense, security services and
systems to protect the Premises and vault environments including, without
limitation, a secondary security perimeter within the Premises and electronic
“key card” security system and/or biometric access system, in addition to the
standard Building and Property security services provided by Landlord. Tenant
agrees that such security systems shall not (i) limit Landlord’s ability to
access the space in the event of an emergency or to perform routine maintenance,
subject to Section 11.1 hereof, or (ii) materially, adversely affect any area
outside of the Premises. Tenant shall, upon ten (10) days’ advance written
notice to Landlord, have the right to obtain, at no additional cost to Tenant,
monthly reports from Landlord regarding entry data and card access for: (a) each
person on the Tenant Access List (as hereinafter defined) that enters the
Building and (b) each person that enters the Premises. Tenant shall, further,
have the right to request entry data, review video and card

 

10.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

access for the Premises, the Building and the Parking Lot, as situations dictate
to resolve its own reasonable security concerns or support any necessary
personnel inquires, and Landlord or the Management Company (hereinafter defined
in Section 13.5 below) shall use commercially reasonable efforts to furnish all
such records, all subject to availability, no more than forty-eight (48) hours
after such request by Tenant.

5.3 Notwithstanding anything to the contrary contained herein, if (i) any breach
of security in the Premises shall occur, (ii) any Service Interruption (as
hereinafter defined), or (iii) any other event adversely impacting the operation
of the Premises occurs, Tenant shall immediately provide notice to Landlord via
(a) email to [*****] (twenty-four (24) hours per day, seven (7) days per week
and three hundred sixty-five (365) days per year) and (b) telephone call to
Landlord’s Emergency/Security Response Center in Ashburn, Virginia at [*****]
(twenty-four (24) hours per day, seven (7) days per week and three hundred
sixty-five (365) days per year), and/or to such other email address and/or phone
number as Landlord shall from time to time notify Tenant in writing (“Landlord’s
Emergency Contacts”).

5.4 Notwithstanding anything to the contrary contained herein, if (i) any breach
of security in the Building and/or the Premises shall occur, (ii) any Service
Interruption (as hereinafter defined) and/or reductions in levels of redundancy
as provided in Section 13.2 below shall occur, or (iii) any other event
adversely impacting the operation of the Premises and/or the Building occurs,
Landlord shall immediately provide notice to Tenant via (a) email to [*****]
(twenty-four (24) hours per day, seven (7) days per week and three hundred
sixty-five (365) days per year) and (b) telephone call to [*****] (twenty-four
(24) hours per day, seven (7) days per week and three hundred sixty-five
(365) days per year), and/or to such other email address and/or phone number as
Tenant shall from time to time notify Landlord in writing (“Tenant’s Emergency
Contacts”).

5.5 Tenant shall provide to Landlord an access list (as updated and/or modified
from time to time by Tenant, the “Tenant Access List”) designating employees of
Tenant and Permitted Licensees (defined in Section 7.6 below) that are permitted
to enter the Premises. Each Tenant employee/Permitted Licensee designated by
Tenant on the Tenant Access List shall receive a permanent access badge (an
“Access Badge”). [*****] Tenant shall be solely responsible for updating the
Tenant Access List and providing any changes to Landlord. In the event that any
Tenant employee or Permitted Licensee is removed from the Tenant Access List by
Tenant or no longer requires access to the Premises for any reason, Tenant shall
return such Tenant employee/Permitted Licensee’s Access Badge to Landlord
promptly. Landlord agrees and acknowledges that: (a) the contents of the Tenant
Access List and/or the identities of those parties visiting the Premises shall
remain strictly confidential and shall not be disclosed to any other party,
other than the Management Company, without the prior written consent of Tenant,
and (b) Landlord shall destroy, and not re-use, any and all Access Badges
returned by Tenant to Landlord as aforesaid. If any person seeking to gain
access to the Premises is not on the Tenant Access List, then such person shall
be refused access to the Premises; provided, however, that, so long as an
employee or representative of Tenant has escort authorization as specifically
indicated on the Tenant Access List, such employee and/or representative may
escort any visitor, including, without limitation, any vendor, supplier,
partner, customer or prospective customer of Tenant, that is not on the Tenant
Access List to and/or within the Premises. Without limiting the

 

11.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

foregoing, in no event shall Landlord permit any representative or employee of
Tenant that does not have escort authorization to escort any person that is not
on the Tenant Access List to and/or within the Premises. Notwithstanding
anything to the contrary contained herein, Landlord shall have the right, at any
time, to require the immediate removal of any employee, agent, representative,
and/or contractor of Tenant, including, but not limited to, persons included on
the Tenant Access List, from: (i) the Building or the Land for disruptive
behavior or safety concerns occurring on the Property outside of the Premises or
(ii) the Premises for material interference with Landlord’s performance of its
obligations within the Premises, as determined in the sole but reasonable
discretion of Landlord. [*****] Landlord will provide a security orientation for
its non-employee, third-party contractors, consultants, technicians and other
personnel (excluding Tenant or any of Tenant’s employees, agents or invitees)
that will have access to the Premises. [*****]

ARTICLE VI

USE OF PREMISES

6.1 Tenant shall use and occupy the Premises solely for data center, computing,
hosting and managed services purposes (including Permitted Interconnections (as
hereinafter defined)) and uses accessory thereto, including, without limitation,
general office, storage, assembly and repair (“Permitted Uses”), and for no
other use or purpose. Tenant shall not use or occupy the Premises for any
unlawful purpose, or in any manner that will violate the certificate of
occupancy for the Premises or the Building or that will constitute waste,
nuisance or unreasonable annoyance to Landlord or any other tenant or user of
the Building, or in any manner (other than the Permitted Uses) that will
increase the number of parking spaces required for the Building as required by
law. Tenant’s use of the Premises shall comply with all present and future laws
(including, without limitation, the Americans with Disabilities Act (the “ADA”)
and the regulations promulgated thereunder, as the same may be amended from time
to time), ordinances (including without limitation, zoning ordinances and land
use requirements), regulations, orders and recommendations (including, without
limitation, those made by any public or private agency having authority over
insurance rates) (collectively, “Laws”) concerning the use, occupancy and
condition of the Premises and all of Tenant’s machinery, equipment, furnishings,
fixtures and improvements therein, all of which shall be complied with in a
timely manner at Tenant’s sole expense. Notwithstanding the foregoing, Landlord
at its expense (subject to reimbursement pursuant to Article IV above, if and to
the extent permitted thereby) shall comply with Laws (including, without
limitation, the ADA and Environmental Laws (hereinafter defined)) to the extent
the same apply directly to the Building Structure and Systems (as hereinafter
defined in Section 8.2), Common Areas of the Property as a whole, and any other
portions of the Building located outside of tenant premises, including, without
limitation, telephone rooms, mechanical and electrical rooms and closets;
provided, however, that to the extent any non-compliance is a result of Tenant’s
particular use or occupancy of the Premises (as opposed to the Permitted Uses)
or any negligence or willful misconduct of Tenant or any Agent, or if any
improvements made by Landlord to comply with such Laws benefit solely the
Premises (and not any other premises) and are atypical of those performed for
similarly situated tenants, then such compliance shall be at Tenant’s cost.
Landlord represents and warrants that, as of the Lease Commencement Date, the
Premises and the Building shall be in material compliance with

 

12.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

all Laws. Notwithstanding any other provisions herein to the contrary, the
parties hereto acknowledge and agree that in the event the Premises and/or the
Building are not in compliance with all laws as of the Lease Commencement Date,
and provided that any non-compliance is not a result of Tenant’s breach of its
obligations under this Lease or any negligence or willful misconduct of Tenant
or any Agent, Landlord shall bear any and all costs and expenses of achieving
such compliance, and such costs and expenses shall not be included as an
Operating Expense. If any such Law requires an occupancy or use permit or
license for the Premises or the operation of the business conducted therein,
then Tenant shall obtain and keep current such permit or license at Tenant’s
expense and shall promptly deliver a copy thereof to Landlord, provided, that
Landlord shall be responsible, at its sole cost and expense and not to be
included as an Operating Expense, for obtaining the initial certificate of
occupancy required for the Premises and Tenant’s use of the Premises for the
Permitted Uses. Use of the Premises is subject to all covenants, conditions and
restrictions of record. Tenant shall not use any space in the Building or the
Land for the sale of goods to the public at large or for the sale at auction of
goods or property of any kind. Tenant shall not conduct any operations, sales,
promotions, advertising or special events outside the Premises, in the Building
or on the Land.

6.2 Tenant shall pay before delinquency any business, rent or other taxes or
fees that are now or hereafter levied, assessed or imposed upon Tenant’s use or
occupancy of the Premises, the conduct of Tenant’s business at the Premises, or
Tenant’s equipment, fixtures, furnishings, inventory or personal property. If
any such tax or fee is enacted or altered so that such tax or fee is levied
against Landlord or so that Landlord is responsible for collection or payment
thereof, then Tenant shall pay, as Additional Rent the amount of such tax or
fee.

6.3 (a) Tenant shall not allow, cause or permit any Hazardous Materials to be
generated, used, treated, released, stored or disposed of in or about the
Building or the Land, provided that Tenant may use and store normal and
reasonable quantities of Hazardous Materials in the Premises as are customarily
maintained by data center tenants and as may be reasonably necessary for Tenant
to conduct normal operations in the Premises taking into account the Permitted
Uses, so long as such Hazardous Materials are properly, safely and lawfully
stored and used by Tenant. At the expiration or earlier termination of this
Lease, with respect to conditions existing on account of Tenant’s use or
occupancy of the Premises, Tenant shall surrender the Premises to Landlord free
of Hazardous Materials attributable to an Environmental Default and in full
compliance with all Environmental Laws.

(i) “Hazardous Materials” means (a) asbestos and any asbestos containing
material and any substance that is then defined or listed in, or otherwise
classified pursuant to, any Environmental Law or any other applicable Law as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “infectious
waste,” “toxic substance,” “toxic pollutant” or any other formulation intended
to define, list, or classify substances by reason of deleterious properties such
as ignitability, corrosivity, reactivity, carcinogenicity, toxicity,
reproductive toxicity, or Toxicity Characteristic Leaching Procedure (TCLP)
toxicity, (b) any petroleum and drilling fluids, produced waters, and other
wastes associated with the exploration, development or production of crude oil,
natural gas, or geothermal resources, and (c) any petroleum product,
polychlorinated biphenyls, urea formaldehyde, radon gas, radioactive material
(including any source, special nuclear, or by product material), medical waste,
chlorofluorocarbon, lead or lead based product, and any other substance whose
presence could be detrimental to the Building or the Land or hazardous to health
or the environment.

 

13.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

(ii) “Environmental Law” means any present and future Law and any amendments
(whether common law, statute, rule, order, regulation or otherwise), permits and
other requirements or guidelines of governmental authorities applicable to the
Building or the Land and relating to the environment and environmental
conditions or to any Hazardous Material (including, without limitation, CERCLA,
42 U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act of 1976, 42
U.S.C. § 6901 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §
1801 et seq., the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.,
the Clean Air Act, 42 U.S.C. § 7401 et seq., the Toxic Substances Control Act,
15 U.S.C. § 2601 et seq., the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.,
the Emergency Planning and Community Right To Know Act, 42 U.S.C. § 1101 et
seq., the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., and any
so called “Super Fund” or “Super Lien” law, any Law requiring the filing of
reports and notices relating to hazardous substances, environmental laws
administered by the Environmental Protection Agency, and any similar state and
local Laws, all amendments thereto and all regulations, orders, decisions, and
decrees now or hereafter promulgated thereunder concerning the environment,
industrial hygiene or public health or safety).

(iii) “Environmental Default” means any material violation of any Environmental
Law by Tenant or any Tenant invitee (other than Landlord or Landlord’s agents,
contractors, employees or agents) including, without limitation, a release,
spill, or discharge of a Hazardous Material on or from the Premises, the Land or
the Building.

(b) Notwithstanding any termination of this Lease, Tenant shall indemnify and
hold Landlord, its employees and agents harmless from and against any damage,
injury, loss, liability, charge, demand or claim based on or arising out of the
presence or removal of, or failure to remove, Hazardous Materials generated,
used, released, spilled, stored or disposed of by Tenant or any Tenant invitee
(other than Landlord or Landlord’s agents, contractors, employees or agents) in
or about the Building, after the date hereof. In addition, Tenant shall give
Landlord prompt written notice of any actual or threatened Environmental Default
of which Tenant has actual knowledge, which Environmental Default Tenant shall
cure in accordance with all Environmental Laws. Upon any Environmental Default,
in addition to all other rights available to Landlord under this Lease, at law
or in equity, Landlord shall have the right but not the obligation to
immediately enter the Premises, to supervise and approve any actions taken by
Tenant to address the Environmental Default, and, if Tenant fails to promptly
address same to Landlord’s reasonable satisfaction, to perform, at Tenant’s sole
cost and expense, any lawful action necessary to address same. If any lender or
governmental agency shall require testing to ascertain whether an Environmental
Default is pending or threatened, and such testing discloses the existence of an
Environmental Default, then Tenant shall pay the reasonable costs of such
testing as Additional Rent.

(c) Notwithstanding anything to the contrary contained herein, Landlord
represents and warrants to Tenant that Landlord has no knowledge of the current
existence of any Hazardous Materials in or about the Property. Notwithstanding
anything to the contrary

 

14.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

contained herein, Landlord shall indemnify and hold Tenant, its employees and
agents harmless from and against any damage, injury, loss, liability, charge,
demand or claim based on, or arising out of, the presence or removal of, or
failure to remove, Hazardous Materials generated, used, released, stored or
disposed of by Landlord, any Landlord invitee or any other party (other than
Tenant or Tenant’s agents, contractors, employees, invitees or guests) prior to
or after the Lease Commencement Date. In addition, Landlord shall give Tenant
prompt written notice of any actual or threatened violation of any Environmental
Law affecting the Premises of which Landlord has actual knowledge, which
violation Landlord shall cure in accordance with all Environmental Laws. For
purposes of this Section 6.3(c), Hazardous Materials excludes substances of a
type and in a quantity normally used in connection with the occupancy or
operation of data centers, which substances are being held, stored and used in
compliance with federal, state and local Laws.

ARTICLE VII

ASSIGNMENT AND SUBLETTING

7.1 Subject to the terms and provisions of Sections 7.2(b) and 7.6 below, Tenant
shall not assign, transfer or otherwise encumber (collectively, “assign”) this
Lease or all or any of Tenant’s rights hereunder or interest herein, or sublet
or permit anyone to use or occupy (collectively, “sublet”) the Premises or any
part thereof, without obtaining the prior written consent of Landlord, which
consent, provided no Event of Default exists under this Lease, and subject to
Landlord’s rights and Tenant’s obligations pursuant to Sections 7.3, 7.4 and 7.5
below, Landlord shall not unreasonably withhold, condition or delay. For
purposes of the immediately preceding sentence, it shall be reasonable for
Landlord to withhold its consent if, for example: (i) the proposed subtenant or
assignee is engaged in a business, or the Premises will be used in a manner,
that is inconsistent with the use of the Property as a first-class data center;
or (ii) Landlord is not reasonably satisfied with the financial condition of the
proposed subtenant or assignee taking into account the remaining obligations
under this Lease and the fact that Tenant is not released; or (iii) the proposed
use of the Premises is not in compliance with Article VI or is not compatible
with the other uses within, and the terms of other leases with respect to, the
Building; or (iv) the initial Tenant does not remain fully liable as a primary
obligor for the payment of all rent and other charges payable by Tenant under
this Lease and for the performance of all other obligations of Tenant under this
Lease; or (v) the proposed subtenant or assignee is a governmental or quasi
governmental agency; or (vi) the holders of Mortgages encumbering the Building
shall fail to consent (Landlord hereby agreeing to use commercially reasonable,
diligent efforts to obtain such consent if Landlord approves such transaction);
or (vii) the proposed subtenant or assignee is either (A) an existing tenant of
the Building (or any parent, subsidiary or affiliate thereof) if Landlord has
adequate space available in the Building for a comparable term, or (B) for a
period of forty-five (45) days following the submission of a written proposal
for the lease of space (and thereafter if a mutual agreement such as a letter of
intent is executed within such period), any person or entity with which Landlord
is in the process of negotiating for the rental of space in the Building. Except
as otherwise set forth herein, no assignment or right of occupancy hereunder may
be effectuated by operation of law or otherwise without the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Any assignment or subletting, Landlord’s consent
thereto, the listing or

 

15.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

posting of any name other than Tenant’s, or Landlord’s collection or acceptance
of rent from any assignee or subtenant, shall not be construed either as waiving
or releasing Tenant from any of its liabilities or obligations under this Lease
as a principal and not as a guarantor or surety, or as relieving Tenant or any
assignee or subtenant from the obligation of obtaining Landlord’s prior written
consent to any subsequent assignment or subletting. As security for this Lease,
Tenant hereby assigns to Landlord the rent due from any assignee or subtenant of
Tenant. During any period that there exists an Event of Default under this
Lease, Tenant hereby authorizes each such assignee or subtenant to pay said rent
directly to Landlord upon receipt of notice from Landlord specifying same.
Landlord’s collection of such rent shall not be construed as an acceptance of
such assignee or subtenant as a tenant. Tenant shall not mortgage, pledge,
hypothecate or encumber (collectively “mortgage”) this Lease without Landlord’s
prior written consent, which consent may be granted or withheld in Landlord’s
sole but reasonable discretion. Any sublease, assignment or mortgage shall, at
Landlord’s option, be effected on forms reasonably approved by Landlord. Tenant
shall deliver to Landlord a fully executed copy of each agreement evidencing a
sublease, assignment or mortgage, and Landlord’s consent thereto, within thirty
(30) days after execution thereof.

7.2 (a) If Tenant is a partnership or a limited liability company, then any
event (whether voluntary, concurrent or related) resulting in a dissolution of
Tenant, any withdrawal or change (whether voluntary, involuntary or by operation
of law) of the partners or members, as applicable, owning a controlling interest
in Tenant (including each general partner or manager, as applicable), or any
structural or other change having the effect of limiting the liability of the
partners shall be deemed a voluntary assignment of this Lease subject to the
provisions of this Article VII. If Tenant is a corporation or a partnership with
a corporate general partner, then any event (whether voluntary, concurrent or
related) resulting in a dissolution, merger, consolidation or other
reorganization of Tenant (or such corporate general partner) and that causes a
change in control of Tenant, or the sale or transfer or relinquishment of the
interest of shareholders who, as of the date of this Lease, own a controlling
interest of the capital stock of Tenant (or such corporate general partner) and
that causes a change in control of Tenant, shall be deemed a voluntary
assignment of this Lease subject to the provisions of this Article VII;
provided, however, that if Tenant is a corporation, or a wholly-owned subsidiary
of a corporation, whose stock is traded through a national or regional exchange
or over the counter market, then the foregoing portion of this sentence shall be
applicable only if such event has or is intended to have the effect of
eliminating liability under this Lease.

(b) Notwithstanding anything contained in this Article VII to the contrary,
provided no Event of Default exists hereunder, Tenant may, upon not less than
ten (10) days’ prior written notice to Landlord (which notice shall contain a
written certificate from Tenant, signed by an authorized representative of
Tenant, containing a representation as to the true, correct and complete legal
and beneficial relationship of Tenant and the proposed assignee, transferee or
subtenant) but without Landlord’s prior written consent and without being
subject to Landlord’s rights and Tenant’s obligations set forth in Sections 7.4
and 7.5 below, assign or transfer its entire interest in this Lease or sublease
the entire or any portion of the Premises to any of the following (each, an
“Affiliate”): (i) to a corporation or other business entity (herein sometimes
referred to as a “successor corporation”) into or with which Tenant shall be
merged or consolidated, or to which substantially all of the assets of Tenant
may be transferred or sold,

 

16.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

provided that such successor corporation shall have a net worth and liquidity
factor at least equal to the net worth and liquidity factor of Tenant as of the
date hereof or otherwise reasonably acceptable to Landlord taking into account
the fact that the original Tenant under this Lease is not being released, and
provided that the successor corporation shall assume in writing all of the
obligations and liabilities of Tenant under this Lease and the proposed use of
the Premises is in compliance with Article VI above; or (ii) to a corporation or
other business entity (herein sometimes referred to as a “related corporation”)
which shall control, be controlled by or be under common control with Tenant,
provided that such related corporation shall assume in writing all of the
obligations and liabilities of Tenant under this Lease (without relieving Tenant
therefrom) and the proposed use of the Premises is in compliance with Article VI
above. In the event of any such assignment or subletting, Tenant shall remain
fully liable as a primary obligor for the payment of all rent and other charges
required hereunder and for the performance of all obligations to be performed by
Tenant hereunder. For purposes of this Section 7.2, “control” shall be deemed to
be ownership of more than fifty percent (50%) of the stock or other voting
interest of the controlled corporation or other business entity. Notwithstanding
the foregoing, if Tenant structures one or more assignment or sublease
transactions to an entity that meets the definition of Affiliate as specified
above for the purpose of circumventing the restrictions on subleases and
assignments provided elsewhere in this Article VII, then such subtenant(s) or
assignee(s) shall conclusively be deemed not to be an Affiliate and subject to
all such restrictions.

7.3 (a) If at any time during the Lease Term Tenant desires to assign, sublet or
mortgage all or part of this Lease or the Premises, then in connection with
Tenant’s request to Landlord for Landlord’s consent thereto, Tenant shall give
notice to Landlord in writing (“Tenant’s Request Notice”) containing: the
identity of the proposed assignee, subtenant or other party and a description of
its business; the terms of the proposed assignment, subletting or other
transaction (including a copy of the proposed document for same), including
whether any premium or other consideration is being paid for the assignment,
sublease or other transaction; the anticipated commencement date of the proposed
assignment, subletting or other transaction (the “Proposed Sublease Commencement
Date”); the area proposed to be assigned, sublet or otherwise encumbered (the
“Proposed Sublet Space”); and financial statements for the prior two (2) years
certified by an authorized officer of Tenant or a certified public accounting
firm, or other evidence of financial responsibility, of such proposed assignee,
subtenant or other party. If financial statements for such proposed assignee,
subtenant or other party are not available for the prior two years, then Tenant
shall submit any financial statements that are available for the prior two years
and any other available evidence of financial responsibility reasonably
requested by Landlord.

(b) Landlord shall grant or deny, with reasonable specificity, Tenant’s request
for consent contained in any Tenant’s Request Notice within thirty (30) days
after Landlord has received any such Tenant’s Request Notice (including all
other items required to be delivered by Tenant to Landlord as set forth in
Section 7.3(a) above). If Landlord fails to timely grant or deny such request
with reasonable specificity, then Landlord shall be deemed to have granted its
consent thereto.

 

17.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

7.4 If the proposed term with respect to the Proposed Sublet Space extends
(including any renewal or extension options) beyond the first (1st) day of the
twelfth (12th) calendar month before the then-scheduled expiration of the Lease
Term, or if the Proposed Sublet Space is (or, when aggregated with other space
being sublet or assigned by Tenant, will be) more than fifty percent (50%) of
the total number of rentable square feet in the Premises, or if the Critical
Load Power associated with the Proposed Sublet Space is (or, when aggregated
with the Critical Load Power associated with other space being sublet or
assigned by Tenant, will be) more than fifty percent (50%) of the Maximum Load
Limit (hereinafter defined), then, in any such event, except as set forth in
Section 7.2(b) concerning Affiliates, Landlord shall have the right in its sole
and absolute discretion to terminate this Lease with respect to the Proposed
Sublet Space by sending Tenant written notice of such termination within thirty
(30) days after Landlord’s receipt of Tenant’s Request Notice. Notwithstanding
any of the foregoing to the contrary, if Landlord sends Tenant a written notice
pursuant to the immediately preceding sentence indicating Landlord’s intention
to terminate this Lease with respect to the Proposed Sublet Space, then Tenant
shall have the right, for a period of ten (10) days after receipt of such
notice, to withdraw (by written notice to Landlord) the applicable Tenant’s
Request Notice. If the Proposed Sublet Space does not constitute the entire
Premises and Landlord exercises its option to terminate this Lease with respect
to the Proposed Sublet Space, then (a) Tenant shall tender the Proposed Sublet
Space to Landlord on the Proposed Sublease Commencement Date and such space
shall thereafter be deleted from the Premises, and (b) as to that portion of the
Premises which is not part of the Proposed Sublet Space, this Lease shall remain
in full force and effect except that Base Rent and additional rent shall be
reduced pro rata. Fifty percent (50%) of the cost of any construction required
to permit the operation of the Proposed Sublet Space separate from the balance
of the Premises shall be paid by Tenant to Landlord as additional rent
hereunder. If the Proposed Sublet Space constitutes the entire Premises and
Landlord elects to terminate this Lease, then Tenant shall tender the Proposed
Sublet Space to Landlord, and this Lease shall terminate, on the Proposed
Sublease Commencement Date.

7.5 If any sublease or assignment (whether by operation of law or otherwise,
including without limitation an assignment pursuant to the provisions of the
Bankruptcy Code or any other Insolvency Law) provides that the subtenant or
assignee thereunder is to pay any amount in excess of the sum of (a) the rent
and other charges due under this Lease plus (b) the reasonable out-of-pocket
expenses (including any costs attributable to vacancy periods or “downtime”)
that Tenant reasonably incurred in connection with the procurement of such
sublease, assignment or other transfer (which expenses shall be amortized on a
straight-line basis over the initial sublease term for the purposes hereof),
then whether such net excess be in the form of an increased monthly or annual
rental, a lump sum payment, payment for the sale, transfer or lease of Tenant’s
fixtures, leasehold improvements, furniture and other personal property, or any
other form of payment having the effect of a “disguised” rental payment (and if
the subleased or assigned space does not constitute the entire Premises, the
existence of such excess shall be determined on a pro rata basis), Tenant shall
pay to Landlord, along with the next monthly installment of Base Rent due,
[*****] of any such net excess or other premium applicable to the sublease or
assignment, which amount shall be calculated and paid by Tenant to Landlord on a
monthly basis as Additional Rent. Acceptance by Landlord of any payments due
under this Section 7.5 shall not be deemed to constitute approval by Landlord of
any sublease or assignment, nor shall such acceptance waive any rights of
Landlord hereunder. Landlord shall have the right to inspect and audit Tenant’s
books and records relating to any sublease or assignment.

 

18.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

7.6 Landlord acknowledges that the business to be conducted by Tenant in the
Premises may include the installation of certain equipment (described below)
owned, licensed or otherwise used by customers, vendors or co-locators of the
undersigned Tenant (“Permitted Licensees”) in the Premises, in order for
Permitted Licensees to place, use, operate and/or maintain computer, switch,
communications and/or other related facilities and equipment which may
interconnect with Tenant’s equipment and facilities and/or other Permitted
Licensees’ equipment and facilities (the “Permitted Interconnection”). To
expedite access of Permitted Licensees’ access to the Premises for Permitted
Interconnections, Landlord expressly agrees that Tenant may, without Landlord’s
consent, license portions of the Premises to Permitted Licensees for the sole
purpose of Permitted Interconnections pursuant to written agreements or other
arrangements by and between Tenant and Permitted Licensees (collectively,
“Permitted Agreements”); provided, however, that (a) Tenant acknowledges and
agrees that access of Permitted Licensees to the Building and the Premises is
subject to the terms and provisions of Article V above and (b) the Permitted
Licensee’s license of a portion of the Premises may not violate the terms of
this Lease or any Applicable Laws. The Permitted Agreements and the Permitted
Licensees’ rights thereunder shall be subject and subordinate at all times to
the Lease and all of its provisions, covenants and conditions. Except to the
extent caused by the negligence or willful acts or omissions of Landlord or its
agents, and subject to Section 12.3 below, Tenant hereby agrees to indemnify,
defend, and hold harmless Landlord from and against (and to reimburse Landlord
for) any and all claims, costs, damages, causes of action and/or litigation
arising from or in any manner relating to (i) any Permitted Agreement, (ii) the
use of the Premises or any other portion of the Building or the Property by any
Permitted Licensee or any person claiming by, through or under any Permitted
Licensee, its officers, agents or employees (collectively, the “Colocating
Parties”), and (iii) the acts or omissions of any Permitted Licensee or any
Colocating Parties. Notwithstanding anything to the contrary contained herein,
Landlord and Tenant acknowledge and agree that Permitted Agreements shall not
constitute, or be deemed to be, the grant of a leasehold interest or otherwise
constitute, or be deemed to be, a real property interest. Additionally, Landlord
and Tenant agree that Tenant’s right to enter into Permitted Agreements related
to the Premises is a right that is granted specifically and solely to Rackspace
U.S., Inc. and Rackspace Hosting, Inc. and Affiliates of each, and, as such,
such right shall not be exercisable by any party (who is not an Affiliate of
Rackspace U.S., Inc. and/or Rackspace Hosting, Inc.) to whom any or all of the
rights of “Tenant” under this Lease are hereafter assigned or otherwise
transferred, or by any Colocating Party (who is not an Affiliate of Rackspace
U.S., Inc. and/or Rackspace Hosting, Inc.).

7.7 All restrictions and obligations imposed pursuant to this Lease on Tenant
shall be deemed to extend to any subtenant, assignee, licensee, concessionaire
or other occupant or transferee, and Tenant shall cause such person to comply
with such restrictions and obligations. Any assignee shall be deemed to have
assumed obligations as if such assignee had originally executed this Lease and
at Landlord’s request shall execute promptly a document confirming such
assumption. Each sublease is subject to the condition that if the Lease Term is
terminated or Landlord succeeds to Tenant’s interest in the Premises by
voluntary surrender or otherwise, at Landlord’s option the subtenant shall be
bound to Landlord for the balance of the term of such sublease and shall attorn
to and recognize Landlord as its landlord under the then executory terms of such
sublease.

 

19.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

ARTICLE VIII

MAINTENANCE AND REPAIRS

8.1 Subject to Landlord’s obligations in Section 8.2, Article XVI and Article
XVII below and in the Services Exhibit attached hereto as Exhibit F, Tenant, at
Tenant’s sole cost and expense, shall promptly make all repairs, perform all
maintenance, and make all replacements in and to the Premises that are necessary
or desirable to keep the Premises in proper operating condition and repair, in a
clean, safe and tenantable condition, and otherwise in accordance with all Laws
and the requirements of this Lease (Tenant’s repair, maintenance and replacement
obligations, including but not limited to obligations with respect to the Tenant
Items (as hereinafter defined), shall hereinafter be collectively referred to as
“Tenant’s Repair and Maintenance Obligations”). Subject to Landlord’s
obligations in Section 8.2, Article XVI and Article XVII below, Tenant shall
maintain all fixtures, furnishings and equipment installed by Tenant or any
Tenant invitee in the Premises (excluding any PDUs installed by Tenant) in
clean, safe and sanitary condition, shall take good care thereof and make all
required repairs and replacements thereto. Tenant shall maintain throughout the
Lease Term, at Tenant’s sole cost and expense, customary maintenance and service
contracts for the maintenance and repair of any and all non-Building standard
supplemental heating, ventilation and air conditioning equipment and systems and
any and all non-Building standard supplemental power distribution equipment and
systems installed by Tenant or any Tenant invitee in the Premises, and Tenant
shall maintain throughout the Lease Term, at Tenant’s sole cost and expense, all
such supplemental heating, ventilation and air conditioning equipment and
systems and supplemental power distribution equipment and systems; as well as
any special tenant areas, facilities and finishes installed by Tenant or any
Tenant invitee; special fire protection equipment, telecommunications and
computer equipment installed by Tenant or any Tenant invitee; kitchen/galley
equipment and fixtures, all other furniture, furnishings, equipment and systems
of Tenant and all Alterations (collectively, “Tenant Items”). Each such contract
shall be with a contractor licensed to do business in the jurisdiction in which
the Building is located and otherwise reasonably approved by Landlord. From time
to time, at Landlord’s request, Tenant shall provide Landlord with copies of all
maintenance and service contracts. In the event that Tenant fails to commence
and diligently prosecute to completion any item of Tenant’s Repair and
Maintenance Obligations within fifteen (15) Business Days following Tenant’s
receipt of notice from Landlord, then Landlord shall have the right, at
Landlord’s option, to perform any such item of Tenant’s Repair and Maintenance
Obligations and to charge Tenant for all reasonable costs and expenses actually
incurred by Landlord in connection therewith. Tenant shall give Landlord prompt
written notice of any defects or damage to the structure of, or equipment or
fixtures in, the Building or any part thereof of which Tenant has knowledge.
Tenant shall suffer no waste or injury to any part of the Premises, and shall,
at the expiration or earlier termination of the Lease Term, surrender the
Premises in an order and condition equal to or better than their order and
condition on the Lease Commencement Date, except for ordinary wear and tear and
as otherwise provided in Article IX, Article XII and/or Article XVI. Except as
otherwise provided in Article XVI, all injury, breakage and damage to the
Premises and to any other part of the Building or the Land caused by

 

20.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

any act or omission of any agent, employee, subtenant, assignee, contractor,
client, licensee, customer, invitee or guest of Tenant (collectively, “Agents”)
or Tenant, shall be repaired by and at Tenant’s expense, except that: (A) if
either an emergency condition exists or the Lease Term has expired or Tenant
fails to commence and diligently prosecute to completion repair of any such
injury, breakage or damage within ten (10) days following Tenant’s receipt of
notice from Landlord, then Landlord shall have the right at Landlord’s option to
make any such repair and to charge Tenant for all reasonable costs and expenses
actually incurred by Landlord in connection therewith; and (B) if such injury,
breakage and damage is caused by the negligence of Tenant or any Agent (as
opposed to the gross negligence or willful misconduct of Tenant or any Agent),
then the mutual waiver of subrogation specified in Sections 12.2 and 12.3 shall
apply (subject to the limitations of the remainder of Article XII, including,
without limitation, the fact that Tenant’s insurance shall be primary and
non-contributory). Landlord shall provide and install replacement tubes for
Building-standard fluorescent light fixtures (subject to reimbursement pursuant
to Article IV). All other lights and/or light bulbs within the Premises shall be
provided and installed by Tenant at Tenant’s sole cost and expense. The
provision, installation and replacement of such lights and light bulbs shall be
expressly required as an item of Tenant’s Repair and Maintenance Obligations.

8.2 Except as otherwise provided in this Lease, Landlord, at its expense
(subject to reimbursement pursuant to Article IV if and to the extent permitted
thereby), shall promptly make all repairs, perform all maintenance and make all
replacements (which shall be new or comparable materials, facilities or
equipment only) to keep the exterior and demising walls, main lobby in the
Building, slab floors, exterior windows, load bearing elements, foundations,
roof and common areas that form a part of the Building; the driveways, parking
and grounds on the Land; the raised floor, the PDUs (up to the load side of each
PDU, up to and including the output bus), CRACs, Engine Generators, electrical
distribution switchgear, uninterruptible power systems, HVAC cooling support
equipment, the Building Management System, the Building Security Systems, fire
detection and alarm system and fire protection system, and any other equipment,
facilities or other property of Landlord, located within the Premises and the
Building, as well as the mechanical, telecommunications, electrical, HVAC and
plumbing systems, equipment, rooms, closets, pipes, cables, risers, vaults,
manholes and conduits that are provided by Landlord in the operation of the
Building (collectively, the “Building Structure and Systems”), clean and in good
operating condition, consistent with industry standards for first-class data
centers (Landlord’s repair, maintenance and replacement obligations,
collectively, “Landlord’s Repair and Maintenance Obligations”). Landlord’s
Repair and Maintenance Obligations shall include Landlord’s duties and
obligations set forth in Section B of the Services Exhibit attached hereto as
Exhibit F. Notwithstanding any of the foregoing to the contrary, maintenance and
repair of all Tenant Items shall be the sole responsibility of Tenant and Tenant
Items shall be deemed not to be a part of the Building Structure and Systems.

ARTICLE IX

ALTERATIONS

9.1 Except for installation of the Building-standard number of PDUs in Pod 8b,
Landlord represents and warrants that it has constructed and installed at its
sole cost and expense,

 

21.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

the Building and infrastructure and leasehold improvements (“Landlord’s Work”)
as outlined in Exhibit D attached hereto and made a part hereof, in a good,
workmanlike and first-class manner, and in compliance with all applicable Laws
and building codes. It is understood and agreed that, except for:
(i) installation of the Building-standard number of PDUs in Pod 8b in accordance
with Section 2.2(c) above and (ii) delivery of the Office Space and Storage
Space as set forth in Sections 1.3 and 1.4 above, respectively, Landlord will
not make, and is under no obligation to make, any structural or other
alterations, installations, additions or improvements in or to the Building,
Land or Premises other than Landlord’s Work.

9.2 Tenant shall not make or permit anyone to make any material alterations,
additions, improvements or replacements in or to the Premises, the Building, or
the Property (collectively, “Alterations”) without the prior written consent of
Landlord, which consent may be withheld or granted in Landlord’s sole and
absolute discretion with respect to structural Alterations and those
non-structural Alterations which are visible from the exterior of the Premises,
and which consent shall not be unreasonably withheld, conditioned or delayed
with respect to all other non-structural Alterations. Structural Alterations
shall be deemed to include, without limitation, any Alteration that will or may
necessitate any changes, replacements or additions to the load-bearing or
exterior walls, non-drop ceilings, partitions (load-bearing or non-demising),
columns or floor, or to the fire protection, water, sewer, electrical,
mechanical, plumbing or HVAC systems, of the Premises or the Building.
Notwithstanding the foregoing, Tenant shall have the right to make Minor Changes
(as defined below) within the Premises without requiring the consent of
Landlord. “Minor Changes” shall mean those minor, non-structural Alterations
which will not cause an interruption of, or a reduction in, the functioning of
the Building’s mechanical, electrical, life safety, security, plumbing, HVAC,
telecommunications or other systems, and which cost (including installation) in
the aggregate less than [*****] (as reasonably determined by Landlord). The
construction of any cage(s), security fencing or similar structure within the
Premises shall not be a Minor Change and shall be subject to Landlord’s consent,
such consent not to be unreasonably withheld, conditioned or delayed. Any
Alterations made by Tenant shall be made: (a) in a good, workmanlike, first
class and prompt manner; (b) using new or comparable materials only; (c) by a
contractor included on Landlord’s list of approved contractors or a contractor
otherwise reasonably approved in writing by Landlord (each, an “Approved
Contractor”); (d) on days and at times that do not unreasonably interfere with
Landlord’s performance of its obligations under this Lease; (e) under the
supervision of an architect reasonably approved in writing by Landlord; (f) in
accordance with plans and specifications prepared by an engineer and/or
architect reasonably acceptable to Landlord, and, with respect to Alterations
that are not Minor Changes, which plans and specifications shall be approved in
writing by Landlord at Landlord’s standard charge, which shall not exceed
[*****] except in the event that Landlord reasonably obtains the services of a
non-affiliated third party it its review of the plans and specifications (i.e.,
where Alteration affects the Building Structure and Systems), Tenant shall be
responsible for all reasonable, third-party, out-of-pocket costs and expenses
actually incurred by Landlord; (g) in accordance with all Laws and, if made
available to Tenant by Landlord, the reasonable requirements of any insurance
company insuring the Building or any portion thereof; (h) with respect to any
Alterations that are not Minor Changes, after Landlord shall have obtained any
required consent of the holder of any Mortgage of whom Tenant has notice;
(i) after obtaining public liability and worker’s compensation insurance
policies approved in writing by Landlord, which policies shall

 

22.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

cover every person who will perform any work with respect to such Alteration;
and (j) with the obligation for Tenant to obtain and deliver to Landlord
written, unconditional full or partial (as applicable) waivers of mechanics’ and
materialmen’s liens against the Premises, the Building and the Property from all
contractors, subcontractors, laborers and material suppliers (individually and
collectively, “Contractors”) for all work, labor and services performed and
materials furnished in connection with Alterations within ten (10) Business Days
after Tenant submits payment to the applicable Contractor(s) for the applicable
portion(s) of the Alterations. If any lien (or a petition to establish such
lien) is filed in connection with any Alteration made by or on behalf of Tenant,
such lien (or petition) shall be discharged by Tenant as soon as commercially
reasonable, but in no event more than thirty (30) days after Tenant receives
notice thereof, at Tenant’s sole cost and expense, by the payment thereof or by
the filing of a bond legally sufficient to discharge such lien. If Landlord
gives its consent to the making of any Alteration, such consent shall not be
deemed to be an agreement or consent by Landlord to subject its interest in the
Premises, or the Building to any liens which may be filed in connection
therewith. Tenant acknowledges that any Alterations are accomplished for
Tenant’s account, Landlord having no obligation or responsibility in respect
thereof. Landlord’s approval of any plans and drawings (and changes thereto)
regarding any Alterations or any contractor or subcontractor performing such
Alterations shall not constitute Landlord’s representation that such approved
plans, drawings, changes or Alterations comply with all Laws. Any deficiency in
design or construction, although same had prior approval of Landlord, shall be
solely the responsibility of Tenant, unless Landlord performed design work or
construction work (other than reviewing and/or approving plans, drawings or
construction work) with respect to such Alterations. All Alterations involving
structural, electrical, mechanical or plumbing work, the heating, ventilation
and air conditioning system of the Premises or the Building, fire and life
safety system or the roof of the Building shall, at Landlord’s election, be
performed by Landlord’s designated contractor or subcontractor, who shall be
reasonably approved by Tenant, at Tenant’s expense (provided the cost therefor
is competitive). For any approved Alterations performed by Tenant and/or its
contractor(s), Tenant shall not be required to pay a construction supervision
fee or coordination fee to Landlord; however, if Landlord’s contractor or
subcontractor performs any Alteration, then Tenant shall pay a reasonable
construction supervision fee [*****]. Promptly after the completion of an
Alteration, Tenant, at its expense, shall deliver to Landlord three (3) sets of
as-built (or record) drawings and CAD drawings prepared by Tenant’s engineer
showing such Alteration in place. Notwithstanding the foregoing, subject to
Landlord’s written approval, which shall not be unreasonably withheld or
delayed, Tenant may elect not to cause as-built drawings and CAD drawings to be
prepared for Minor Changes that, in Landlord’s sole but reasonable discretion,
do not affect the Building Structure and Systems.

9.3 If any Alterations that require Landlord’s consent are made without the
prior written consent of Landlord then, if either an emergency condition exists
or the Lease Term has expired or Tenant fails to commence and diligently
prosecute to completion, removal and correction of such Alterations and
restoration of the Premises and the Building within ten (10) days following
Tenant’s receipt of notice from Landlord, Landlord shall have the right, at
Tenant’s expense, to so remove and correct such Alterations and restore the
Premises and the Building to their condition immediately prior thereto. All
tenant improvements to the Premises made by Landlord shall immediately become
the property of Landlord and shall remain upon and

 

23.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

be surrendered with the Premises as a part thereof at the expiration or earlier
termination of the Lease Term. Tenant shall have the right to remove, at or
prior to the expiration or earlier termination of the Lease Term, all movable
furniture, furnishings, trade fixtures, facilities and equipment installed in
the Premises or elsewhere in the Building or on the Land solely at the expense
of Tenant, including all Tenant Items, and Tenant may remove, at its expense,
all Alterations and other items (including any telecommunications equipment and
wiring) made or installed by Tenant in the Premises or the Building, provided,
that Tenant may, at its option, surrender those Alterations and/or Tenant Items
or other Tenant facilities or equipment requested by Landlord in writing.

9.4 [*****]

9.5 Landlord waives, releases and relinquishes any statutory, common law or
constitutional liens it may have or at any time hereafter be entitled to assert
against the personal property, trade fixtures and telecommunications, computer
or other equipment and facilities which Tenant, its agents, employees and/or its
Permitted Licensees, install in the Premises or elsewhere in the Building or on
the Land, or is otherwise located in the Premises.

ARTICLE X

SIGNS

Tenant shall not place, inscribe, paint, affix or otherwise display any sign,
advertisement or notice of any kind on any part of the exterior or the interior
of the Building without the prior written approval of Landlord, which may be
granted or withheld in Landlord’s sole and absolute discretion, provided, that
Tenant may display signs within the Premises without Landlord’s consent;
however, the location of any such sign displayed within the Premises is subject
to Landlord’s approval, not to be unreasonably withheld or delayed. All signage
installed by Tenant in accordance with this Article X shall be installed and
removed at the expiration or earlier termination of the Lease Term, and Tenant
shall repair any damage to the Building resulting therefrom, at Tenant’s cost
and expense. If any sign, advertisement or notice requiring Landlord’s approval
as aforesaid is exhibited or installed by Tenant without Landlord’s prior
approval, Landlord shall have the right to immediately remove the same at
Tenant’s expense. Landlord reserves the right to affix, install and display
signs, advertisements and notices on any part of the exterior or interior of the
Building, including those required by applicable law, provided, that Landlord
shall not affix, install or display any signs, advertisements or notices not
required by applicable law and identifying Tenant, Tenant’s Affiliates or
Tenant’s customers on or within the Building without Tenant’s prior written
consent, which consent may be granted or withheld in Tenant’s sole and absolute
discretion.

ARTICLE XI

LANDLORD ACCESS

11.1 Tenant will permit Landlord, or its agents or representatives, and the
holder of any Mortgage, to enter the Premises, without charge therefor to
Landlord and without diminution of the rent payable by Tenant, (i) to examine,
inspect and protect the Premises and the Building,

 

24.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

(ii) to make such alterations, replacements and/or repairs as in Landlord’s
reasonable judgment may be required by law or be necessary in order for Landlord
to perform its obligations under Article VIII hereof, and (iii) to otherwise
comply with and carry out Landlord’s obligations under this Lease. In connection
with any such entry, Landlord shall (A) diligently endeavor to minimize the
disruption to Tenant’s use of the Premises and, in all events, shall not
materially interfere with Tenant’s use of, or access to, the Premises for the
Permitted Uses, (B) except in the event of emergency, give Tenant reasonable
advance written, telephonic or email notice of such entry pursuant to
Section 5.4 above, which shall not be less than two (2) Business Days prior to
the date of entry and (C) diligently endeavor to conduct such entry only during
normal working hours (except in the event of an emergency). Tenant may, at its
option, require that Landlord be accompanied by a representative of Tenant
during any such entry (except in the case of emergency), provided that such
representative of Tenant does not interfere with or delay Landlord in exercising
its rights or satisfying its obligations hereunder.

11.2 Landlord reserves the right to grant easements, rights, and dedications
that Landlord deems necessary or desirable for the benefit of the Property, and
to record personal maps and restrictions in connection therewith; provided,
however, Landlord shall not enter into any such agreement or grant any such
rights that would unreasonably interfere with Tenant’s use or occupancy of, or
access to, the Premises in accordance with the Permitted Uses.

11.3 Upon written request by Tenant, Landlord shall grant, subject to Landlord’s
rules and regulations and upon commercially reasonable terms, as determined by
Landlord in its sole but reasonable discretion, license rights coterminous with
the Lease Term to one or more reputable telecommunications utility provider(s)
designated by Tenant (any such utility provider, an “Approved Fiber Provider”),
to permit any such Approved Fiber Provider to bring such Approved Fiber
Provider’s telecommunications fiber, cable and related equipment and facilities
from and through conduits [*****] duct banks on the Property (the
“Telecommunications Duct Banks”) into [*****] the Building’s telecommunications
points of entry (each, a “POE”), to provide cross-connects within the Premises
and to permit any such Approved Fiber Provider to maintain and operate such
cable, fiber and related facilities and equipment on the Property. Landlord
agrees that Landlord shall not charge Tenant or any Approved Fiber Provider any
fee and/or other amount in connection with any such license granted pursuant to
this Section 11.3 (other than direct costs incurred in connection with
maintaining and restoring the Property, systems, and equipment directly affected
by such license). Tenant shall have the right, subject to Landlord’s reasonable
rules and regulations, to use the secure telecommunications conduits exclusively
serving the Premises and extending to two (2) POEs within the Building (the
“Telecommunications Conduits”) in order to connect Tenant’s telecommunications
network cables and related telecommunications and computer facilities and
equipment to the telecommunications equipment and facilities of third parties
located within the two (2) POEs (“AFP Telecommunications Facilities”). Tenant
shall not be charged any fee for the use of the Telecommunications Duct Banks,
the Telecommunications Conduits and/or the POEs in accordance with this
Section 11.3. Furthermore, Tenant shall have the right, subject to Article IX
above and Landlord’s reasonable rules and regulations, and accompanied by an
employee of Landlord or the Management Company or an agent designated by
Landlord or the Management Company, to enter the POEs solely to install, use,
operate, maintain, inspect, repair, replace and remove telecommunications
facilities and equipment reasonably approved by Landlord in order

 

25.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

to connect to AFP Telecommunications Facilities located within the POEs, all in
locations reasonably designated by Landlord. Tenant acknowledges and agrees
that, in connection with its use of the Telecommunications Conduits and the
POEs: (a) any of Tenant’s telecommunications network cables and wires entering
the POEs must terminate in optical cable entrance termination facilities
reasonably approved by Landlord, (b) Tenant may use only non-heat rejecting
fiber termination facilities within the POEs, and (c) Tenant shall not
materially disrupt, interfere with, or adversely affect (i) the operations of
Landlord or other tenants within the Building, (ii) the structure of the
Premises or the Building, and/or (iii) the telecommunications equipment and
facilities or other personal property of Landlord or other tenants within the
Building. Tenant shall be responsible, at its sole cost and expense, for
(1) connections to Approved Fiber Providers and for any services provided by
Approved Fiber Providers to Tenant and (2) all costs associated with the
population of the Telecommunications Conduits, including the installation of
innerducts. [*****]

ARTICLE XII

INSURANCE

12.1 Tenant shall not conduct or permit to be conducted any activity, or place
or permit to be placed any equipment or other item in or about the Premises or
the Building, which is inconsistent with the Permitted Uses and which will in
any way increase the rate of property insurance or other insurance on the
Building. If any increase in the rate of property or other insurance is due to
any specific activity, equipment or other item of Tenant, then (whether or not
Landlord has consented to such activity, equipment or other item) Tenant shall
pay, as Additional Rent due hereunder, the amount of such increase. The
statement of any applicable insurance company or insurance rating organization
(or other organization exercising similar functions in connection with the
prevention of fire or the correction of hazardous conditions) that an increase
is due to any such specific activity, equipment or other item shall be
conclusive evidence thereof.

12.2 (a) Throughout the Lease Term, Tenant shall obtain and maintain:
(1) commercial general liability insurance (written on an occurrence basis)
including contractual liability coverage insuring the obligations assumed by
Tenant under this Lease, premises and operations coverage, broad form property
damage coverage, independent contractors coverage, and personal injury, an
exception to any pollution exclusion which insures damage or injury arising out
of heat, smoke or fumes from a hostile fire, and a standard separation of
insureds provision; (2) business interruption insurance; (3) all risk property
insurance; (4) comprehensive automobile liability insurance (covering
automobiles owned, hired or used by Tenant in carrying on its business, if any);
(5) worker’s compensation insurance (covering Tenant’s employees);
(6) employer’s liability insurance (covering Tenant’s employees); and
(7) umbrella excess liability coverage on a following form basis in excess of
the primary commercial liability, business auto liability, and employer’s
liability coverages specified above and which insures against bodily injury,
property damage, personal injury and advertising injury claims. Such commercial
general liability insurance shall be in amounts of One Million Dollars
($1,000,000) combined single limit per occurrence, and Two Million Dollar
($2,000,000) annual general aggregate (on a per location basis). Such business
interruption insurance shall be in minimum amounts typically

 

26.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

carried by prudent tenants engaged in similar operations, but in no event shall
be in an amount less than the Base Rent then in effect during any Lease Year.
Such property insurance shall be in an amount not less than that required to
replace all tenant improvements installed by Tenant in the Premises, all
Alterations (excluding Landlord’s Work) and all of Tenant’s contents within the
Premises (including, without limitation, Tenant’s trade fixtures, decorations,
furnishings, inventory, equipment, facilities and personal property), but
excluding PDUs, CRACs, HVAC cooling support equipment, fire detection and alarm
and fire suppression systems and equipment and any other equipment, facilities
or other property of Landlord comprising the Building Structure and Systems and
located within the Premises. Such automobile liability insurance shall be in an
amount of One Million Dollars ($1,000,000) combined single limit for each
accident. Such worker’s compensation insurance shall meet statutory limits as
defined by the law of the jurisdiction in which the Building is located (as the
same may be amended from time to time). Such employer’s liability insurance
shall be in an amount of One Million Dollars ($1,000,000) for each accident, One
Million Dollars ($1,000,000) disease policy limit, and One Million Dollars
($1,000,000) disease each employee. Such umbrella excess liability insurance
shall be in amounts of Five Million Dollars ($5,000,000) per occurrence and Five
Million Dollars ($5,000,000) annual aggregate, in addition to the limits stated
above for the commercial general liability, business auto liability and
employer’s liability insurance.

(b) All such insurance shall: (1) be issued by a company that is licensed to do
business in the jurisdiction in which the Building is located, and that has a
rating equal to or exceeding A:XII from the most current Best’s Insurance Guide;
(2) with respect to Tenant’s commercial general liability insurance, name
Landlord, the Management Company and the holder of any Mortgage (as hereinafter
defined) of which Tenant has notice as additional insureds; (3) contain a waiver
of subrogation (Tenant hereby waiving its right of action and recovery against
and releasing Landlord and Landlord’s shareholders, partners, directors,
officers and employees (“Landlord’s Representatives”) from liabilities, claims
and losses for which they may otherwise be liable to the extent that (i) Tenant
is covered therefor by insurance carried or required to be carried under this
Lease and (ii) provided that Tenant is carrying such required insurance, Tenant
receives proceeds therefor); (4) be reasonably acceptable in form and content to
Landlord; (5) be primary and non-contributory; and (6) contain an endorsement
requiring the insurance company to provide Landlord with written notice (by
certified or registered mail, return receipt requested to the addresses listed
in Section 24.6 hereof) of cancellation or non-renewal at least thirty
(30) days’ prior to the effective date of such cancellation or non renewal.
Landlord reserves the right from time to time to require higher minimum amounts
or different types of insurance if it becomes customary for other landlords of
comparable data centers in the Northern Virginia area to require similar tenants
in similar industries to carry insurance of such higher minimum amounts or of
such different types. Tenant shall deliver an Accord 27 certificate of all such
insurance (which certificate shall evidence an endorsement for each policy
indicating that the Landlord Insured Parties are named as additional insureds on
liability policies (except employer’s liability, workers’ compensation and
umbrella excess liability coverage) and that Landlord is named as a loss payee
on the property insurance policies with respect to Landlord’s interest in
improvements and betterments) to Landlord on or before the Lease Commencement
Date and at least annually thereafter. If Tenant fails to provide evidence of
insurance required to be provided by Tenant hereunder, prior to the Lease
Commencement Date and, thereafter, within thirty (30) days following Landlord’s
request during the Lease Term (and

 

27.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

in any event within thirty (30) days prior to the expiration date of any such
coverage, any other cure or grace period provided in this Lease not being
applicable hereto), Landlord shall be authorized (but not required), after ten
(10) days’ prior notice, to procure such coverage in the amount stated, with all
costs thereof to be chargeable to Tenant and payable as Additional Rent within
thirty (30) days after receipt of written invoice therefor.

12.3 Throughout the Lease Term, Landlord agrees to carry and maintain all-risk
property insurance (with full replacement cost coverage) covering the Building,
including the Building Structure and Systems, and any other equipment, fixtures
and property of Landlord therein, in an amount required by its insurance company
to avoid the application of any coinsurance provision. Landlord hereby waives
its right of action and recovery against and releases Tenant and Tenant’s
Affiliates, shareholders, partners, directors, officers, employees, agents and
representatives (“Tenant’s Representatives”) from any and all liabilities,
claims and losses for which they may otherwise be liable to the extent that
(i) Landlord is covered therefor by insurance carried or required to be carried
under this Lease and (ii) provided that Landlord is carrying such required
insurance, Landlord receives proceeds therefor. Landlord shall secure a waiver
of subrogation endorsement from its insurance carrier with respect to Tenant and
Tenant’s Representatives. Landlord also agrees to carry and maintain, throughout
the Lease Term, commercial general liability insurance in limits it reasonably
deems appropriate (but in no event less than the limits required of Tenant
pursuant to Section 12.2 above). Landlord may elect to carry such other
additional insurance or higher limits as it reasonably deems appropriate. Tenant
acknowledges that Landlord shall not carry insurance on, and shall not be
responsible for damage to, Tenant’s personal property or any Alterations
installed by Tenant (including, without limitation, Tenant’s Work), and that
Landlord shall not carry insurance against, or be responsible for any loss
suffered by Tenant due to, interruption of Tenant’s business.

ARTICLE XIII

SERVICES AND UTILITIES

13.1 The Building is at all times subject to the exclusive control, management
and operation of Landlord. Subject to the terms and provisions of this Lease,
Landlord has the right with respect to such control, management and operation
to:

(i) obstruct or close off all or any part of the Property for the purpose of
maintenance, repair or construction, provided that Tenant’s use of or access to
the Premises is not unreasonably impaired thereby;

(ii) employ all personnel necessary for the operation and management of the
Building, either directly or through an experienced third party property
management company and, in connection therewith, Landlord shall maintain
adequate personnel at the Building twenty-four (24) hours per day, seven
(7) days per week;

(iii) construct other improvements and make alterations, additions, subtractions
or re-arrangements, construct facilities adjoining or proximate to the Building,
including underground tunnels and pedestrian walkways and overpasses, provided
that Tenant’s use of, normal operations in or access to, the Premises in
accordance with the Permitted Uses is not impaired thereby;

 

28.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

(iv) do and perform such other acts in and to the Building and, in connection
with performing any maintenance or repair obligations of Landlord, in and to the
Premises and to have access thereto, as, in the use of good business judgment,
Landlord determines to be advisable for the more efficient and proper operation
of the Building and Premises, provided that Tenant’s use of, normal operations
in or access to, the Premises in accordance with the Permitted Uses is not
unreasonably impaired thereby; and

(v) reasonably control, supervise and regulate the parking areas in such manner
as the Landlord determines from time to time.

13.2 During the Term, the Landlord shall provide, or cause to be provided to the
Premises, the following services and utilities upon the terms and subject to the
conditions set out in this Article XIII and in Exhibit F attached hereto:

(i) heating, ventilation and air conditioning (“HVAC”) for the Premises shall be
provided at all times in order to maintain the Environmental Conditions (as
hereinafter defined), including maintaining a temperature adequate for normal
occupancy in accordance with the Permitted Uses, including heat rejection
equipment capable of handling 2.275 megawatts of Critical Load Power;

(ii) water, gas and fuel in amounts no less than the amounts customarily
provided by the owners of similarly sized, first-class data centers, as
installed in the Building and Premises;

(iii) PDUs sufficient to support 2.275 megawatts of Critical Load Power to the
Premises (the “Maximum Load Limit”);

(iv) Landlord-installed, secure conduits that enable Tenant to access
connectivity to one or more fiber providers from the Premises to [*****] POEs
within the Building; provided, however, that Tenant may, pursuant to
Section 11.3 above, utilize one or more Approved Fiber Providers for the
connection of new fiber lines from and through each of the Telecommunications
Duct Banks to the Building and into [*****] POEs;

(v) security for the Building in accordance with Article V hereof; and

(vi) loading dock facilities convenient to the Premises twenty-four (24) hours a
day, seven (7) days a week.

Landlord represents, warrants and covenants to Tenant that, commencing on the
Lease Commencement Date and throughout the Lease Term, (I) Critical Load Power
up to the Maximum Load Limit will be available to the Premises, (II) the
Premises shall be provided with a dedicated back-up system for such Critical
Load Power, including UPS and Engine Generators and (III) all Building
infrastructure shall be operational in accordance with industry standards and
procedures for first-class data centers, accounting for, among other things,
repairs, scheduled

 

29.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

maintenance and emergency situations. Landlord further represents and warrants
that the critical electrical and mechanical systems of each of ACC4 Phase I and
Phase II are designed in a 14N + 2R configuration with 18.2 megawatts of
Critical Load Power over the raised floor space, thus 2.275 megawatts of
Critical Load Power, with N+2R redundancy, shall be available to the Premises
when all infrastructure is operational as provided herein above.

As used herein, “Critical Load Power” shall mean the total electrical power
supplied to the input circuit breakers of the PDUs within the Premises and
excluding electrical power needed for any heat rejection or HVAC system,
lighting or other common facility systems or services.

13.3 Tenant hereby acknowledges that the proper functioning of the Building as a
data center requires Tenant to, at all times, maintain a clean Premises
environment. In connection with the foregoing and notwithstanding anything to
the contrary contained herein, Tenant shall clean the Premises, including the
raised floor surface and subsurface, in accordance with industry standards and
procedures for cleaning first-class, mission critical data center environments;
provided, however, all cleaning of subsurface environments (i.e., beneath the
raised floor in the Premises) must be approved in advance by Landlord,
supervised by Landlord or Landlord’s agent, and performed in accordance with
Landlord’s reasonable rules and regulations for performing such work. Tenant
shall be solely responsible for providing, and shall pay directly all janitorial
and other charges relating to, such cleaning services to the Premises.

13.4 Tenant shall be solely responsible for the distribution of electrical power
from the load side of each PDU (including the output circuit breakers) within
the Premises to the remainder of the Premises and for the installation and
related maintenance of equipment and systems required in connection with such
distribution. Tenant shall, in no event, whether by the installation or
placement of equipment or improvements or otherwise, interfere with Landlord’s
delivery of electrical power to the line side of each PDU (up to and including
the output bus) within the Premises. All charges for, or associated with, any
service or utility which is separately measured or submetered to the Premises
(including without limitation the Critical Load Power and charges for CRAC
usage) shall be billed directly to Tenant (without any mark-up by Landlord) and
paid to Landlord, or, if requested in writing by Landlord (where applicable),
paid directly by Tenant to the utility provider. In each case, payment shall be
made within thirty (30) days of Tenant’s receipt of an invoice therefor. Charges
for or associated with all other services or utilities which are required to be
provided by Landlord under Section 13.2 which are not separately measured shall
be included in Operating Expenses and shall be paid by Tenant each month as
provided in Article IV based on Tenant’s Pro Rata Share. Notwithstanding the
foregoing, Tenant shall be charged monthly, in advance, for electricity to be
consumed to supply the Premises with heat rejection HVAC for the following month
in an amount equal to the estimated monthly charge for Critical Load Power to be
used by Tenant for the following month (based on the prior month’s usage)
multiplied by [*****] (the “Monthly Heat Rejection Charge”). The estimated
Monthly Heat Rejection Charges will be reconciled with the actual monthly
charges for electricity used to supply the Premises with heat rejection HVAC not
less frequently than annually and not more often than monthly. The
reconciliation of Monthly Heat Rejection Charges for any particular month shall
be added to, or subtracted from, as applicable, the Monthly Heat Rejection
Charge for the month following the date of any such reconciliation. The Monthly
Heat Rejection Charge shall be payable by Tenant on the later to occur of:
(i) the

 

30.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

first day of the calendar month immediately following the date on which Tenant
receives an invoice from Landlord setting forth the Monthly Heat Rejection
Charge for the following month or (ii) within fifteen (15) Business Days of
receipt of such invoice from Landlord setting forth the Monthly Heat Rejection
Charge. In the event any electrical utility serving the Premises imposes a
“power factor” surcharge or similar surcharge as a result of Tenant’s use of the
Premises, including, without limitation, as a result of the power factor of any
of Tenant’s equipment, Landlord shall reasonably determine the portion of the
surcharge allocable to Tenant and invoice Tenant therefor. Tenant shall pay
amounts so invoiced within thirty (30) days of receipt of each such invoice,
accompanied by reasonable back-up documentation. The Critical Load Power
supplied to the Premises shall be separately metered or submetered.

13.5 It is understood and agreed that Landlord shall, prior to the Lease
Commencement Date, engage the services of a professional data center management
company (together with its successors and/or assigns, the “Management Company”)
to provide certain management services in connection with the operation of the
Building, including, without limitation, on-site facility engineering support
services, maintenance and repair required of Landlord under this Lease and other
services customary to first class data centers. The initial Management Company
shall be DuPont Fabros Technology, L.P. In addition, DF Technical Services LLC
(“DFTS”), an affiliate of Landlord, shall be available to Tenant, on a direct
contract basis and pursuant to a separate agreement at market rates to provide
services with respect to the Premises, including, without limitation, tenant
deployment services. To the extent that Tenant is not satisfied with the pricing
of the services of DFTS, Tenant shall have the right, subject to Article IX of
this Lease, to contract those services directly with a vendor included on
Landlord’s list of approved vendors or a vendor otherwise proposed by Tenant and
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed (each an “Approved Vendor”). To the extent the Management
Company carries out the duties and obligations of Landlord under this Lease,
then all restrictions and obligations imposed pursuant to this Lease on Landlord
shall be deemed to extend to the Management Company, and Landlord shall cause
the Management Company to comply with all such restrictions and obligations.

13.6 [*****] Tenant will neither utilize more than the Maximum Load Limit nor
install any equipment which will exceed or overload the capacity of any utility,
electrical, HVAC, or mechanical facilities in the Premises or Building. Tenant
will not bring into the Premises or install any utility, electrical, HVAC, or
mechanical facility which Landlord does not approve, such approval not to be
unreasonably withheld, conditioned, or delayed. Notwithstanding the foregoing,
provided that Tenant’s plans for configuration of the Premises have been
approved by Landlord in accordance with Article IX above, Tenant shall not be
required to obtain Landlord’s approval to bring into the Premises, or install,
any computer, network or telecommunications equipment and facilities to be used
by Tenant or any Permitted Licensees where the installation of such equipment
and/or facilities is consistent with Tenant’s approved plans.

13.7 If any damage is caused to the Building or the Premises by any of Tenant’s
machinery, equipment, objects or things or by overloading by Tenant as described
in Section 13.6 above, Tenant will forthwith repair such damage, or, at the
option of Landlord, pay Landlord within thirty (30) days after receipt of
written demand accompanied by reasonable back-up documentation and invoices, as
Additional Rent, the cost of repairing such damage plus a sum equal to five
percent (5%) of such cost representing Landlord’s overhead and administrative
costs.

 

31.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

13.8 Landlord acknowledges that Tenant’s business operations require the
continuous provision of electrical power, HVAC, and monitoring services in
accordance with the standards, and in the amounts, specified herein
(collectively, the “Critical Services”). Except as expressly set forth in this
Lease, neither Landlord nor Tenant will take any action which would interrupt
the Critical Services without the prior written consent of the other party,
which consent may be granted or withheld in such party’s sole and absolute
discretion. Landlord will use diligent and best efforts not to interfere with or
interrupt Tenant’s operations within the Premises and will take immediate action
to remedy any circumstances in which Landlord or any Landlord Party interferes
with Tenant’s Critical Services (except to the extent expressly permitted by
this Lease). In the event of any interruption of Critical Services (a “Service
Interruption”), Tenant shall, promptly upon becoming aware thereof, notify
Landlord’s Emergency Contacts in accordance with Article V hereof; such notice
shall state with reasonable detail the nature of the interruption in question
(each such notice, an “Interruption Notice”). Upon receipt of notice of any
Interruption Notice or upon Landlord or the Management Company otherwise gaining
knowledge of any Service Interruption, Landlord shall immediately undertake
diligent efforts, consistent with first class data center providers, to cause
the Service Interruption to be immediately remedied. Landlord shall maintain
periodic contact with Tenant until the Service Interruption is resolved. [*****]

13.9 [*****]

ARTICLE XIV

LIABILITY OF LANDLORD

14.1 Except as otherwise set forth in this Lease, Landlord and Landlord’s
Representatives shall not be liable to Tenant, any Agent or any other person or
entity for any and all damage, injury, loss or claim based on or arising out of
any cause whatsoever, including without limitation the following: repair to any
portion of the Premises (except for Landlord’s maintenance, repair and
replacement obligations as set forth in Article VIII above); interruption in the
use of the Premises or any equipment therein (except for Landlord’s obligations
as set forth in Article XIII above); any accident or damage resulting from any
use or operation (by Landlord, Tenant or any other person or entity) of heating,
cooling, electrical, sewage or plumbing equipment or apparatus (except for
Landlord’s obligations as set forth in Article XIII above); termination of this
Lease by reason of damage to the Premises or the Building; any fire, robbery,
theft, vandalism, mysterious disappearance or any other casualty; actions of any
other tenant of the Building or of any other person or entity; failure or
inability to furnish any service specified in this Lease (except for Landlord’s
obligations to provide services and utilities as provided in Article XIII); and
leakage in any part of the Premises or the Building from water, rain, ice or
snow that may leak into, or flow from, any part of the Premises or the Building,
or from drains, pipes or plumbing fixtures in the Premises or the Building. If
any condition exists which may be the basis of a claim of constructive eviction,
then Tenant shall give Landlord written notice thereof and a reasonable
opportunity to correct such condition, and in the interim

 

32.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

Tenant shall not claim that it has been constructively evicted or is entitled to
a rent abatement. Any property placed by Tenant or any Agent in or about the
Premises or the Building shall be at the sole risk of Tenant, and Landlord shall
not in any manner be held responsible therefor. Any person receiving an article
delivered for Tenant shall be acting as Tenant’s agent for such purpose and not
as Landlord’s agent. For purposes of this Article XIV, the term “Building” shall
be deemed to include the Land. Notwithstanding the foregoing provisions of this
Section 14.1, and subject to Section 12.2(b) above, Landlord shall not be
released from liability (a) to Tenant for any physical injury to any natural
person or damage to Tenant’s personal property caused by the negligence or
willful misconduct of Landlord or Landlord’s Representatives, provided that for
damage to personal property, Landlord shall only be liable to the extent that
such damage is not covered by insurance either carried by Tenant or required by
this Lease to be carried by Tenant or (b) to the extent resulting from the
breach or default by Landlord of its representations, warranties, covenants,
duties and/or obligations under this Lease; provided, however, that neither
Landlord nor any of Landlord’s Representatives (nor any past, present or future
board member, partner, trustee, director, member, officer, employee, agent,
representative or advisor of any of them) shall under any circumstances under
this Lease (including, without limitation, with respect to its reimbursement and
indemnity obligations set forth in Section 14.2(b) below) be liable for: (i) any
exemplary or punitive damages or (ii) any consequential or indirect damages (or
for any interruption of or loss to business) to the extent that (A) Landlord is
not covered therefor by insurance carried, or required to be carried under this
Lease, and (B) provided that Landlord is carrying such required insurance,
Landlord receives proceeds therefor, all in connection with or relating to this
Lease.

14.2 (a) Except to the extent caused by the negligence or willful misconduct of
Landlord or its agents, and subject to Section 12.3 above, Tenant shall
reimburse Landlord, its employees and agents for (as additional rent), and shall
indemnify, defend upon request and hold them harmless from and against all
reasonable costs, damages, claims, liabilities, expenses (including reasonable
attorneys’ fees), losses, penalties and court costs (collectively, “Costs”)
suffered by or claimed against them, directly or indirectly, based on or arising
out of, in whole or in part, (i) use and occupancy of the Premises or the
business conducted therein, (ii) any negligent or willful act or omission of
Tenant or any Agent, (iii) any breach of Tenant’s obligations under this Lease,
including failure to comply with Laws or surrender the Premises upon the
expiration or earlier termination of the Lease Term, or (iv) any entry by Tenant
or any Agent upon the Land prior to the Lease Commencement Date in violation of
the terms and provisions of this Lease. In no event, however, shall Tenant,
Guarantor (as hereinafter defined), or any of Tenant’s Representatives (nor any
past, present or future board member, partner, trustee, director, member,
officer, employee, agent, representative or advisor of any of them), under any
circumstances under this Section 14.2(a) or elsewhere under this Lease, be
liable for: (I) any exemplary or punitive damages or (II) any consequential or
indirect damages (or for any interruption of or loss to business) to the extent
that (A) Tenant is not covered therefor by insurance carried, or required to be
carried under this Lease, and (B) provided that Tenant is carrying such required
insurance, Tenant receives proceeds therefor.

(b) Except to the extent caused by the negligence or willful misconduct of
Tenant or an Agent of Tenant, and subject to Section 12.2(b) above, Landlord
shall reimburse Tenant and shall indemnify and hold Tenant harmless from and
against all Costs suffered or

 

33.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

claimed against Tenant as a result of: (i) Landlord’s use or control of the
common areas of the Building and the Building Structure and Systems, (ii) any
negligent or willful act or omission of Landlord, its agents, employees or
contractors, or (iii) any breach of Landlord’s obligations under this Lease.

14.3 No landlord hereunder shall be liable for any obligation or liability based
on or arising out of any event or condition occurring during the period that
such landlord was not the owner of the Property. Within five (5) days after
request, Tenant shall attorn to any transferee landlord and execute, acknowledge
and deliver any document submitted to Tenant confirming such attornment,
provided such transferee assumes the obligations of Landlord hereunder which
accrue from and after the date of the transfer.

14.4 Except as otherwise expressly provided herein, Tenant shall not have the
right to set off or deduct any amount allegedly owed to Tenant pursuant to any
claim against Landlord from any rent or other sum payable to Landlord. Tenant’s
sole remedy for recovering upon such claim shall be to institute an independent
action against Landlord, which action shall not be consolidated with any action
of Landlord; provided, however, that the foregoing shall not prohibit Tenant
from asserting a compulsory counterclaim in any proceeding instituted by
Landlord against the Tenant that is required to be brought by applicable statute
and will be deemed forever waived if not then asserted by Tenant.

14.5 If Tenant or any Agent is awarded a money judgment against Landlord, then
recourse for satisfaction of such judgment shall be limited to execution against
Landlord’s estate and interest in the Property, which shall be deemed to include
proceeds actually received by Landlord from any sale of the Building (net of all
expenses of sale), insurance or condemnation proceeds (subject to the rights of
any Mortgagees), and rental income from the Building (net of all expenses). No
other asset of Landlord, and no asset of any of Landlord’s Representatives (or
any past, present or future board member, partner, director, member, officer,
trustee, employee, agent, representative or advisor of any of them (each, an
“officer”)) or any other person or entity, shall be available to satisfy or be
subject to any such judgment. No such Landlord’s Representative, officer or
other person or entity shall be held to have personal liability for satisfaction
of any claim or judgment whatsoever under this Lease.

ARTICLE XV

RULES AND REGULATIONS

15.1 Tenant agrees to comply with and observe the rules and regulations
pertaining to the use and occupancy of the Premises or the Building set forth in
Exhibit E attached hereto, together with all reasonable amendments thereto as
may be promulgated in writing hereafter by Landlord in accordance with the terms
and provisions of this Section 15.1 (the “Rules and Regulations”). Tenant’s
failure to keep and observe said Rules and Regulations after notice and
opportunity to cure as set forth in Section 18.1(b) hereof shall constitute a
material breach of the terms of this Lease. Landlord reserves the right from
time to time to reasonably amend or supplement said Rules and Regulations and to
adopt and promulgate additional reasonable Rules and Regulations applicable to
the Premises and the Building, provided, that any such

 

34.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

amendments, supplements or additional Rules and Regulations shall not materially
reduce Tenant’s rights under this Lease or materially interfere with Tenant’s
use of the Premises. Upon receipt thereof, Tenant agrees thereupon to comply
with and observe any such additional, amended or supplemental Rules and
Regulations promulgated by Landlord in accordance with this Section 15.1. In the
event of any inconsistency between this Lease and the Rules and Regulations, the
provisions of this Lease shall prevail and control. Any violation of the Rules
and Regulations by any individual that is not under Tenant’s control shall not
constitute a default under this Lease. Landlord shall apply and enforce the
Rules and Regulations in a uniform and non-discriminatory manner.

ARTICLE XVI

DAMAGE OR DESTRUCTION

16.1 If the Premises or the Building are totally or partially damaged or
destroyed thereby rendering the Premises totally or partially inaccessible or
unusable, then Landlord shall diligently repair and restore the Premises and the
Building to substantially the same condition they were in prior to such damage
or destruction; provided, however, that if in Landlord’s reasonable judgment
such repair and restoration cannot be completed within one hundred eighty
(180) days after the occurrence of such damage or destruction (taking into
account the time needed for effecting a satisfactory settlement with any
insurance company involved, removal of debris, preparation of plans and issuance
of all required governmental permits), then Landlord shall have the right to
terminate this Lease by giving written notice of termination within forty-five
(45) days after the occurrence of such damage or destruction. If this Lease is
terminated pursuant to this Article XVI, then rent shall be apportioned as of
the date of the happening of the damage or destruction (based on the portion of
the Premises and Critical Load Power which is usable or used after such damage
or destruction) and paid to the earlier of the date of termination or the date
Tenant completely vacates and abandons the Premises on account of such damage.
If this Lease is not terminated as a result of such damage or destruction, then
until such repair and restoration of the Premises are substantially complete, as
of the date of the happening of the damage or destruction, Tenant shall be
required to pay rent only for the portion of the Premises and Critical Load
Power that is usable while such repair and restoration are being made; provided,
however, that if such damage or destruction was caused by the grossly negligent
or willful misconduct of Tenant or any Agent, then Tenant shall not be entitled
to any such rent reduction. After receipt of all insurance proceeds (including
proceeds of insurance maintained by Tenant), Landlord shall diligently proceed
with, and bear the expenses of, such repair and restoration of the Premises and
the Building as aforesaid; provided, however, that (a) if such damage or
destruction was caused by the grossly negligent or willful misconduct of Tenant
or any Agent, then Tenant shall pay Landlord’s deductible and the amount by
which such expenses exceed the insurance proceeds, if any, actually received by
Landlord on account of such damage or destruction (or, if Landlord fails to
maintain the insurance required by Section 12.3, that Landlord would have
received to the extent Landlord maintained such insurance required by
Section 12.3), (b) Tenant shall pay the amount by which the cost of restoring
any item which Landlord is required to restore and Tenant is required to insure
exceeds the insurance proceeds received with respect thereto, and (c) Landlord
shall not be required to repair or restore any tenant improvements installed by
Tenant in the Premises (except to the extent Landlord receives

 

35.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

proceeds therefor from Tenant’s insurance), any Alterations (excluding
Landlord’s Work) or any of Tenant’s contents within the Premises (including,
without limitation, Tenant’s trade fixtures, decorations, furnishings,
equipment, facilities or personal property, but excluding PDUs, CRACs, HVAC
cooling support equipment, fire detection and alarm and fire suppression systems
and equipment and any other equipment, facilities or other property of Landlord
comprising the Building Structure and Systems and located within the Premises,
which shall be Landlord’s responsibility). Notwithstanding anything herein to
the contrary, Landlord shall have the right to terminate this Lease if
(1) insurance proceeds plus deductibles are insufficient to pay the full cost of
such repair and restoration so long as Landlord maintains the insurance required
by Section 12.3 above, (2) the holder of any Mortgage fails or refuses to make
such insurance proceeds available for such repair and restoration, (3) zoning or
other applicable Laws or regulations do not permit such repair and restoration,
or (4) the damage to the Building exceeds thirty five percent (35%) of the
replacement value of the Building; provided, however, that Landlord shall be
entitled to terminate this Lease under subsections (1), (2), (3) and (4) above
only if Landlord simultaneously terminates the leases (or applicable portions
thereof) of all other tenants leasing Pods that are in a substantially similar
condition to the Premises after such damage or destruction.

16.2 If, within forty five (45) days after the occurrence of the damage or
destruction described in Section 16.1 above, Landlord determines in its sole but
reasonable judgment that the repairs and restoration cannot be substantially
completed within one hundred eighty (180) days after the date of such damage or
destruction, and Landlord does not elect to terminate this Lease pursuant to
this Article XVI, then Landlord shall notify Tenant of such determination within
such forty-five (45) day period. For a period continuing through the later of
the thirtieth (30th) day after the occurrence of the damage or destruction or
the tenth (10th) day after receipt of such notice, Tenant shall have the right
to terminate this Lease by providing written notice to Landlord (which date of
such termination shall be not more than thirty (30) days after the date of
Tenant’s notice to Landlord). [*****]

ARTICLE XVII

CONDEMNATION

17.1 If one third or more of the Premises, or the use or occupancy thereof, or
any portion of the Building required for the reasonable and proper use of the
Premises, shall be taken or condemned by any governmental or quasi governmental
authority for any public or quasi public use or purpose or sold under threat of
such a taking or condemnation (collectively, “condemned”), then this Lease shall
terminate on the day prior to the date title thereto vests in such authority and
rent shall be apportioned as of such date. If less than one third of the
Premises or occupancy thereof or portions of the Building not required for the
proper use of the Building, is condemned, then this Lease shall continue in full
force and effect as to the part of the Premises not so condemned, except that as
of the date title vests in such authority Tenant shall not be required to pay
rent with respect to the part of the Premises so condemned. Landlord shall
notify Tenant of any condemnation contemplated by this Section 17.1 promptly
after Landlord receives notice thereof. Within ten (10) days after receipt of
such notice, Tenant shall have the right to terminate this Lease with respect to
the remainder of the Premises not so condemned as

 

36.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

of the date title vests in such authority, but only if such condemnation renders
said remainder of the Premises totally unusable for their intended purpose.
Notwithstanding anything herein to the contrary, if twenty five percent (25%) or
more of the Land or the Building is condemned, then whether or not any portion
of the Premises is condemned, Landlord shall have the right to terminate this
Lease as of the date title vests in such authority, provided, that, as a
condition to such right, Landlord must simultaneously terminate the leases (or
applicable portions thereof) of all other tenants in the Building leasing Pods
that are affected in a substantially similar manner as the premises by such
condemnation.

17.2 All awards, damages and other compensation paid by the condemning authority
on account of such taking or condemnation (or sale under threat of such a
taking) shall belong to Landlord, and Tenant hereby assigns to Landlord all
rights to such awards, damages and compensation. Tenant agrees not to make any
claim against Landlord or the condemning authority for any portion of such award
or compensation attributable to damages to the Premises, the value of the
unexpired term of this Lease, the loss of profits or goodwill, leasehold
improvements or severance damages. Nothing contained herein, however, shall
prevent Tenant from pursuing a separate claim against the condemning authority
for the value of furnishings, equipment and trade fixtures installed in the
Premises at Tenant’s expense and for relocation expenses, provided that such
claim does not in any way diminish the award or compensation payable to or
recoverable by Landlord in connection with such taking or condemnation.

ARTICLE XVIII

DEFAULT

18.1 Each of the following shall constitute an “Event of Default” by Tenant
under this Lease:

(a) Tenant’s failure to make when due any payment of Base Rent, Additional Rent
or other sum, which failure shall continue for a period of five (5) days after
receipt by Tenant of written notice thereof, provided, however, that landlord
shall not be required to give Tenant more than two (2) such written notices
during any Lease Year during the Lease Term;

(b) Tenant’s failure to perform or observe any covenant or condition of this
Lease not otherwise specifically described in this Section 18.1, which failure
shall continue for a period of thirty (30) days after receipt by Tenant of
written notice thereof; provided, however, that if such cure cannot reasonably
be effected within such thirty (30) day period and Tenant begins such cure
promptly within such thirty (30) day period and is pursuing such cure in good
faith and with diligence and continuity during such thirty (30) day period,
then, except in the event of an emergency, Tenant shall have such additional
time as is reasonably necessary to effect such cure;

(c) an Event of Bankruptcy as specified in Article XIX hereof;

(d) Tenant’s dissolution or liquidation;

(e) any Environmental Default as specified in Section 6.3 hereof;

 

37.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

(f) Tenant’s failure to execute, acknowledge and deliver the written statement
required by Section 24.4 hereof after receipt by Tenant of written notice
thereof and a ten (10) day cure period;

(g) excluding any sublease or assignment requiring Landlord’s consent but that
Tenant believed in good faith was permitted under Section 7.2(b) above, any
sublease, assignment or mortgage not permitted by Article VII hereof; or

(h) the occurrence of [*****] Prohibited Spikes [*****].

18.2 If there shall be an Event of Default (even if prior to the Lease
Commencement Date), then the provisions of this Section 18.2 shall apply.
Landlord shall have the right, at its sole option, to terminate this Lease upon
delivery of written notice to Tenant. In addition, with or without terminating
this Lease, Landlord may re-enter, terminate Tenant’s right of possession and
take possession of, the Premises. The provisions of this Article XVIII shall
operate as a notice to quit, and Tenant hereby waives any other notice to quit
or notice of Landlord’s intention to re-enter the Premises. If necessary,
Landlord may proceed to recover possession of the Premises under applicable
Laws, or by such other proceedings, including re-entry and possession, as may be
applicable. If Landlord elects to terminate this Lease and/or elects to
terminate Tenant’s right of possession, everything contained in this Lease on
the part of Landlord to be done and performed shall cease without prejudice,
however, to Tenant’s liability for all Base Rent, additional rent and other sums
specified herein. Whether or not this Lease and/or Tenant’s right of possession
is terminated, Landlord shall have the right, at its sole option, to terminate
any renewal or expansion right contained in this Lease and to grant or withhold
any consent or approval pursuant to this Lease in its sole and absolute
discretion. If an Event of Default has occurred under this Lease and Tenant has
vacated the Premises, and if Landlord has terminated this Lease as a result of
such Event of Default, then Landlord shall thereafter use reasonable efforts to
relet the Premises; provided, however, that Tenant understands and agrees that
Landlord’s main priority will be the leasing of other space in the Building (and
not then leased by Landlord), and the reletting of the Premises will be of lower
priority. Tenant hereby expressly waives, for itself and all persons claiming
by, through or under it, any right of redemption, re-entry or restoration of the
operation of this Lease under any present or future Law, including without
limitation any such right which Tenant would otherwise have in case Tenant shall
be dispossessed for any cause, or in case Landlord shall obtain possession of
the Premises as herein provided. Landlord may relet the Premises or any part
thereof, alone or together with other premises, for such term(s) (which may
extend beyond the date on which the Lease Term would have expired but for
Tenant’s default) and on such terms and conditions (which may include any
concessions or allowances granted by Landlord) as Landlord, in its sole and
absolute but reasonable discretion, may determine, but Landlord shall not be
liable for, nor shall Tenant’s obligations hereunder be diminished by reason of,
any failure by Landlord to relet all or any portion of the Premises or to
collect any rent due upon such reletting. Whether or not this Lease is
terminated or any suit is instituted, Tenant shall be liable for any Base Rent,
additional rent, damages or other sum which may be due or sustained prior to
such Event of Default, and for all costs, fees and expenses (including, but not
limited to, attorneys’ fees and costs, brokerage fees (to the extent
proportionately allocable to the remaining Lease Term), expenses incurred in
placing the Premises in first-class rentable condition, advertising expenses,

 

38.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

and any concessions or allowances granted by Landlord) incurred by Landlord in
pursuit of its remedies hereunder and/or in recovering possession of the
Premises and renting the Premises to others from time to time until the date the
Lease Term would have expired but for Tenant’s default. Tenant also shall be
liable for additional damages which at Landlord’s election shall be either:
(a) an amount equal to the Base Rent and additional rent due or which would have
become due from the date of Tenant’s default through the remainder of the Lease
Term, less the amount of rental, if any, which Landlord receives during such
period from others to whom the Premises may be rented (other than any additional
rent received by Landlord as a result of any failure of such other person to
perform any of its obligations to Landlord), which amount shall be computed and
payable in monthly installments, in advance, on the first day of each calendar
month following Tenant’s default and continuing until the date on which the
Lease Term would have expired but for Tenant’s default, it being understood that
separate suits may be brought from time to time to collect any such damages for
any month(s) (and any such separate suit shall not in any manner prejudice the
right of Landlord to collect any damages for any subsequent month(s)), or
Landlord may defer initiating any such suit until after the expiration of the
Lease Term (in which event such deferral shall not be construed as a waiver of
Landlord’s rights as set forth herein and Landlord’s cause of action shall be
deemed not to have accrued until the expiration of the Lease Term); or (b) an
amount equal to the difference between (i) all Base Rent, additional rent and
other sums due or which would be due and payable under this Lease as of the date
of Tenant’s default through the end of the scheduled Lease Term, and (ii) the
fair market value rental of the Premises over the same period (net of all
expenses (including attorneys’ fees) and all vacancy periods reasonably
projected by Landlord to be incurred in connection with the reletting of the
Premises), as determined by Landlord in its sole and absolute discretion, which
difference shall be discounted at a rate equal to one (1) whole percentage point
above the discount rate in effect on the date of payment at the Federal Reserve
Bank nearest the Building, and which resulting amount shall be payable to
Landlord in a lump sum on demand, it being understood that upon payment of such
liquidated and agreed final damages, Tenant shall be released from further
liability under this Lease with respect to the period after the date of such
payment, and that Landlord may bring suit to collect any such damages at any
time after an Event of Default shall have occurred. Tenant shall pay all
expenses (including attorneys’ fees) incurred by Landlord in connection with or
as a result of any Event of Default whether or not a suit is instituted. The
provisions contained in this Section 18.2 shall be in addition to, and shall not
prevent the enforcement of, any claim Landlord may have against Tenant for
anticipatory breach of this Lease (including, without limitation, the right of
injunction and the right to invoke any remedy allowed at law or in equity as if
reentry, summary proceedings and other remedies were not provided for herein).
Nothing herein shall be construed to affect or prejudice Landlord’s right to
prove, and claim in full, unpaid rent accrued prior to termination of this
Lease. If Landlord is entitled, or Tenant is required, pursuant to any provision
hereof to take any action upon the termination of the Lease Term, then Landlord
shall be entitled, and Tenant shall be required, to take such action also upon
the termination of Tenant’s right of possession.

18.3 All rights and remedies of Landlord set forth herein are cumulative and in
addition to all other rights and remedies available to Landlord at law or in
equity including those available for anticipatory breach. The exercise by
Landlord of any such right or remedy shall not prevent the concurrent or
subsequent exercise of any other right or remedy. No delay in the enforcement or
exercise of any right or remedy by Landlord or Tenant shall constitute a waiver

 

39.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

of any default by the other party hereunder or of such party’s rights or
remedies in connection therewith. Neither party hereto shall be deemed to have
waived any default by the other party hereunder unless such waiver is set forth
in a written instrument signed by the party against whom such waiver is
asserted. If either party waives in writing any default by Tenant, such waiver
shall not be construed as a waiver of any covenant, condition or agreement set
forth in this Lease except as to specific circumstances described in such
written waiver.

18.4 If Landlord shall institute proceedings against Tenant and a compromise or
settlement thereof shall be made, the same shall not constitute a waiver of
default or of any other covenant, condition or agreement set forth herein, nor
of any of Landlord’s rights hereunder, except to the extent agreed by Landlord
in writing in connection with such compromise or settlement. Neither the payment
by Tenant of a lesser amount than the installments of Base Rent, Additional Rent
or of any sums due hereunder nor any endorsement or statement on any check or
letter accompanying a check for payment of rent or other sums payable hereunder
shall be deemed an accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
rent or other sums or to pursue any other remedy available to Landlord.
Notwithstanding any request or designation by Tenant, Landlord may apply any
payment received from Tenant to any payment then due. No re-entry by Landlord,
and no acceptance by Landlord of keys from Tenant, shall be considered an
acceptance of a surrender of this Lease.

18.5 If Tenant defaults in the making of any payment or in the doing of any act
herein required to be made or done by Tenant, then Landlord may, but shall not
be required to, make such payment or do such act after Landlord delivers written
notice to Tenant. If Landlord elects to make such payment or do such act, all
costs incurred by Landlord, plus interest thereon at the rate per annum which is
three percent (3%) higher than the Prime Rate published in the Money Section of
the Wall Street Journal (the “Prime Rate”) from the date paid by Landlord to the
date of payment thereof by Tenant, shall constitute Additional Rent hereunder
and shall be immediately paid by Tenant to Landlord; provided, however, that
nothing contained herein shall be construed as permitting Landlord to charge or
receive interest in excess of the maximum rate then allowed by law. The taking
of such action by Landlord shall not be considered as a cure of such default by
Tenant or prevent Landlord from pursuing any remedy it is otherwise entitled to
in connection with such default.

18.6 If Tenant fails, on more than two (2) occasions in any Lease Year during
the Lease Term, to make any payment of Base Rent on or before the date that is
five (5) Business Days after such payment is due and payable, Tenant shall pay
to Landlord a late charge of two percent (2%) of the amount of such payment of
Base Rent. If Tenant fails to make any payment of Base Rent or Additional Rent
on or before the date such payment is due and payable, such payment shall bear
interest at the rate per annum which is three percent (3%) higher than the Prime
Rate from the date such payment became due to the date of payment thereof by
Tenant; provided, however, that nothing contained herein shall be construed as
permitting Landlord to charge or receive interest in excess of the maximum rate
then allowed by law. Such interest shall constitute Additional Rent due and
payable hereunder with the next installment of Base Rent due hereunder.

 

40.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

ARTICLE XIX

BANKRUPTCY

19.1 An “Event of Bankruptcy” is the occurrence with respect to any of Tenant, a
Guarantor or any other person liable for Tenant’s obligations hereunder
(including, without limitation, any general partner of Tenant (a “General
Partner”)) of any of the following: (a) such person becoming insolvent, as that
term is defined in Title 11 of the United States Code (the “Bankruptcy Code”) or
under the insolvency laws of any state (the “Insolvency Laws”); (b) appointment
of a receiver or custodian for any property of such person, or the institution
of a foreclosure or attachment action upon any property of such person;
(c) filing by such person of a voluntary petition under the provisions of the
Bankruptcy Code or Insolvency Laws; (d) filing of an involuntary petition
against such person as the subject debtor under the Bankruptcy Code or
Insolvency Laws, which either (1) is not dismissed within sixty (60) days after
filing, or (2) results in the issuance of an order for relief against the
debtor; (e) such person making or consenting to an assignment for the benefit of
creditors or a composition of creditors; or (f) an admission by Tenant or
Guarantor of its inability to pay debts as they become due. At any time (but in
no event more than one (1) time during any calendar year unless Landlord
reasonably and in good faith believes that a substantial change in Tenant’s
financial condition shall have occurred) upon not less than ten (10) days’ prior
written notice, Tenant shall submit such information concerning the financial
condition of any such person as Landlord may reasonably request. Tenant warrants
that all such information heretofore and hereafter submitted is and shall be
correct and complete.

19.2 Upon occurrence of an Event of Bankruptcy, Landlord shall have all rights
and remedies available pursuant to Article XVIII above; provided, however, that
while a case (the “Case”) in which Tenant is the subject debtor under the
Bankruptcy Code is pending, Landlord’s right to terminate this Lease shall be
subject, to the extent required by the Bankruptcy Code, to any rights of Tenant
or its trustee in bankruptcy (collectively, “Trustee”) to assume or assume and
assign this Lease pursuant to the Bankruptcy Code. After the commencement of a
Case: (i) Trustee shall perform all post-petition obligations of Tenant under
this Lease; and (ii) if Landlord is entitled to damages (including, without
limitation, unpaid rent) pursuant to the terms of this Lease, then all such
damages shall be entitled to administrative expense priority pursuant to the
Bankruptcy Code. Any person or entity to which this Lease is assigned pursuant
to the Bankruptcy Code shall be deemed without further act or deed to have
assumed all of the obligations arising under this Lease on and after the date of
assignment, and any such assignee shall upon request execute and deliver to
Landlord an instrument confirming such assumption. Trustee shall not have the
right to assume or assume and assign this Lease unless Trustee promptly
(a) cures all defaults under this Lease, (b) compensates Landlord for damages
incurred as a result of such defaults, (c) provides adequate assurance of future
performance on the part of Trustee as debtor in possession or Trustee’s
assignee, and (d) complies with all other requirements of the Bankruptcy Code.
If Trustee desires to assume and assign this Lease to any person who shall have
made a bona fide offer, then Trustee shall give Landlord written notice of such
proposed assignment (which notice shall set forth the name and address of such
person, all of the terms and conditions of such offer, and the adequate
assurance to be provided Landlord to assure such person’s future performance
under this Lease) no later than fifteen (15) days after

 

41.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

receipt by Trustee of such offer, but in no event later than thirty (30) days
prior to the date Trustee shall make application to the appropriate court for
authority and approval to enter into such assignment and assumption, and
Landlord shall thereupon have the prior right and option, to be exercised by
notice to Trustee given at any time prior to the effective date of such proposed
assignment, to accept (or to cause Landlord’s designee to accept) an assignment
of this Lease upon the same terms and conditions and for the same consideration,
if any, as the bona fide offer made by such person, less any brokerage
commissions which may be payable out of the consideration to be paid by such
person for the assignment of this Lease. If Trustee fails to assume or assume
and assign this Lease in accordance with the requirements of the Bankruptcy Code
within sixty (60) days after the initiation of the Case (or such other period as
may be provided by the Bankruptcy Code or allowed by the United States
Bankruptcy Court for same), then Trustee shall be deemed to have rejected this
Lease. If this Lease is rejected or deemed rejected, then Landlord shall have
all rights and remedies available to it pursuant to Article XVIII above.

ARTICLE XX

SUBORDINATION MORTGAGES

20.1 This Lease is subject and subordinate to the lien, provisions, operation
and effect of all mortgages, deeds of trust, ground leases or other security
instruments which may now or hereafter encumber any portion of the Building or
the Land (collectively, “Mortgages”), to all funds and indebtedness intended to
be secured thereby, and to all renewals, extensions, modifications, recastings
or refinancings thereof. Said subordination and the provisions of this Section
shall be self operative and no further instrument of subordination shall be
required by the holder of any Mortgage. The holder of any Mortgage to which this
Lease is subordinate shall have the right (subject to any required approval of
the holders of any superior Mortgage) at any time to declare this Lease to be
superior to the lien, provisions, operation and effect of such Mortgage.

20.2 Tenant shall, at Landlord’s request, promptly execute any requisite or
appropriate document confirming such subordination. Tenant waives the provisions
of any statute or rule of law now or hereafter in effect which may give or
purport to give Tenant any right to terminate or otherwise adversely affect this
Lease and Tenant’s obligations hereunder in the event any foreclosure proceeding
is prosecuted or completed or in the event the Building, the Land or Landlord’s
interest therein is transferred by foreclosure, by deed in lieu of foreclosure
or otherwise. At the request of any transferee and assumption of Landlord’s
obligations as required hereby, Tenant shall attorn to such transferee and shall
recognize such transferee as the landlord under this Lease. Within ten (10) days
after the request of such transferee, Tenant shall execute acknowledge and
deliver any requisite or appropriate document submitted to Tenant confirming
such attornment.

20.3 Notwithstanding anything to the contrary contained herein, the
effectiveness of any subordination by Tenant to any Mortgage as provided herein
above shall be subject to the condition that Landlord obtain from the holder of
any such Mortgage a non-disturbance agreement, in form reasonably acceptable to
Tenant, that provides: (a) so long as Tenant is not in

 

42.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

default under this Lease beyond any applicable notice and cure period and
(b) Tenant agrees to attorn to the holder of any such Mortgage or to any
transferee in connection with any foreclosure, or sale or transfer in lieu
thereof, and recognize such party as landlord under this Lease, as provided in
Section 20.2 above, then, in the event of any foreclosure, or sale or transfer
in lieu thereof, this Lease shall remain in full force and effect and Tenant’s
use and possession of the Premises as provided herein shall not be disturbed.
Landlord represents to Tenant that, as of the Effective Date, KeyBank National
Association (“Lender”) has made a loan to Landlord that is secured by the lien
of a Mortgage encumbering the Property (the “Existing Mortgage”) and that no
Mortgage other than the Existing Mortgage is a lien on the Property. Prior to or
concurrent with the Effective Date, Landlord shall obtain from Lender a
subordination, non-disturbance and attornment agreement (a “SNDA”) in a form set
forth on Exhibit G attached hereto and made a part hereof. Landlord acknowledges
and agrees that, unless waived by Tenant in its sole and absolute discretion,
the effectiveness of this Lease is conditioned upon the execution and delivery
by Lender of a SNDA in the form attached hereto as Exhibit G within thirty
(30) days after the Effective Date. [*****] For avoidance of doubt, Landlord and
Tenant acknowledge and agree that, upon full execution and delivery of such
SNDA, such SNDA shall be promptly recorded among the land records of Loudoun
County, Virginia. Furthermore, Landlord shall secure for Tenant a SNDA
(recognizing Tenant’s rights under this Lease) from the holder of each Mortgage
hereafter encumbering the Building and/or the Land on such holder’s standard
form nondisturbance agreement, subject to Tenant’s reasonable approval.

ARTICLE XXI

HOLDING OVER

21.1 If Tenant (or anyone claiming through Tenant) does not immediately
surrender the Premises or any portion thereof upon the expiration or earlier
termination of the Lease Term, then, unless otherwise agreed to by the parties
hereto in writing for the first six months of such holdover period, the rent
payable by Tenant hereunder shall be increased to equal one hundred fifty
percent (150%) of the Base Rent, plus Additional Rent and other sums that would
have been payable pursuant to the provisions of this Lease if the Lease Term had
continued during such holdover period. If such holdover period is longer than
six (6) months, commencing on the first day of the seventh month of the holdover
period and for each month of the holdover period thereafter, the rent payable by
Tenant shall be increased to one hundred seventy-five percent (175%) of the Base
Rent, additional rent and other sums that would have been payable pursuant to
the provisions of this Lease if the Lease Term had continued during such
holdover period. Such rent shall be computed by Landlord and paid by Tenant on a
monthly basis and shall be payable on the first day of such holdover period and
the first day of each calendar month thereafter during such holdover period
until the Premises have been vacated. Notwithstanding any other provision of
this Lease, Landlord’s acceptance of such rent shall not in any manner adversely
affect Landlord’s other rights and remedies, including Landlord’s right to evict
Tenant and to recover all damages. Any such holdover shall be deemed to be a
tenancy at sufferance. In no event shall any holdover be deemed a permitted
extension or renewal of the Lease Term, and nothing contained herein shall be
construed to constitute Landlord’s consent to any holdover or to give Tenant any
right with respect thereto.

 

43.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

ARTICLE XXII

COVENANTS OF LANDLORD

22.1 Landlord covenants that it has the right to enter into this Lease for the
term aforesaid, and that so long as Tenant is not in default (beyond the
expiration of any applicable notice and cure period) under this Lease, then,
subject to the provisions of this Lease, Tenant shall during the Lease Term,
peaceably and quietly occupy and enjoy the full possession of the Premises
without hindrance by Landlord, its employees or agents. Tenant acknowledges and
agrees that its leasehold estate in and to the Premises vests on the date this
Lease is executed, notwithstanding that the Lease Term will not commence until a
future date.

ARTICLE XXIII

PARKING

23.1 During the Lease Term, Landlord shall maintain no less than one hundred
fifty (150) parking spaces for parking in the surface parking areas located
adjacent to the Building available on a non-exclusive, unassigned, first-come,
first-served basis. Landlord covenants that, throughout the Lease Term, Landlord
will maintain on the Land, at a minimum, the number of parking spaces required
by applicable Law.

23.2 It is understood and agreed that Landlord does not assume any
responsibility for, and shall not be held liable for, any damage or loss to any
automobiles parked in the parking areas or to any personal property located
therein, or for any injury sustained by any person in or about the parking
areas, except, subject to the insurance requirements and the waiver of
subrogation provision set forth in Section 12.2(b) above, for any physical
injury to any natural person or damage to Tenant’s personal property caused by
the negligence or willful misconduct of Landlord or Landlord’s Representatives.

ARTICLE XXIV

GENERAL PROVISIONS

24.1 Tenant acknowledges that neither Landlord nor any broker, agent or employee
of Landlord has made any representations or promises with respect to the
Premises or the Building except as herein expressly set forth, and no rights,
privileges, easements or licenses are being acquired by Tenant except as herein
expressly set forth.

24.2 Nothing contained in this Lease shall be construed as creating a
partnership or joint venture of or between Landlord and Tenant, or to create any
other relationship between the parties hereto other than that of landlord and
tenant.

24.3 Tenant represents and warrants that Tenant has not dealt directly or
indirectly with any broker or agent in connection with this Lease other than
Rackhouse Group, LLC (“Broker”). The execution and delivery of this Lease by
Landlord shall be conclusive evidence that Landlord has relied upon the forgoing
representation and warranty. Tenant agrees to

 

44.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

indemnify and hold Landlord harmless from and against any claims for
commissions, fees or other compensation by any person or entity, other than
Broker, who shall claim to have dealt with Tenant in connection with this Lease
and for any and all costs incurred in connection with such claims, including,
without limitation, reasonable attorneys’ fees and disbursements. Landlord
agrees to pay any commission or compensation due Broker in connection with this
Lease pursuant to a separate written agreement between Landlord and Broker (any
such commission paid to Broker, the “Brokerage Commission”).

24.4 Tenant agrees, at any time and from time to time, upon not less than ten
(10) days’ prior written notice by Landlord, to execute, acknowledge and deliver
to the requesting party a statement in writing (i) certifying, if true, that
this Lease is unmodified and in full force and effect (or if there have been any
modifications, that the Lease is in full force and effect as modified and
stating the modifications); (ii) stating the dates to which the rent and any
other charges hereunder have been paid by Tenant; (iii) stating whether or not,
to the best knowledge of Tenant, Landlord is in default in the performance of
any covenant, agreement or condition contained in this Lease, and if so,
specifying the nature of such default; (iv) stating the address to which notices
to Tenant are to be sent; and (v) stating such other information as Landlord or
any mortgagee or prospective mortgagee of the Building may reasonably request.
Any such statement delivered by Tenant may be relied upon by any landlord of the
Building or the Land, any prospective purchaser of the Building or the Land, any
mortgagee or prospective mortgagee of the Building or the Land or of Landlord’s
interest therein, or any prospective assignee of any such mortgagee.

24.5 LANDLORD AND TENANT EACH HEREBY WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THEM AGAINST THE OTHER IN
CONNECTION WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT HEREUNDER, TENANT’S USE OR
OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE.

24.6 Subject to the terms and conditions of Article V above, all notices or
other communications required hereunder shall be in writing and shall be deemed
duly given if delivered in person (with receipt therefor), if delivered by
overnight delivery by a nationally-recognized company, or if sent by certified
or registered mail, return receipt requested, postage prepaid, to the following
addresses:

 

  If to Landlord:    Grizzly Ventures LLC      c/o DuPont Fabros Technology,
L.P.      1212 New York Avenue, NW, Suite 900      Washington, D.C. 20005     
Attn: General Counsel      Phone: (202) 728-0044      Fax: (202) 728-0220

 

45.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

  With a copy to:    Cooley Godward Kronish LLP      11951 Freedom Drive     
Reston, Virginia 20190-5601      Attn: John H. Toole      Phone: (703) 456-8651
     Fax: (703) 456-8000   If to Tenant:    Rackspace US, Inc.      5000 Walzem
Road      San Antonio, Texas 78218      Attention: Director of Real Estate     
Telephone: (210) 312-4861      Facsimile: (210) 312-4300   With copies to:   
Rackspace US, Inc.      5000 Walzem Road      San Antonio, Texas 78218     
Attention: General Counsel      Telephone: (210) 312-4721      Facsimile: (210)
312-4848      Smith, Robertson, Elliott, Glen, Klein & Bell, LLP      221 West
6th Street, Suite 1100      Austin, Texas 78701      Attention: Gavin Klein     
Telephone: (512) 225-1708      Facsimile: (512) 225-5838   If to Guarantor:   
Rackspace Hosting, Inc.      5000 Walzem Road      San Antonio, Texas 78218     
Attn: General Counsel      Telephone: (210) 312-4721      Facsimile: (210)
312-4848   With copies to:    Smith, Robertson, Elliott, Glen, Klein & Bell, LLP
     221 West 6th Street, Suite 1100      Austin, Texas 78701      Attention:
Gavin Klein      Telephone: (512) 225-1708      Facsimile: (512) 225-5838

Any such notice shall be deemed effective upon the earlier of: (i) receipt,
(ii) refusal to accept delivery, (iii) three (3) days after being deposited in
the U.S. Mail, postage pre-paid, via registered or certified mail, return
receipt requested, or (iv) one (1) day after being deposited with a
nationally-recognized overnight carrier.

 

46.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

Either party may change its address for the giving of notices by notice given in
accordance with this Section 24.6.

24.7 If any provision of this Lease or the application thereof to any person or
circumstances shall to any extent be invalid or unenforceable, the remainder of
this Lease, or the application of such provision to persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby, and each provision of this Lease shall be valid and enforced
to the fullest extent permitted by law.

24.8 Feminine or neuter pronouns shall be substituted for those of the masculine
form, and the plural shall be substituted for the singular number, in any place
or places herein in which the context may require such substitution.

24.9 The provisions of this Lease shall be binding upon, and shall inure to the
benefit of, the parties hereto and each of their respective representatives,
successors and assigns, subject to the provisions hereof restricting assignment
or subletting by Tenant.

24.10 This Lease contains and embodies the entire agreement of the parties
hereto and supersedes all prior agreements, negotiations and discussions between
the parties hereto. Any representation, inducement or agreement that is not
contained in this Lease shall not be of any force or effect. This Lease may not
be modified or changed in whole or in part in any manner other than by an
instrument in writing duly signed by both parties hereto.

24.11 This Lease shall be governed by and construed in accordance with the laws
of the Commonwealth of Virginia.

24.12 Article and section headings are used herein for the convenience of
reference and shall not be considered when construing or interpreting this
Lease.

24.13 The submission of an unsigned copy of this document to Tenant for Tenant’s
consideration does not constitute an offer to lease the Premises or an option to
or for the Premises. This document shall become effective and binding only upon
the execution and delivery of this Lease by both Landlord and Tenant.

24.14 Time is of the essence with respect to each provision of this Lease.

24.15 Neither this Lease nor a memorandum thereof shall be recorded; however,
this Section 24.15 shall not be construed as prohibiting the recordation of the
SNDA in accordance with Section 20.3 above.

24.16 Except as otherwise provided in this Lease, any additional rent or other
sum owed by Tenant to Landlord, and any cost, expense, damage or liability
incurred by Landlord for which Tenant is liable, shall be considered “Additional
Rent” and unless otherwise provided in this Lease, shall be paid by Tenant to
Landlord no later than thirty (30) days after the date Landlord notifies Tenant
of the amount of such Additional Rent or such cost, expense, damage or
liability.

 

47.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

24.17 For purposes of this Lease, “Business Day” shall mean a day other than a
Saturday, Sunday or Federal holiday.

24.18 Except as expressly set forth herein to the contrary, all of the parties’
duties and obligations hereunder shall survive the termination of this Lease for
any reason whatsoever.

24.19 If Landlord or Tenant is in any way delayed, interrupted or prevented from
performing any obligation (except, with respect to Tenant, its obligations to
pay rent and other sums due under this Lease, any obligation with respect to
insurance pursuant to Article XII, and any obligation to give notice with
respect to extensions, expansions or otherwise due to fire, act of God,
governmental act or failure to act, war, enemy action, strike, labor dispute,
inability to procure materials, or any cause beyond Landlord’s or Tenant’s (as
applicable) reasonable control (whether similar or dissimilar to the foregoing
events) (all of which are collectively referred to herein as “Force Majeure”),
then the time for performance of such obligation shall be excused for the period
of such delay, interruption or prevention and extended for a period equal to the
period of such delay or prevention. Notwithstanding the foregoing, neither
financial disability or hardship shall constitute a Force Majeure event. By way
of clarification, the occurrence of an event of Force Majeure will not prevent
the occurrence of a Power Deficiency or HVAC Deficiency and same shall be
determined without regard to such Force Majeure.

24.20 Each party hereby represents and warrants to the other that all necessary
corporate or company action has been taken to enter into this Lease and that the
person signing this Lease on behalf of such party has been duly authorized to do
so and all consents required by such party to enter into this Lease have been
received and no further consent from any party is required to enter into this
Lease.

24.21 Landlord and Tenant each agrees that it will not publicly disclose the
terms of this Lease, provided that communication of such information may be made
in connection with any valid legal order issued by a court or governmental
agency or any legally required official filing with any governmental agency or
if required by the applicable rules of a national securities exchange, and
provided further that communication by either party to its lenders, private
investors, purchasers, accountants, attorneys, consultants and brokers shall be
permitted. The sole remedy for a breach by either party hereto of any of the
terms and provisions of this Section 24.21 shall be an action for specific
performance, injunction or restraining order, and such a breach shall not
otherwise be deemed to constitute a default under this Lease or give rise to any
claim for damages or other relief.

24.22 This Lease includes and incorporates the Recitals and the Exhibits A, B,
C, D, E, F, G and H attached hereto.

24.23 This Lease may be executed in separate counterparts, each of which shall
constitute an original and all of which, together, shall constitute one and the
same instrument. This Lease shall be fully executed when each party whose
signature is required has signed and delivered to each of the parties at least
one counterpart, even though no single counterpart contains the signatures of
all parties hereto.

 

48.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

24.24 For purposes of Section 55-2, Code of Virginia (1950), as amended, this
Lease is and shall be deemed to be a deed of lease.

ARTICLE XXV

RENEWAL

25.1 Landlord hereby grants to Tenant two (2) successive five (5)-year renewal
options, each exercisable at Tenant’s option and subject to the conditions
described below (each such five-year term, if exercised, being referred to
herein as a “Renewal Term”). If such right is exercised, and if the conditions
applicable thereto have been satisfied, the first Renewal Term shall commence
immediately following the end of the Lease Term provided in this Lease and the
second Renewal Term shall commence immediately following the end of the first
Renewal Term. The right of renewal herein granted to Tenant shall be subject to,
and shall be exercised in accordance with, the following terms and conditions:

(a) Tenant shall exercise its right of renewal with respect to each Renewal Term
by giving Landlord written notice thereof not earlier than eighteen (18) months
and not later than twelve (12) months prior to the expiration date of the
then-current Lease Term (the “Renewal Notice”).

(b) In the event the Renewal Notice is not given timely, Tenant’s right of
renewal shall lapse and be of no further force or effect.

(c) All the terms, conditions, covenants and agreements set forth in this Lease
shall continue to apply and be binding upon Landlord and Tenant during each
Renewal Term, except for the determination of Base Rent which shall be as set
forth in Section 25.2 below.

(d) In the event there exists an Event of Default on the date of receipt of a
Renewal Notice or anytime thereafter until the date such Renewal Term is to
commence, then, at Landlord’s option, such Renewal Term shall not commence and
the Lease Term shall expire at the date the Lease Term would have expired
without such renewal.

(e) The renewal option shall be exercised only by the original Tenant hereunder
or by an Affiliate of the original Tenant hereunder, and not by any other
assignee, transferee or subtenant. In the event the original Tenant assigns this
Lease to any entity other than an Affiliate of the original Tenant, Tenant’s
rights under this Section 25.1 shall lapse as though this Section 25.1 had never
been included in the Lease.

(f) In the event this Lease is not renewed for the first Renewal Term, Tenant’s
right to renew this Lease for the second Renewal Term shall lapse and be of no
further force and effect.

25.2 (a) The Base Rent charged for the first year of each Renewal Term shall be
[*****].

(b) [*****]

 

49.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

(c) [*****]

ARTICLE XXVI

COMMUNICATIONS EQUIPMENT

26.1 (a) Subject to the terms and conditions in this Article XXVI, Tenant shall
have the license, at Tenant’s sole risk, cost and expense, to install and
maintain in a designated location on the roof of the Building (the “Satellite
Area”) one (1) or more satellite dish antennae (together and singly the
“antenna”), together with the cables extending from such antenna to the Premises
through plenums, risers, electrical closets, ducts or pipes on or serving the
floor on which the Premises are located (other than those installed for another
tenant’s exclusive use and provided Tenant shall have utilization of each such
facility or area in no greater proportion than the ratio by which the square
feet of rentable area in the Premises compares to the square feet of rentable
area in the Building), all in accordance with plans and specifications to be
reasonably approved by Landlord. The number, location, size, weight, height and
all other features and specifications of the antenna and the manner of the
initial installation of the same shall be subject to Landlord’s prior written
approval, which approval will not be unreasonably withheld, conditioned or
delayed. The installation of such antenna and all related wiring and equipment
shall be performed during normal working hours and under the supervision of
Landlord’s designated representative. Notwithstanding the foregoing, Tenant
shall not be entitled to install such an antenna (i) which is greater than three
(3) meters in diameter (or more if same is not visible from the grounds adjacent
to the Building or appropriately screened from view in accordance with Building
standards), (ii) which is more than four (4) meters in height (or more if same
is not visible from the grounds adjacent to the Building or appropriately
screened from view in accordance with Building standards), (iii) if such
installation would violate (or in a manner that would violate) any warranty with
respect to the roof or structure of the Building, (iv) if such installation
would materially, adversely affect (or in a manner that would materially,
adversely affect) the structure or any of the building systems of the Building,
or if such installation would require (or in a manner that would require) any
structural alteration to the Building, or if such installation would disturb the
roof membrane or make any other penetration on the roof or the exterior facade
of the Building, unless Landlord in its sole and absolute discretion approves in
writing such structural alteration or roof penetration, (v) if such installation
would violate (or in a manner that would violate) any covenant, condition, or
restriction of record affecting the Building or any applicable federal, state or
local law, rule or regulation, (vi) unless all required approvals and consents
of all holders of Mortgages encumbering the Building of whom Tenant has notice
are obtained (to the extent required by the loan documents and requested by
Landlord), (vii) unless Tenant has obtained and maintains at Tenant’s expense,
and has submitted to Landlord copies of, all permits, licenses, special zoning
variances, authorizations and approvals relating to such antenna and such
installation and maintenance (including, without limitation, any permit required
if a crane is necessary to place such antenna on the roof) and pays all taxes
and fees related thereto, (viii) unless such antenna is white or of a beige or
lighter color (or otherwise appropriately screened), (ix) unless such antenna is
installed, at Tenant’s sole cost and expense, by a qualified contractor chosen
by Tenant and approved in advance by Landlord, which approval shall not be
unreasonably withheld, (x) if the installation or operation would materially
interfere with or materially disrupt

 

50.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

the use or operation of any other equipment (including antennae) on the roof of
the Building on the Lease Commencement Date, (xi) unless Tenant obtains
Landlord’s prior consent to the manner and time in which such installation work
is to be done; and (xii) unless screened from view from the grounds adjacent to
the Building in a manner and with materials reasonably acceptable to Landlord.
All plans and specifications concerning such installation shall be subject to
Landlord’s prior written approval, which approval shall not be unreasonably
withheld, and Tenant shall reimburse Landlord’s reasonable and customary
third-party expenses actually incurred in such review. All maintenance, repairs
and installations required after the initial installation of the antenna also
shall be subject to Landlord’s prior written approval, which approval shall not
be unreasonably withheld, and Tenant shall reimburse Landlord’s reasonable and
customary third-party expenses actually incurred in such review. Any failure to
complete the installation of the antenna and related equipment shall not delay
the Lease Commencement Date. Tenant shall have no right to any abatement or
reduction in the Base Rent, Additional Rent or any other sums due or payable
under this Lease if for any reason Tenant is unable to obtain any required
approval for installation of an antenna, or is thereafter unable to use the
antenna for any reason.

(b) Tenant shall not have access to any such antenna without Landlord’s prior
consent, which consent shall be granted to the extent necessary or desirable for
Tenant to perform its maintenance, repair, replacement or other obligations
hereunder, and only if Tenant is accompanied by Landlord’s representative (if
Landlord so requests and no emergency circumstances required otherwise, and
provided such representative of Landlord does not interfere with or delay Tenant
in exercising its rights or satisfying its obligations hereunder). Any such
access by Tenant shall be subject to reasonable rules and regulations relating
thereto established from time to time by Landlord, including without limitation
rules and regulations prohibiting such access unless Tenant is accompanied by
Landlord’s representative, provided such representative of Landlord does not
interfere with or delay Tenant in exercising its rights or satisfying its
obligations hereunder. Landlord shall have the right to access the Satellite
Area at all times, provided Landlord does not unreasonably interfere with
Tenant’s use of the Satellite Area and any antenna as provided herein.
Notwithstanding the foregoing, in the event Tenant is prevented or delayed from
satisfying its obligations under this Article XXVI due to Landlord’s failure to
consent to Tenant’s access to the Satellite Area and any such antenna and/or
Landlord’s requirement of a Landlord escort, then Tenant’s obligations shall be
excused until Landlord issues such consent and/or produces any such Landlord
escort.

(c) At all times during the Lease Term, Tenant shall (i) perform maintenance and
repairs so as to keep all said equipment in clean, good and safe condition and
in a manner that avoids material interference with or material disruption to
Landlord and other tenants of the Building, (ii) comply with all requirements of
laws, ordinances, rules and regulations of all public authorities and insurance
companies which shall impose any order or duty upon Landlord with respect to or
affecting the antenna and/or associated wiring or Tenant’s use or manner of use
thereof, and (iii) register the equipment, if required, with appropriate
governmental authorities and keep same current. All repairs and maintenance
shall be performed by a qualified Approved Contractor. Tenant shall pay and
discharge all costs and expenses incurred in connection with the furnishing,
installation, maintenance, operation and removal of the antenna. All repairs and
maintenance to the Building made necessary by reason of the furnishing,

 

51.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

installation, maintenance, operation or removal of the antenna or any
replacements thereof (including, without limitation, any invalidation of the
roof warranty due to Tenant’s breach of its obligations hereunder) shall be at
Tenant’s sole cost. If the operation of the antenna shall require electrical
power, Landlord may, at its sole option, install a separate meter, at Tenant’s
sole expense, to measure such electrical consumption and Tenant shall pay for
such consumption at the then-current price per kilowatt hour charged Landlord by
the utility. At the expiration or earlier termination of the Lease Term, or upon
termination of the operation of the antenna and related equipment as provided in
subsection (e) below, Tenant shall remove such antenna and related equipment
from the Building and surrender the Satellite Area in good condition, ordinary
wear and tear and damage by fire, casualty and the elements excepted. If Tenant
fails to so remove the antenna and equipment in accordance with the foregoing,
Landlord shall have the right to remove and dispose of such antenna and
equipment, at Tenant’s sole cost and expense, and Landlord shall have no
liability therefor. Notwithstanding the foregoing to the contrary, in the event
any repairs or maintenance to, or restoration of, the Building made necessary by
reason of furnishing, installation, maintenance, operation or removal of the
antenna or any replacements thereof are due to work performed or to be performed
by DFTS pursuant to a separate agreement between DFTS and Tenant, then Landlord,
and not Tenant, shall be responsible therefor at Landlord’s sole cost and
expense.

(d) Upon at least thirty (30) days’ prior written notice to Tenant, Landlord
shall have the right to require Tenant to relocate the antenna to another
location of equivalent size; provided, however, that such relocation: (i) does
not materially, adversely affect the operation of the antenna; and (ii) can be
performed without any interruption in service. Any such relocation shall be
performed by Tenant at Landlord’s expense, and in accordance with all of the
requirements of this Article XXVI. Nothing in this Section shall be construed as
granting Tenant any line of sight easement with respect to such satellite dish
antenna; provided, however, that if Landlord requires that such antenna be
relocated in accordance with the preceding two (2) sentences, then Landlord
shall provide either (i) the same line of sight for such antenna as was
available prior to such relocation, or (ii) a line of sight for such antenna
which is functionally equivalent to that available prior to such relocation.

(e) It is expressly understood that by granting Tenant the license hereunder,
Landlord makes no representation as to the legality of such antenna or its
installation. In the event that any federal, state, county, regulatory or other
authority requires the removal or relocation of such antenna, Tenant shall
remove or relocate such antenna at Tenant’s sole cost and expense, and Landlord
shall under no circumstances be liable to Tenant therefor. In addition, at
Landlord’s sole option and discretion, Landlord may require Tenant, at any time
prior to the expiration or earlier termination of this Lease, to terminate the
operation of the antenna and related equipment if it is causing material
physical damage to the structural integrity of the Building, materially
interfering with any other service provided to the Building in existence as of
the Lease Commencement Date or causing the violation of any condition or
provision of this Lease. The right granted to Tenant under this Article XXVI are
non-exclusive, non-transferable (except to an Affiliate or in connection with a
permitted sublease of the entire Premises or assignment of the Lease in its
entirety pursuant to Article VII hereof), revocable license to use the Satellite
Area solely in accordance with terms and conditions of this Article XXVI.

 

52.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

(f) Tenant shall indemnify and hold Landlord harmless from and against all
costs, damages, claims, liabilities and expenses (including attorneys’ fees)
suffered by or claimed against Landlord, directly or indirectly, based on,
arising out of or resulting from any act or omission by Tenant or Tenant’s
employees, agents, assignees, subtenants, contractors, clients, guests,
licensees, customers or invitees with respect to the installation, use,
operation, maintenance, repair, removal or disassembly of such antenna and
related equipment (including, without limitation, any damage to other wires or
equipment of the Building or other tenants/occupants of the Building).

(g) The antenna may be used by Tenant only in the conduct of Tenant’s customary
business. No assignee or subtenant shall have any rights pursuant to this
Article except for an Affiliate or an assignee of the entire Lease or a
subtenant of the entire Premises pursuant to a permitted assignment or sublease
in accordance with Article VII hereof.

(h) Tenant shall maintain such insurance (in addition to that required by
Article XII of this Lease) as is appropriate with respect to the installation,
operation and maintenance of the antenna. Landlord shall have no liability on
account of any damage to or interference with the operation of the antenna,
except for physical damage caused by Landlord’s gross negligence or willful
misconduct not covered by Tenant’s insurance carried or required to be carried
by said Article XII, and Landlord expressly makes no representations or
warranties with respect to the capacity for an antenna placed on the roof of the
Building to receive or transmit signals. Except as otherwise expressly provided
herein, the operation of the antenna shall be at Tenant’s sole and absolute
risk. Tenant shall in no event materially interfere with the use of any other
communications equipment located on the roof, or anywhere else in, the Building
pursuant to leases or other agreements entered into prior to the date of the
Lease and will reasonably cooperate with Landlord, at no cost or expense to
Tenant, to avoid material interference with any other antennas or equipment
installed in the future.

ARTICLE XXVII

[*****]

ARTICLE XXVIII

GUARANTOR

The full and complete performance by Tenant of its obligations under the Lease
shall be guaranteed by Rackspace Hosting, Inc., a Delaware corporation
(“Guarantor”). The Guarantor shall execute and deliver contemporaneously with
Tenant’s execution of this Lease a guaranty in the form attached as Exhibit H
hereto.

ARTICLE XXIX

[*****]

[Signature Page Follows]

 

53.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease under seal on
or as of the day and year first above written.

 

LANDLORD:

GRIZZLY VENTURES LLC,

a Delaware limited liability company

By:  

Grizzly Equity LLC, a Delaware

limited liability company,

its Managing Member

  By:  

DuPont Fabros Technology, L.P.,

a Maryland limited partnership,

its Managing Member

    By:  

DuPont Fabros Technology, Inc.,

a Maryland corporation,

its General Partner

    By:  

/s/ Lammot J. du Pont

    Name:   Lammot J. du Pont     Title:   Executive Chairman of the Board
TENANT: RACKSPACE US, INC., a Delaware corporation By:  

/s/ A. Lanham Napier

Name:   A. Lanham Napier Title:   President

 

1.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

EXHIBITS

 

A Description of Land

 

B Floor Plan of Building

 

B-1 Floor Plan of Premises

 

B-2 Floor Plan of Pod 8b

 

C Declaration Affirming The Lease Commencement Date

 

D Landlord’s Work

 

E Rules and Regulations

 

F Services Exhibit

 

G Form of Subordination Non-disturbance Agreement

 

H Form of Guaranty

 

1.



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

EXHIBIT A

DESCRIPTION OF LAND

Lot 8A, Phase II, ASHBURN BUSINESS PARK, containing 17.1480 acres, more or less,
as shown on plat entitled “Preliminary/Record Plat Showing A Resubdivision of
Lots 8-12 PHASE II ASHBURN BUSINESS PARK, Dulles Magisterial District, Dulles
Election District, Loudoun County, Virginia”, dated January 12, 2001, a copy of
which is attached to and recorded with Deed of Dedication, Consolidation,
Subdivision, Easement and Vacation, dated December 14, 2001 and recorded
March 8, 2002 among the land records of Loudoun County, Virginia in Deed Book
2128 at page 695.

 

A-1



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

EXHIBIT B

FLOOR PLAN OF BUILDING

 

B-1



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

EXHIBIT B-1

FLOOR PLAN OF PREMISES

 

B-1-1



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

EXHIBIT B-2

FLOOR PLAN OF POD 8B

 

B-2-1



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

EXHIBIT C

DECLARATION AFFIRMING THE LEASE COMMENCEMENT DATE

This Declaration is being provided pursuant to that certain Lease Agreement
dated as of                         , 200     (the “Lease”), by and between
GRIZZLY VENTURES LLC (“Landlord”) and                                         
(“Tenant”). The parties to the Lease desire to confirm the following:

1. The Lease Commencement Date is                         , 200    .

2. Unless earlier terminated in accordance with the Lease, the initial term of
the Lease shall expire on                         , 20    .

3. [*****]

[Signature Page Below]

 

C-1



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Certificate under
seal on                     , 200    .

 

LANDLORD:

GRIZZLY VENTURES LLC,

a Delaware limited liability company

By:  

Grizzly Equity LLC, a Delaware

limited liability company,

its Managing Member

  By:  

DuPont Fabros Technology, L.P.,

a Maryland limited partnership,

its Managing Member

    By:  

DuPont Fabros Technology, Inc.,

a Maryland corporation,

its General Partner

    By:  

 

    Name:  

 

    Title:  

 

TENANT: RACKSPACE US, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

C-2



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

EXHIBIT D

LANDLORD’S WORK

ACC4 has been constructed as a mission critical facility capable of continuously
serving approximately 36.4 megawatts of critical computer equipment load
protected by an uninterruptible power system using inertial rotary storage. ACC4
is configured such that all heat loads in the building are continuously rejected
to the outside of the facility, using packaged chilled water system as the
primary cooling mechanism in the facility. The improvements constructed and
installed include:

Exterior Architectural and Structural Work pursuant to schematic drawings

35kV Electrical Service and Transformers

600V Distribution Switchgear

UPS System

Engine Generators

PDUs

Power Monitoring System (for power billing and system monitoring)

Fire Protection System (no gaseous suppression)

Fire Detection and Alarm System (including VESDA system)

Security System

Lightning Protection

Evaporative Chilled Water System with Centrifugal Chillers

HVAC Controls

Building Monitoring and Alarm System

Raised Floor

Loading Dock

Secure Single Point Entry to Building

Common Area Restrooms

Elevator

Building Grounding System

 

D-1



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

EXHIBIT E

DUPONT FABROS ACC4

 

 

ASHBURN, VIRGINIA

STANDARD OPERATING

PROCEDURES, RULES AND

REGULATIONS

Any material violation of these rules and regulations by Tenant shall constitute
a default by Tenant under the Lease.

The following rules shall be applicable to the Property and Tenant’s activities
therein:

Tenant shall not obstruct or encumber or use for any purpose other than ingress
and egress to and from the Premises any sidewalk, entrance, passage, court,
elevator, vestibule, stairway, corridor, hall or other part of the Building not
exclusively occupied by Tenant. No bottles, parcels or other articles shall be
placed, kept or displayed on window ledges, in windows or in corridors,
stairways or other public parts of the Building. Tenant shall not place any
showcase, mat or other article outside the Premises.

Where Landlord’s consent is required under these Rules and Regulations, Landlord
shall not unreasonably withhold, condition, or delay such consent. Canvassing,
soliciting and peddling in the Building are prohibited, and Tenant shall
cooperate to prevent the same.

Tenant shall have the right to attach, hang or use in connection with any window
or door of the Premises any drape, blind, shade or screen to prevent any person
outside the Premises from seeing into the Premises. Landlord shall have the
right to approve the type of window or door covering, which approval shall not
be unreasonably withheld, conditioned or delayed.

Tenant shall not use the water fountains, water and wash closets, and plumbing
and other fixtures for any purpose other than those for which they were
constructed, and Tenant shall not place any debris, rubbish, rag or other
substance therein (including, without limitation, coffee grounds). All damages
from misuse of fixtures shall be borne by the tenant causing same.

Tenant shall not construct, maintain, use or operate within the Premises any
electrical device, wiring or apparatus in connection with a loudspeaker system
or other sound system, in connection with any excessively bright, changing,
flashing, flickering or moving light or lighting device, or in connection with
any similar device or system, without Landlord’s prior written consent. Tenant
shall not construct, maintain, use or operate any such device or system outside
of its Premises or within such Premises so that the same can be heard or seen
from outside the Premises. Tenant will not permit or allow any vapors, steam,
water, vibrations, noises or other

 

E-1



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

undesirable effects to emanate from the Premises or any equipment or
installation therein, which in Landlord’s reasonable discretion, are
objectionable or cause any interference with the safety, comfort or convenience
of the Building by Landlord or its agents, servants, invitees or employees.

Tenant shall not bring any child under the age of twelve (12) years old, animal,
bird or pet of any kind into the Building, except seeing-eye or hearing-ear dogs
for handicapped persons visiting the Premises.

Except as specifically provided to the contrary in the Lease and except in the
office areas (including, without limitation, any network operations center),
where customary microwave cooking and office kitchen use shall be permitted,
Tenant shall not cook or permit any cooking on the Premises, except for
microwave cooking and use of coffee machines by Tenant’s employees for their own
consumption. No food or drink of any kind is permitted in any raised floor
environment. Tenant shall not cause or permit any unusual or objectionable odor
to be produced upon or emanate from the Premises.

[*****] Tenant shall not place on any floor a load exceeding the floor load per
square foot which such floor was designed to carry. Landlord shall have the
right to repair at Tenant’s expense any damage to the Premises or the Building
caused by Tenant’s moving property into or out of the Premises or to require
Tenant to do the same, in accordance with the terms and provisions of the Lease.

Except as otherwise provided herein, Tenant shall not place additional locks or
bolts of any kind on any of the doors or windows, and shall not make any change
in any existing lock or locking mechanism therein, without Landlord’s prior
written approval, which shall not be unreasonably withheld or delayed. Tenant
shall keep doors leading to a corridor or main hall closed at all times except
as such doors may be used for ingress or egress and shall lock such doors during
all times the Premises are unattended. Tenant shall, upon the termination of its
tenancy: (a) restore to Landlord all keys and security cards to the Building and
the Premises which were either furnished to, or otherwise procured by, Tenant,
and in the event of the loss of any keys so furnished, Tenant shall pay the
replacement cost thereof; and (b) inform Landlord of the combination of any
lock, safe and vault in the Premises. Tenant’s key system shall be consistent
with that for the rest of the Building.

Subject to the terms and provisions of Article V of the Lease, Landlord shall
require all persons not having permanent Access Badges admitted to the Building
to show government-issued identification and to sign a register.

Tenant shall not permit or encourage any loitering in or about the Premises and
shall not use or permit the use of the Premises for lodging, dwelling or
sleeping.

Tenant shall not request Landlord’s employees to perform any work or do anything
outside of such employees’ regular duties without Landlord’s prior written
consent. Tenant’s special requirements will be attended to only upon application
to Landlord, and any such special requirements shall be billed to Tenant in
accordance with the schedule of charges maintained by

 

E-2



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

Landlord from time to time or as is agreed upon in writing in advance by
Landlord and Tenant. Tenant shall not employ any of Landlord’s employees for any
purpose whatsoever without Landlord’s prior written consent. Except as otherwise
expressly provided herein, only Approved Contractors, Approved Vendors and/or
Approved Fiber Providers, as applicable, will be permitted to furnish services
to Tenant which require entry upon the Property, and only in accordance with the
terms and provisions of the Lease and these Rules and Regulations.

There shall not be used in any space, or in the public halls of the Building,
either by any tenant or by jobbers or others in the delivery or receipt of
merchandise, any hand trucks, except those equipped with rubber tires and side
guards. Tenant shall be responsible for any loss or damage resulting from any
deliveries made by or for Tenant.

Tenant shall not remove, alter or replace the ceiling light diffusers, ceiling
tiles or air diffusers in any portion of the Premises without the prior consent
of Landlord.

Tenant shall not in any manner deface any part of the Premises or the Building.
Except as otherwise expressly provided herein and/or in the Lease, no stringing
of wires, boring or cutting shall be permitted except with Landlord’s prior
written consent.

Tenant shall not bring or keep, or permit to be brought or kept, in the Building
any weapon or, except as otherwise provided herein, flammable, combustible or
explosive fluid, chemical or substance.

Tenant shall comply with all workplace smoking Laws. There shall be no smoking
in the Premises, the Building and the Common Areas.

Subject to the terms and provisions of Articles I and XXVI of the Lease, Tenant
shall have no right of access to the roof of the Building and shall not install,
repair or replace any satellite dish, antennae, fan, air conditioner or other
devices on the roof of the Building without prior written consent of Landlord.
Any such device installed without such written consent shall be subject to
removal, at Tenant’s expense, without notice, at any time.

Landlord may refuse admission to the Building to all persons except as otherwise
provided in Section V of the Lease.

The Building loading docks shall be used pursuant to procedures reasonably
designated by Landlord. Without limiting the generality of the foregoing, the
Building loading docks may only be used for loading and unloading. Tenants may
not place any dumpsters or other trash receptacles at the loading docks or any
other portion of the Building without prior approval of Landlord.

Except in the event of an emergency, Tenant shall not turn on, shutdown, adjust
or permit to be turned on, shutdown or adjusted any PDUs, computer room air
conditioners, fire alarm systems, security systems or other systems within the
Premises without Landlord’s prior written approval and, in all cases, Tenant
shall promptly notify Landlord’s Emergency Contacts in accordance with
Section 5.3 of the Lease. To the extent possible, a shutdown or adjustment shall
be subject to the supervision of the Building engineer.

 

E-3



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

Tenant shall not install Direct Current {DC} power plants within the leased
premises without Landlords prior written approval.

Tenant shall not remove, alter or replace any equipment associated with the
electrical, communications, mechanical, fire protection, security and all other
facility infrastructure. This shall include, without limitation, conduits, cable
trays, cabling or other pathways which pass through the Premises but, subject to
Article IX of the Lease, shall not include Tenant’s own conduits, cable trays,
cabling or other pathways used exclusively by Tenant.

Tenant shall not install wiring below the raised floor without Landlord’s prior
written approval in accordance with Section 9.2 of this Lease.

[*****]

Except as otherwise expressly provided herein, Tenant’s contractors or vendors
may not use any space within the Building or Property for the storage or moving
of materials or equipment (except on a temporary basis, as approved by Landlord
in its reasonable discretion, to provide services to allow Tenant to operate in
the Premises in accordance with the Permitted Uses) or for the location of a
field office or facilities for the employees of any such contractor or vendor
without Landlord’s prior written consent. Landlord reserves the right to
restrict the use of certain materials in the Building or on the Property if
Landlord, in its reasonable discretion, determines that such materials are
unsafe, provided Landlord shall not unreasonably interfere with Tenant’s use of
the Premises for the Permitted Uses.

Trucks using the Building loading dock will load and discharge at the place or
places designated by the duly authorized representative of Landlord in charge of
such operation.

The Building loading dock is intended to be used for transferring freight to and
from the Building. The use of the Building loading dock by Tenant or any of its
agents, servants, employees, representatives or contractors will be confined to
such purpose, under the direction of, and pursuant to procedures established by,
a duly authorized representative of Landlord in charge of such operation. No
storage or holding of freight at the loading dock awaiting the arrival of
trucks, or awaiting transfer by Tenant from the loading dock to the Premises,
will be permitted. No automobiles of Tenant or any employee, agent, or invitee
of Tenant may enter on or be stored in any portion of the Property, except in
areas designated by Landlord. Any violation of this rule or disregard of
directions issued by Landlord will give Landlord the right, upon notice to
Tenant’s Emergency Contacts, to transfer, remove or store the applicable freight
or automobile. When such transfer, removal or storage is performed by or for
Landlord in accordance with this provision, any and all expense associated
therewith will be at Tenant’s sole cost and expense. Landlord will not be
responsible for any loss or damage to any freight or automobile as a result of
such transfer, removal, or storage except to the extent the same arises as a
result of Landlord’s negligence or willful misconduct.

Tenant shall not, under any circumstances, permit the accumulation of sweepings
or any other rubbish in the expansion joints of those portions of the Building
located outside of the Premises, and all such sweepings or rubbish shall be
removed daily by Tenant in such manner as Landlord

 

E-4



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

shall reasonably direct. Except as otherwise expressly provided herein, Tenant
will not place machinery or equipment in a position so that such machinery or
equipment straddles an expansion joint, or erect a partition which intersects an
expansion joint. Tenant shall not broom sweep any portion of the Property
outside of the Premises; Tenant shall clean dust, debris, and similar materials
by use of a vacuum. Tenant shall clean the Premises in accordance with
Section 13.3 of the Lease.

All damage to the Building caused by Tenant moving or using any heavy equipment
or other office equipment or furniture shall be repaired by Tenant or otherwise
at the expense of Tenant.

The moving of all heavy equipment and furniture may occur only with Landlord’s
prior approval, which approval shall not be unreasonably withheld, conditioned,
or delayed. Safes and other heavy equipment, furniture and machinery must be
moved through the halls and corridors on plywood or, depending on the weight,
steel bearing plates. No oversized or bulky freight will be received into the
Building or carried in the elevators, except as approved in advance by Landlord.

Tenant shall have the right to receive or ship fixtures, equipment or articles
related to the Permitted Uses 24 hours a day, 7 days a week through facilities,
doors and elevators designated by Landlord.

Tenant will, at its expense, comply with Landlord’s reasonable waste management,
disposal and recycling requirements. Landlord may, upon request of Tenant, waive
Tenant’s compliance with any of these Rules and Regulations, provided that
(a) no waiver shall be effective unless signed by Landlord, (b) no waiver shall
relieve Tenant from the obligation to comply with any such Rules and Regulations
in the future unless otherwise agreed in writing by Landlord, and (c) no waiver
shall relieve Tenant from any liability for any loss or damage resulting from
Tenant’s failure to comply with any of these Rules and Regulations.

 

E-5



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

EXHIBIT F

SERVICES EXHIBIT

A. DEFINITIONS

All capitalized terms not defined herein shall have the meanings ascribed to
them in the Lease.

 

  (a) “Building Management System” (the “BMS”) shall refer to an environmental
diagnostic system for power, temperature and humidity, with remote sensors
located in the Tenant Space and capable of providing monitoring at the level
specified herein.

 

  (b) “CBEMA Curve” means 208V AC line voltage, as measured at the PDU and
maintained within the “No Interruption in Function Region” described in the ITI
CBEMA Curve in Appendix 1 attached hereto.

 

  (c) “Computer Room Air Conditioning Unit(s)” or “CRAC(s)” shall mean the
individual air conditioning/cooling devices that regulate temperature within the
Premises raised floor space.

 

  (d) “Environmental Conditions” means the temperature and humidity conditions
in the Tenant Space as described in Section B.i.

 

  (e) “HVAC” shall mean the heating, ventilation, and air conditioning system
used for regulation of the Environmental Conditions and air filtering.

 

  (f) “HVAC Deficiency” is defined in Section B.i. A momentary interruption
resulting from a switch from utility power to back-up or generator power shall
not constitute a HVAC Deficiency.

 

  (g) “HVAC Demand” shall mean the quantity of HVAC required to reject the heat
generated by the consumption of electricity within a Pod in order for Tenant to
sufficiently conduct its business operations in such Pod.

 

  (h) “Power Deficiency” is defined in Section B.ii.

 

  (i) “Power Distribution Unit” (“PDU”) is defined as an electrical distribution
component that steps down the building distribution voltage to the 120/208V
level for use as branch circuit distribution to the computing equipment.

 

  (j) “Service Deficiency” means a Power Deficiency or a HVAC Deficiency.

 

  (k) “Tenant Space” is the Premises, as defined in the Lease, which includes
the Pods and Office Space.

 

F-1



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

B. DESCRIPTION OF SERVICES

i. Environmental Conditions

Landlord shall, at all times throughout the Lease Term, use commercially
reasonable, diligent efforts to maintain environmental conditions for
temperature and humidity (“Environmental Conditions”) in accordance with those
described in the “Recommended” range for a Class 1 Data Center Environment as
defined by ASHRAE TC 9.9 “Thermal Guidelines for Data Processing Environments,”
as such guidelines may be modified, revised and supplemented from time to time
(the “ASHRAE Guidelines”), and Landlord shall at all times throughout the Lease
Term, maintain Environmental Conditions in accordance with those described in
the “Allowable” Range for a Class 1 Data Center Environment under the ASHRAE
Guidelines. Landlord will place up to ten (10) temperature sensors at various
locations around each POD, in amounts, at locations and at times during the
Phasing Period reasonably agreed upon by both the Landlord and Tenant. Sensors
shall be monitored 24x7 by the BMS.

Landlord shall use the BMS to proactively and continuously monitor Environmental
Conditions at the sensor locations within each Pod. These monitors or data
collection points shall be dispersed within the Pod to record rack inlet
Environmental Conditions and not be limited to collection of return air at the
CRAC units. [*****]

In the event that any BMS monitor or data collection point detects an
Environmental Condition reading outside the “Recommended Range” per the ASHRAE
Guidelines in any of the Pods of the Premises, an alarm will be triggered within
the BMS specifying the Pod and location of the fault and Landlord shall
immediately undertake all commercially reasonable action to cure the event and
resolve the issue, which Landlord shall pursue diligently until the
Environmental Condition is within the Recommended Range. [*****] Furthermore, in
the event of a HVAC Deficiency, Landlord shall immediately undertake all
commercially reasonable, best efforts to cure such HVAC Deficiency and resolve
such HVAC Deficiency, which Landlord shall pursue diligently until the HVAC
Deficiency is cured. Landlord shall immediately notify Tenant’s Emergency
Contacts in the event of a HVAC Deficiency in accordance with Article V of the
Lease, and Landlord will maintain periodic contact with Tenant until the HVAC
Deficiency is cured.

ii. Power Quality and Power Availability

Landlord shall provide continuous electrical power, at all times to the load
side of each PDU in accordance with recommendations for the AC power input
envelope or curve formerly known as “CBEMA,” published by the TC3 of the
Information Technology Industry Council in 2000 and attached as Appendix 1
hereto. Voltage shall remain within the region identified as the “No
Interruption In Function Region.” Landlord shall maintain a BMS with event
capture capabilities that will track compliance with this provision of CBEMA at
the PDU level.

 

F-2



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

Tenant may, at its own expense and with Landlord’s consent (which may not be
unreasonably withheld), procure the installation of a Branch Circuit Monitoring
system (BCM) to allow for monitoring power quality and availability of each
circuit on the load side of the PDU.

[*****]

Landlord will provide Tenant annually with a maintenance schedule for the
current Lease Year that targets the calendar month(s) in which Landlord will
perform planned standard electrical maintenance and major power maintenance.
[*****] Landlord shall in all events provide Tenant with at least two
(2) Business Days’ advance notice of the date of performance of any such planned
standard electrical maintenance or major power maintenance. Landlord may deviate
from the maintenance schedule, provided that such changes shall not unreasonably
interfere with Tenant’s beneficial use of the Premises.

In the event of a Power Deficiency for any reason, Landlord shall use all
commercially reasonable, best efforts to immediately return all Critical Load
Power to [*****] Landlord will immediately notify Tenant’s Emergency Contacts of
any Power Deficiency in accordance with Article V of the Lease, and Landlord
will maintain periodic communication until all Critical Load Power is returned
to [*****]

iii. Maintenance and Operations

(a) 24x7 On-site Facilities Engineering Staff

As part of Landlord’s Repair and Maintenance Obligations, Landlord shall
maintain [*****] onsite 24 hours a day, 7 days per week, who is qualified in
their respective craft, and trained in systems, operations, procedures, and
policies that are specific to the Building.

 

F-3



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

(b) System Tests

As part of Landlord’s Repair and Maintenance Obligations, Landlord shall perform
and document manufacturer recommended and all industry standard maintenance,
repairs and confidence tests on all building systems and back-up systems to
ensure ongoing operation and to validate that they operate properly under their
rated load and design conditions as often as is recommended by the manufactures
or is customary in the industry for first-class data centers, whichever is more
frequent. All such maintenance, repairs and tests shall be conducted in
accordance with best industry practices, and at such intervals recommended by
the original equipment manufacturers and recognized industry experts. Under
normal conditions, Landlord shall not utilize Tenant’s equipment as the test
load when troubleshooting or performing functional testing following maintenance
activities. [*****] Landlord shall in all events provide Tenant with at least
two (2) Business Days’ advance notice of the date on which maintenance or
testing that will subject Tenant’s circuits to intentional power source
transfers shall be performed.

iv. Notifications

Notifications and alerts related to Service Deficiencies, whether generated
electronically by the BMS, other electronic means or manually by security staff
will be communicated in accordance with Sections B.i. and B.ii. above, as
applicable.

C. [*****]

D. GENERAL

Notwithstanding any provision to the contrary contained in this Exhibit F,
neither Landlord nor the Management Company shall be obligated to perform any
services requested by Tenant in addition to the services Landlord is obligated
to provide or perform pursuant to the terms and provisions of the Lease, to the
extent such additional services are beyond, or in conflict with, the documented
design parameters of the Building and any industry-standard equipment, fixtures
and installations thereto or thereon. Any and all costs and expenses that are
approved by Tenant in writing and incurred by Landlord and/or the Management
Company in performing the services required hereunder shall be included in
Operating Expenses under the Lease.

 

F-4



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

Appendix 1

ITI CBEMA Curve

 

F-5



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

ITI (CBEMA) CURVE APPLICATION NOTE

The ITI (CBEMA) Curve, included within this Application Note, is published by
Technical Committee 3 (TC3) of the Information Technology Industry Council,
(ITI, formerly known as the Computer & Business Equipment Manufacturers
Association). It is available at http://.www.itic.org/technical/iticurv.pdf.

 

1) SCOPE

The ITI (CBEMA) Curve and this Application Note describe an AC input voltage
envelope which typically can be tolerated (no interruption in function) by most
Information Technology Equipment (ITE). The Curve and this Application Note
comprise a single document and are not to be considered separately from each
other. They are not intended to serve as a design specification for products or
AC distribution systems. The Curve and this Application Note describe both
steady-state and transitory conditions.

 

2) APPLICABILITY

The Curve and this Application Note are applicable to 120V nominal voltages
obtained from 120V, 208Y/120V, and 120/240V 60Hz systems. Other nominal voltages
and frequencies are not specifically considered and it is the responsibility of
the user to determine its applicability of these documents for such conditions.

 

3) DISCUSSION

This section provides a brief description of the individual conditions which are
considered in the Curve. For all conditions, the term “nominal voltage” implies
an ideal condition of 120V RMS, 60Hz.

Seven types of events are described in this composite envelope. Each event is
briefly described in the following sections, with two similar line voltage sags
being described under a single heading. Two regions outside the envelope are
also noted. All conditions are assumed to be mutually exclusive at any point in
time, and with the exception of steady-state tolerances, are assumed to commence
from the nominal voltage. The timing between transients is assumed to be such
that the ITE returns to equilibrium (electrical, mechanical, and thermal) prior
to commencement of the next transient.

 

3.1) Steady-State Tolerances

The steady-state range describes an RMS voltage which is either very slowly
varying or is constant. The subject range is

+/- 10% from the nominal voltage. Any voltages in this range may be present for
an indefinite period, and are a function of normal loadings and losses in the
distribution system.

 

3.2) Line Voltage Swell

This region describes a voltage swell having an RMS amplitude of up to 120% of
the RMS nominal voltage, with a duration of up to 0.5 seconds. This transient
may occur when large loads are removed from the system or when voltage is
supplied from sources other than the electric utility.

 

3.3) Low-Frequency Decaying Ringwave

This region describes a decaying ringwave transient which typically results from
the connection of power-factor-correction capacitors to an AC distribution
system. The frequency of this transient may range from 200Hz to 5KHz, depending
upon the resonant frequency of the AC distribution system. The magnitude of the
transient is expressed as a percentage of the peak 60Hz nominal voltage (not the
RMS value). The transient is assumed to be completely decayed by the end of the
half-cycle in which it occurs. The transient is assumed to occur near the peak
of the nominal voltage waveform. The amplitude of the transient varies from 140%
for 200Hz ringwaves to 200% for 5KHz ringwaves, with a linear increase in
amplitude with increasing frequency. Refer to Figure 1 for an example of a
typical waveform.

 

F-6



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

LOGO [g73240ex10_1a.jpg]

 

3.4) High-Frequency Impulse Ringwave

This region describes the transients which typically occur as a result of
lightning strikes. Wave shapes applicable to this transient and general test
conditions are described in ANSI/IEEE C62.41-1991. This region of the curve
deals with both amplitude and duration (energy), rather than RMS amplitude. The
intent is to provide an 80 Joule minimum transient immunity.

 

3.5) Voltage Sags

Two different RMS voltage sags are described. Generally, these transients result
from application of heavy loads, as well as fault conditions, at various points
in the AC distribution system. Sags to 80% of nominal (maximum deviation of 20%)
are assumed to have a typical duration of up to 10 seconds, and sags to 70% of
nominal (maximum deviation of 30%) are assumed to have a duration of up to 0.5
seconds.

 

3.6) Dropout

A voltage dropout includes both severe RMS voltage sags and complete
interruptions of the applied voltage, followed by immediate re-application of
the nominal voltage. The interruption may last up to 20 milliseconds. This
transient typically results from the occurrence and subsequent clearing of
faults in the AC distribution system.

 

3.7) No Damage Region

Events in this region include sags and dropouts which are more severe than those
specified in the preceding paragraphs, and continuously applied voltages which
are less than the lower limit of the steady-state tolerance range. The normal
functional state of the ITE is not typically expected during these conditions,
but no damage to the ITE should result.

 

3.8) Prohibited Region

This region includes any surge or swell which exceeds the upper limit of the
envelope. If ITE is subjected to such conditions, damage to the ITE may result.

 

F-7



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

LOGO [g73240ex10_1brevised.jpg]

Published by:

Information Technology Industry Council (ITI)

1250 Eye Street NW Suite 200 Washington DC 20005

202-737-8888

http://www.itic.org

 

F-8



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

Appendix 2

ASHRAE TC 9.9

“Thermal Guidelines for Data Processing Environments”

 

F-9



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

Equipment Thermal Guidelines

for Date Processing Environments

ASHRAE TC 9.9 Reference Card

©2004 ASHRAE. This reference card, or portions thereof, may not be quoted or
reproduced without permission from ASHRAE, 1791 Tullie Circle NE, Atlanta, GA
303229-2305; (404)636-8400; fax (404) 321-5478.

 

1. Environmental Conditions     Recommended:   Facilities should be designed and
operated to target the recommended range.     Allowable:   Equipment should be
designed to operate within the extremes of the allowable operating environment.
In addition to the allowable dry-bulb temperature and relative humidity ranges,
the maximum dew point and maximum elevation values are part of the allowable
operating environment definitions. 2. Environmental Class Definitions
    General:   Compliance with a particular environmental class requires
full-performance operation of the equipment over the entire allowable
environmental range, based on non-failure conditions.     Class 1:   Typically a
data center with tightly controlled of environmental parameters (dew point,
temperature, and relative humidity) and mission critical operations; types of
products typically designed for this environment are enterprise servers and
storage products.     Class 2:   Typically an information technology space or
office or lab environment with some control of environmental parameters (dew
point, temperature, and relative humidity); types of products typically designed
for this environment are small servers, storage products, personal computers,
and workstations.     Class 3:   Typically an office, home, or transportable
environment with little control of environmental parameters (temperature only);
types of products typically designed for this environment are personal
computers, workstations, laptops, and printers.     Class 4:   Typically a
point-of-sale or light industrial or factory environment with weather
protection, sufficient winter heating, and ventilation; types of products
typically designed for this environment are point-of-sale equipment, ruggedized
controllers, or computers and PDAs.     NEBS:   In accordance with Telcordia
GR-63-CORE (issue 2, April, 2002) and GR-3028-CORE (issue 1, Dec. 2001).
Typically a telecommunications central office with some control of environmental
parameters (dew point, temperature, and relative humidity); types of products
typically designed for this environment are switches, transport equipment, and
routers.     Product Operation:   Product equipment is powered on.     Product
Power Off:   Product equipment is removed from the original shipping container
and installed but not in use, e.g., during repair, maintenance, or upgrade.

 

F-10



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

Equipment Environment Specifications

 

     

Product Operationa,b

  

Product Power offb,c

    

Dry-Bulb

Temperature (°C)

  

Relative Humidity (%)

Non-Condensing

  

Max Dew
Point (°C)

  

Max. Elevation
(m)

  

Max Rate
of Change
(°C/h)

  

Dry-Bulb
Temperature
(°C)

  

Relative
Humidity
(%)

  

Max. Dew
Point (°C)

Class

  

Allowable

  

Recommended

  

Allowable

  

Recommended

                 

1

   15 to 32d    20 to 25    20 to 80    40 to 55    17    3050    5    5 to 45
   8 to 80    27

2

   10 to 35d    20 to 25    20 to 80    40 to 55    21    3050    5    5 to 45
   8 to 80    27

3

   5 to 35d,e    NA    8 to 80    NA    28    3050    NA    5 to 45    8 to 80
   29

4

   5 to 40d,e    NA    8 to 80    NA    28    3050    NA    5 to 45    8 to 80
   29

 

a. Product equipment is powered on.

b. Tape products require a stable and more restricted environment (similar to
Class 1). Typical requirements: minimum temperature is 15°C, maximum temperature
is 32°C, minimum relative humidity is 20%, maximum relative humidity is 80%,
maximum dew point is 22°C, rate of change of temperature be less than 2°C/h,
rate of change of humidity is less than 5% RH per hour, and no condensation.

c. Product equipment is removed from the original shipping container and
installed but not in use, e.g., during repair, maintenance, or upgrade.

d. Derate maximum dry-bulb temperature 1°C/300 m above 900 m.

e. With a diskette in the drive, the minimum temperature is 10°C.

 

NEBSl

   5 to 40g,h,i    18 to 27l    5 to 85g,i    Max 55k    28g    4000g    NA   
NA    NA    NA

 

f. The product operation values given for NEBS are from GR-63-CORE and
GR-3028-CORE, GR-63-CORE also addresses conformance testing of new equipment for
adequate robustness. Some of the test conditions are summarized below. For
complete test details, please review GR-63-CORE.

Conformance test conditions (short-term) of new equipment:

Dry-Bulb Temperature  

Frame Level

  -5°C to 50°C, 16 hours at -5°C, 16 hours at 50°C, (per GR-63-CORE)

Shelf Level

  -5°C to 55°C, 16 hours at -5°C, 16 hours at 55°C, (per GR-63-CORE) Max Rate of
Change   0.5°C/min. (per GR-63-CORE)   1.6°C/min. (per GR-3028-CORE) Relative
Humidity   5 to 90% 3 hours at <15% RH, 96 hours at 90% RH, (per GR-63-CORE) Max
Dew Point   28°C (per GR-63-CORE)

g. Requirements for continuous operating conditions that new equipment shall
tolerate (GR-63-CORE). A feature or function that, in the view of Telcordia, is
necessary to satisfy the needs of a typical client company is labeled
“Requirement” and is flagged by the letter “R.” The conformance testing
described in footnote “i” is designed to ensure that equipment tolerates the
specified continuous operating conditions.

h. Derate maximum dry-bulb temperature 10°C at and above 1800 m.

i. Also ANSI T1.304-1997.

j. Recommended facility operation per GR-3028-CORE. No NEBS requirements exist.

k. Generally accepted telecom practice; the major regional service providers
have shut down almost all humidification based on Telcordia research. Personal
grounding is strictly enforced to control ESD failures. No NEBS requirements
exist.

 

F-11



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

LOGO [g73240ex10_1pg77.jpg]

 

F-12



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

EXHIBIT G

[FORM OF SUBORDINATION NONDISTURBANCE AGREEMENT][SUBJECT TO REVIEW AND COMMENT
BY TENANT]

Recorded at the Request of and After Recording Return to:

William F. Timmons, Esq.

McKenna Long & Aldridge LLP

303 Peachtree Street, Suite 5300

Atlanta, Georgia 30308

 

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

Grantor #1 (Landlord):   GRIZZLY VENTURES LLC, a Delaware limited liability
company Grantor #2 (Tenant):   RACKSPACE US, INC., a Delaware corporation
Grantee (Lender):   KEYBANK NATIONAL ASSOCIATION, AS AGENT Abbreviated Legal
Description:     Official Legal Description on Exhibit A Assessor’s Tax Parcel
ID #   060-17-8810-000 Reference No.   N/A



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
is made as of the          day of                     , 2009 by and between:

KEYBANK NATIONAL ASSOCIATION,

a national banking association, as Agent

having an address at

127 Public Square

Cleveland, Ohio 44114

(“Lender”),

and

RACKSPACE US, INC., a Delaware corporation

having an address at

5000 Walzem Road

San Antonio, Texas 78218

(“Tenant”).

RECITALS:

A. Tenant is the holder of a leasehold estate in a portion of those certain
premises located in the County of Loudoun, State of Virginia, and more
particularly described on Exhibit A attached hereto and made a part hereof (the
“Property”) under and pursuant to the provisions of a certain lease dated
February     , 2009 between Grizzly Ventures LLC, a Delaware limited liability
company, as landlord (“Landlord”), and Tenant, as tenant (as amended, the
“Lease”); and

B. Landlord is the owner in fee simple of the Property and the landlord under
the Lease (“Landlord”); and

C. Lender is the agent for lenders which have made a loan (the “Loan”) or are
about to make a loan to Landlord, as borrower, having its principal place of
business at 1212 New York Avenue, NW, Suite 900, Washington, D.C. 20005,
evidenced or to be evidenced by one or more promissory notes made by Landlord to
the order of such lenders (collectively, the “Note”) and secured or to be
secured by that certain Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing (the “Security Instrument”) and that certain
Assignment of Leases and Rents (the “Assignment of Rents”) granted by Landlord
to or for the benefit of Lender and encumbering the Property; and

D. Tenant has agreed to subordinate the Lease to the lien of the Security
Instrument and Lender has agreed to grant non-disturbance to Tenant under the
Lease on the terms and conditions hereinafter set forth.

AGREEMENT:

For good and valuable consideration, Tenant and Lender agree as follows:

1. SUBORDINATION. Subject to the terms hereof, Tenant agrees that the Lease and
all of the terms, covenants and provisions thereof and all rights, remedies and
options of Tenant thereunder are and shall at all times continue to be subject
and subordinate in all respects to the lien of the Security Instrument and to
all renewals, increases, modifications, spreaders, consolidations, replacements
and extensions thereof, to the extent of all sums secured thereby and advances
made thereunder with the same force and effect as if the Security Instrument had
been executed, delivered and recorded prior to the execution and delivery of the
Lease.

 

G-1



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

2. NON-DISTURBANCE. If any action or proceeding is commenced by Lender for the
foreclosure of the Security Instrument or the sale of the Property, Tenant shall
not be named as a party therein unless such joinder shall be required by law,
provided, however, such joinder shall not result in the termination of the Lease
or disturb the Tenant’s possession or use of the premises demised thereunder,
and the sale of the Property in any such action or proceeding and the exercise
by Lender of any of its other rights under the Note or the Security Instrument
shall be made subject to all rights of Tenant under the Lease and shall not
disturb Tenant’s right of possession or use of the premises demised thereunder,
provided that at the time of the commencement of any such action or proceeding
or at the time of any such sale or exercise of any such other rights Tenant
shall not be in default under any of the terms, covenants or conditions of the
Lease or of this Agreement on Tenant’s part to be observed or performed beyond
any applicable notice or grace period.

3. ATTORNMENT. If Lender or any other subsequent purchaser of the Property shall
become the owner of the Property by reason of the foreclosure of the Security
Instrument or the acceptance of a deed or assignment in lieu of foreclosure or
by reason of any other enforcement of the Security Instrument (Lender or such
other purchaser being hereinafter referred to as “Purchaser”), and the
conditions set forth in Section 2 above have been met at the time Purchaser
becomes owner of the Property, the Lease shall not be terminated or affected
thereby but shall continue in full force and effect as a direct lease between
Purchaser and Tenant upon all of the terms, covenants and conditions set forth
in the Lease and in that event, Tenant agrees to attorn to Purchaser and
Purchaser by virtue of such acquisition of the Property shall be deemed to have
agreed to accept such attornment, whereupon, subject to the observance and
performance by Tenant of all the terms, covenants and conditions of the Lease on
the part of Tenant to be observed and performed, Purchaser shall recognize the
leasehold estate of Tenant under all of the terms, covenants and conditions of
the Lease for the remaining balance of the term with the same force and effect
as if Purchaser were the lessor under the Lease subject to the terms of
Section 4 of this Agreement; provided, however, that Purchaser shall not be:

 

  (a) liable for the failure of any prior landlord (any such prior landlord,
including Landlord and any successor landlord, being hereinafter referred to as
a “Prior Landlord”) to perform any of its obligations under the Lease which have
accrued prior to the date on which Purchaser shall become the owner of the
Property, provided that the foregoing shall not limit Purchaser’s liability for,
and obligations under the Lease to correct, any conditions that (i) existed as
of the date Purchaser shall become the owner of the Property and (ii) violate
Purchaser’s obligations as landlord under the Lease; provided further, however,
that Purchaser shall have received written notice of such omissions, conditions
or violations and has had an opportunity to cure the same as provided in
Section 5 below, all pursuant to the terms and conditions of the Lease;

 

  (b) subject to any offsets, defenses, abatements or counterclaims which shall
have accrued in favor of Tenant against any Prior Landlord prior to the date
upon which Purchaser shall become the owner of the Property, except for (i) the
right to recapture from rent any reasonable amounts expended by Tenant to cure a
default of any Prior Landlord for which Lender had received a copy of notice
pursuant to the terms hereof and would have been required to cure upon
succeeding to the interest of Prior Landlord, and (ii) any rental abatements
and/or credits available to Tenant pursuant to Article 16 or Article 17 of, or
the Services Exhibit attached as Exhibit F to, the Lease;

 

  (c) liable for damages for any breach, act or omission of any Prior Landlord
which have accrued prior to the time Purchaser succeeded to any Prior Landlord’s
interest under the Lease by reason of the foreclosure of the Security Instrument
or the acceptance of a deed or assignment in lieu of foreclosure or by reason of
any other enforcement of the Security Instrument;

 

  (d) liable for the return of rental security deposits, if any, paid by Tenant
to any Prior Landlord in accordance with the Lease unless such sums are actually
received by Purchaser;

 

  (e) bound by any obligation which may appear in the Lease to perform any
initial improvement work to the Property to prepare the premises demised under
the Lease for occupancy by Tenant;

 

G-2



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

  (f) bound by any payment of rents, additional rents or other sums which Tenant
may have paid more than one (1) month in advance to any Prior Landlord unless
(i) such sums are actually received by Purchaser or (ii) such prepayment shall
have been expressly approved of by Purchaser;

 

  (g) subject to the terms and provisions of Section 7 below, bound by any
obligation to make any payment to Tenant which was required to be made prior to
the time Purchaser succeeded to any Prior Landlord’s interest under the Lease by
reason of the foreclosure of the Security Instrument or the acceptance of a deed
or assignment in lieu of foreclosure or by reason of any other enforcement of
the Security Instrument, except for any payments resulting from any rental
abatements and/or credits available to Tenant pursuant to Article 16 or Article
17 of, or the Services Exhibit attached as Exhibit F to, the Lease;

 

  (h) bound by any amendment or modification of the rent, term or other material
term of the Lease made without Lender’s or Purchaser’s prior written consent
prior to the time Purchaser succeeded to Landlord’s interest, provided, however,
that no consent from Lender or Purchaser shall be required to any amendment or
modification (including, without limitation, termination) of the Lease either
expressly provided for in the Lease or entered into as a result of Tenant’s
exercise of any renewal, expansion, first refusal, first offer or other options
or rights contained in the Lease; or

 

  (i) responsible for the making of repairs in or to the Property in the case of
damage or destruction to the Property or any part thereof due to fire or other
casualty or by reason of condemnation unless Purchaser is obligated under the
Lease to make such repairs and Purchaser receives insurance proceeds (or would
have received insurance proceeds if Purchaser maintained the insurance required
of Landlord under Article XII of the Lease) or condemnation awards sufficient to
finance the completion of such repairs.

In the event that any liability of Purchaser does arise pursuant to this
Agreement, such liability shall be limited and restricted to Purchaser’s
interest in the Property (and the rents, issues and profits derived therefrom
and, in the event of a sale thereof, the proceeds of any such sale) and shall in
no event exceed such interest.

4. NOTICE TO TENANT. After written notice is given to Tenant by Lender that the
Landlord is in default under the Note and the Security Instrument and that the
rentals under the Lease should be paid to Lender pursuant to the terms of the
Assignment of Rents executed and delivered by Landlord to Lender in connection
therewith, Tenant shall thereafter pay to Lender or as directed by the Lender,
all rentals and all other monies due or to become due to Landlord under the
Lease and Landlord hereby expressly authorizes Tenant to make such payments to
Lender and hereby releases and discharges Tenant from any liability to Landlord
on account of any such payments.

5. NOTICE TO LENDER AND RIGHT TO CURE. Subject to the terms and provisions of
this Section 5 contained herein below, Tenant further agrees that,
notwithstanding any provisions of the Lease other than the Services Exhibit
attached as Exhibit F to the Lease and except as otherwise expressly provided
herein below, no cancellation or termination of the Lease and no abatement or
reduction of the rent or management fees payable thereunder due to a default on
the part of Landlord under the Lease shall be effective unless Lender has
received notice of the same and has failed within thirty (30) days after both
Lender’s receipt of said notice and the time when Lender shall have become
entitled under the Security Instrument to remedy the same, to commence to cure
the default which gave rise to the cancellation or termination of the Lease or
abatement or reduction of the rent or management fee payable thereunder and
thereafter fails to diligently prosecute such cure to completion, provided that
in the event Lender cannot commence such cure without possession of the
Property, no cancellation or termination of the Lease and no abatement or
reduction of the rent or management fees payable thereunder shall be effective
if Lender commences judicial or non judicial proceedings to obtain possession
within such thirty (30) day period and thereafter diligently prosecutes such
efforts and cure to completion. Notwithstanding the foregoing, Lender shall have
no obligation to cure any default by Landlord except as provided in Section 3
above in the event Lender shall become the owner of the Property by reason of
the foreclosure of the Security Instrument or the acceptance of a deed or
assignment in lieu of foreclosure or by reason of any other enforcement of the
Security Instrument. Furthermore, notwithstanding anything to the contrary
contained herein, the requirements of notice and

 

G-3



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

an opportunity to cure afforded to Lender as set forth in this Section 5 shall
not apply to any rent abatements and/or credits or termination rights: (a) set
forth in Part C. of the Services Exhibit attached as Exhibit F to the Lease or
(b) (i) that do not arise from a default on the part of the “Landlord” under the
Lease and/or (ii) for which such a right or remedy in favor of Tenant ensues
without the requirement of notice and an opportunity to cure being afforded to
Landlord; provided, however Tenant agrees to notify Lender as provided in
Section 8 below of any default on the part of Landlord under the Lease which
would entitle Tenant to cancel or terminate the Lease or to abate or reduce the
rent or management fees payable thereunder.

6. CASUALTY AND CONDEMNATION. Tenant understands and agrees that if the Property
or any portion thereof are damaged by fire or other casualty, or are taken by
eminent domain proceedings, any insurance proceeds or condemnation awards
attributable to such casualty or condemnation proceeding shall be subject to,
and shall be distributed in accordance with, the terms of the Security
Instrument and other documents relating to the Loan.

7. BUILD-OUT ALLOWANCE. Notwithstanding anything to the contrary contained
herein, in the event Purchaser shall become the owner of the Property by reason
of the foreclosure of the Security Instrument or the acceptance of a deed or
assignment in lieu of foreclosure or by reason of any other enforcement of the
Security Instrument and Tenant provides Purchaser (i) written notice that
Landlord failed to pay when due all or any portion of the Build-out Allowance
(as defined in the Lease) and (ii) copies of the other documents required to be
delivered by Tenant under Section 9.4 of the Lease for payment of the Build-out
Allowance (“Tenant Allowance Notice”), then, within thirty (30) days of its
receipt of the Tenant Allowance Notice, Purchaser shall, at Purchaser’s
election, either pay the portion of the Build-out Allowance due Tenant pursuant
to terms of Section 9.4 of the Lease, or notify Tenant in writing that Tenant is
entitled to, and will receive, a credit against monthly Base Rent due under the
Lease in an amount equal to the total amount of the Build-out Allowance due
Tenant as required under Section 9.4 of the Lease (“Build-out Rental Credits”).
The total of Build-out Rental Credits to be credited by Purchaser to Tenant in a
single calendar month for such month shall not exceed one hundred percent
(100%) of the Base Rent due under the Lease for such month and any unapplied
balance of the Build-out Rental Credits shall be carried forward to the next
month for which Base Rent is payable. Landlord hereby acknowledges and agrees to
provide Lender with copies of any written correspondence from Landlord to Tenant
regarding payment or non-payment of the Build-out Allowance, provided, that,
Landlord’s failure to so provide any such copies of written correspondence to
Lender shall in no way affect or impair Tenant’s rights and entitlements under
this Section 7.

8. NOTICES. Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be in writing and
shall be deemed to have been properly given (a) if hand delivered, when
delivered; (b) if mailed by United States Certified Mail (postage prepaid,
return receipt requested), three Business Days after mailing (c) if by Federal
Express or other reliable overnight courier service, on the next Business Day
after delivered to such courier service or (d) if by telecopier on the day of
transmission if confirmed receipt is obtained:

 

If to Tenant:   Rackspace US, Inc.   5000 Walzem Road   San Antonio, Texas 78218
  Attention: General Counsel   Facsimile: (210) 312-4848 With a copy to:  
Smith, Robertson, Elliott, Glen, Klein & Bell, L.L.P.   221 West 6th Street,
Suite 1100   Austin, Texas 78701   Attention: Gavin P. Klein   Facsimile: (512)
225-5838 If to Lender:   KeyBank National Association, as Agent   127 Public
Square   Cleveland, OH 44114   Attention: Real Estate Capital Services, John C.
Scott   Facsimile: (216) 689-5819

 

G-4



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Section 8, the term “Business Day” shall
mean a day on which commercial banks are not authorized or required by law to
close in the state where the Property is located. Either party by notice to the
other may designate additional or different addresses for subsequent notices or
communications.

9. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to the
benefit of Lender, Tenant and Purchaser and their respective successors and
assigns.

10. GOVERNING LAW. This Agreement shall be deemed to be a contract entered into
pursuant to the laws of the Commonwealth of Virginia and shall in all respects
be governed, construed, applied and enforced in accordance with the laws of the
Commonwealth of Virginia.

11. MISCELLANEOUS. This Agreement may not be modified in any manner or
terminated except by an instrument in writing executed by the parties hereto. If
any term, covenant or condition of this Agreement is held to be invalid, illegal
or unenforceable in any respect, this Agreement shall be construed without such
provision. This Agreement may be executed in any number of duplicate originals
and each duplicate original shall be deemed to be an original. This Agreement
may be executed in several counterparts, each of which counterparts shall be
deemed an original instrument and all of which together shall constitute a
single Agreement. Whenever the context may require, any pronouns used herein
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural and vice versa.
Landlord and Lender each acknowledge and agree that neither the Security
Instrument nor any other instrument evidencing, securing or relating to Lender’s
interest in the Property does or shall cover, or be construed as subjecting in
any manner to the liens thereof, any of the improvements, personal property,
trade fixtures, equipment or facilities located in or about the Property that is
owned, financed, licensed and/or leased by Tenant. Subject to the terms and
provisions of Section 3(h) above regarding amendments or other modifications to
the Lease, Lender agrees that this Agreement satisfies any condition or
requirement in the Security Instrument relating to the approval by Lender of the
Lease. Tenant, Landlord and Lender each represents and warrants to the other
that the individual signing on its behalf herein below has the right, power and
authority to so execute this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

G-5



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.

 

LENDER: KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent
By:  

 

Name:  

 

Its:  

 

 

STATE OF  

 

  )     ) COUNTY OF  

 

  )

On                     , 2     before me,
                                                         , Notary Public,
personally appeared                                         
                                , personally known to me to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their capacity as
                     of KeyBank National Association, a national banking
association, as Agent, and that by his/her/their signature(s) on the instrument
the person(s), or the entity upon behalf of which the person(s) acted, executed
the instrument.

WITNESS my hand and official seal.

 

 

Notary Public

 

My commission expires:  

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

G-6



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

TENANT: RACKSPACE US, INC., a Delaware corporation By:  

 

Name:  

 

Its:  

 

 

STATE OF  

 

  )     ) COUNTY OF  

 

  )

On                     , 2     before me,
                                                         , Notary Public,
personally appeared                                         
                                , personally known to me to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their capacity as
                     of Rackspace US, Inc., a Delaware corporation, and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

 

 

Notary Public

 

My commission expires:  

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

G-7



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

The undersigned hereby joins in the execution of this Agreement in order to
evidence its acceptance of, and agreement to, the provisions of Section 4
hereof.

 

LANDLORD: GRIZZLY VENTURES LLC, a Delaware limited liability company By:  
Grizzly Equity LLC, a Delaware limited liability company, its Managing Member
By:   DuPont Fabros Technology, L.P., a Maryland limited partnership, its
Managing Member By:   DuPont Fabros Technology, Inc., a Maryland corporation,
its General Partner   By:  

 

  Name:  

 

  Title:  

 

  Dated:  

 

 

STATE OF  

 

  )     ) COUNTY OF  

 

  )

On                     , 2     before me,
                                                         , Notary Public,
personally appeared                                         
                                , personally known to me to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their capacity as
                     of DuPont Fabros Technology, Inc., a Maryland corporation
and the General Partner of DuPont Fabros Technology, L.P., a Maryland limited
partnership and the Managing Member of Grizzly Equity LLC, a Delaware limited
liability company, the Managing Member of Grizzly Ventures LLC, a Delaware
limited liability company, and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

WITNESS my hand and official seal.

 

 

Notary Public

 

My commission expires:  

 

 

 

G-8



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

Exhibit “A”

Legal Description

 

GA-1



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

EXHIBIT H

FORM OF GUARANTY

THIS GUARANTY is made as of January             , 2009, by RACKSPACE HOSTING,
INC., a Delaware corporation, having an address at 5000 Walzem Road, San
Antonio, Texas 78218 (“Guarantor”), to GRIZZLY VENTURES LLC, a Delaware limited
liability company (“Landlord”), having an address at 1212 New York Avenue, N.W.,
Suite 900, Washington, D.C. 20005.

WHEREAS, Landlord has leased to Rackspace US, Inc., a Delaware corporation
(“Tenant”), certain space (the “Premises”) in the data center facility known as
ACC4 and located in Ashburn Corporate Center, Ashburn, Virginia, pursuant to
that certain Deed of Lease by and between Landlord and Tenant dated as of
January             , 2009 (the “Lease”);

WHEREAS, Guarantor is materially benefited by the Lease, and Guarantor’s
executing this Guaranty is a material inducement to Landlord to enter into the
Lease.

NOW THEREFORE, in consideration of the premises, and of other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged,
Guarantor agrees with Landlord as follows:

1. Guarantor unconditionally and irrevocably guarantees that all sums stated in
the Lease to be payable by Tenant shall be promptly paid in full when due in
accordance with the Lease and that Tenant shall perform and observe its
covenants thereunder. If any such sum or covenant is not timely paid, performed
or observed, then Guarantor shall, within ten (10) business days of receipt of
written demand from Landlord, pay the same regardless of (a) whether Landlord
shall have taken any steps to enforce any rights against Tenant or any other
person, (b) termination of the Lease as a result of Tenant’s default, or (c) any
other condition or contingency; provided that no such demand shall be made
unless (i) with respect to payments of Base Rent and/or Additional Rent, an
Event of Default has occurred, or (ii) with respect to payment of other sums,
Tenant has defaulted in the payment of such sum, both Tenant and Guarantor have
received written notice from Landlord of such default and such defaults shall
have remained uncured for a period of twenty (20) days after both Tenant and
Guarantor have received notice. Guarantor shall also pay all reasonable expenses
of collecting such sum or any part thereof or of otherwise enforcing this
Guaranty, including reasonable attorneys’ fees. This Guaranty is irrevocable,
unconditional and absolute.

2. Guarantor’s obligations and covenants under this Guaranty shall in no way be
affected or impaired by reason of the happening from time to time of any of the
following, whether or not Guarantor has been notified thereof or consented
thereto: (i) Landlord’s waiver of the performance or observance by Guarantor or
any other party (other than Tenant) of any covenant or condition contained in
the Lease or this Guaranty; (ii) any extension, in whole or in part, of the time
for payment by Tenant or Guarantor of any sums owing or payable under the

 

H-1



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

Lease or this Guaranty, or of any other sums or obligations under or arising out
of or on account of the Lease or this Guaranty, or the renewal of the Lease or
this Guaranty; (iii) any assignment of the Lease or subletting of the Premises
or any part thereof; provided, that, in the event Tenant assigns all of its
interest in the Lease or subleases its interest in the Premises in its entirety,
other than to an Affiliate, Guarantor shall not be liable hereunder for any
option periods, renewals, extensions or modifications of the Lease negotiated or
effected between Landlord and any such assignee/sublessee, unless Guarantor
otherwise agrees in writing; (iv) any modification or amendment (whether
material or otherwise) of any of the obligations of Tenant or Guarantor under
the Lease or this Guaranty; (v) the doing or the omission of any act referred to
in the Lease or this Guaranty (including the giving of any consent referred to
in the Lease or this Guaranty); (vi) Landlord’s failure or delay to exercise any
right or remedy available to Landlord or any action on the part of Landlord
granting indulgence or extension in any form whatsoever; (vii) the voluntary or
involuntary liquidation, dissolution, sale of any or all of the assets,
marshaling of assets and liabilities, receivership, conservatorship, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of, or other similar proceeding
affecting, Tenant or Guarantor or any of Tenant’s or Guarantor’s assets; or
(viii) the release of Guarantor from the performance or observation of any
covenant or condition contained in the Lease or this Guaranty by operation of
law.

3. To the extent not prohibited by law, Guarantor hereby expressly waives
(a) any right Guarantor may now or hereafter have to any hearing prior to the
attachment of any real or personal property to satisfy Guarantor’s obligations,
and (b) the benefits of any present or future constitution, statute or rule of
law which exempts property from liability for debt. Guarantor also expressly
waives the provisions of Sections 49-25 and 49-26 of the Code of Virginia
(1950), as amended.

4. No rejection, disaffirmance or termination of the Lease by Tenant or Tenant’s
trustee in bankruptcy pursuant to bankruptcy law or any other law affecting
creditors’ rights, shall be effective to release and/or terminate the continuing
liability of Guarantor to Landlord under this Guaranty.

5. Notice of acceptance of this Guaranty and notice of any obligations or
liabilities contracted or incurred by Tenant are hereby waived by Guarantor.
Guarantor hereby waives presentment, notice of dishonor, protest and notice of
non-payment or non-performance.

6. This Guaranty shall be construed in accordance with the laws of the
jurisdiction in which the Premises are located, without giving reference to
conflict of law principles.

7. This Guaranty may not be modified or amended except by a written agreement
duly executed by Guarantor and Landlord.

8. Subject to Guarantor’s right to avail itself of any defenses available to
Tenant, Guarantor’s liability shall be primary and joint and several with that
of Tenant. Landlord may proceed against Guarantor under this Guaranty without
initiating or exhausting any remedy against Tenant, and may proceed against
Tenant and Guarantor separately or

 

H-2



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

concurrently. If Guarantor consists of more than one person or entity, the
liability of each person or entity comprising Guarantor shall be joint and
several with that of all other persons or entities comprising Guarantor, and
Landlord may proceed separately or concurrently against any or all persons or
entities comprising Guarantor.

9. Within ten (10) business days after Landlord’s written request, Guarantor
shall execute and deliver to Landlord a written statement certifying any
reasonable matter concerning this Guaranty or the Lease as Landlord may
reasonably request.

10. Any notice which Landlord may elect to send shall be binding upon Guarantor
if delivered by overnight delivery by a nationally recognized carrier, or if
sent by certified or registered mail, return receipt requested, postage prepaid,
to Guarantor’s address as set forth in Section 24.6 of the Lease, .

11. All actions or proceedings arising in connection with this Guaranty shall be
litigated only in a court of competent jurisdiction in the jurisdiction in which
the Premises are located. Each person or entity comprising Guarantor consents to
the jurisdiction of the courts of such jurisdiction, waives any objection to the
venue of any action filed in any court situated in such jurisdiction, and waives
any right under the doctrine of forum non-conveniens, or otherwise, to transfer
any such action filed in any such court to any other court.

12. This Guaranty shall be binding upon, and inure to the benefit of, the
parties hereto and their respective heirs, personal representatives, successors
and assigns.

13. Capitalized terms not otherwise defined herein shall have the same meaning
as set forth in the Lease.

14. THE UNDERSIGNED HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT EITHER BY LANDLORD OR THE UNDERSIGNED (OR ANY OF THEM)
AGAINST THE OTHER WITH RESPECT TO ANY MATTERS WHATSOEVER ARISING OUT OF OR IN
ANY WAY CONNECTED TO THE LEASE OR THIS GUARANTY.

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed under seal
as of the date first above written.

 

WITNESS:     GUARANTOR:    

Rackspace Hosting, Inc.,

a Delaware corporation

 

    By:  

 

    Name:  

 

    Title:  

 

 

H-3



--------------------------------------------------------------------------------

   CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND    FILED SEPARATELY WITH THE
SECURITIES AND    EXCHANGE COMMISSION. BOXES AND ASTERIXES    DENOTE SUCH
OMISSION

 

TABLE OF CONTENTS

 

         PAGE ARTICLE I   THE PREMISES    1 ARTICLE II   TERM    3 ARTICLE III  
BASE RENT    5 ARTICLE IV   ADDITIONAL RENT    6 ARTICLE V   SECURITY    10
ARTICLE VI   USE OF PREMISES    12 ARTICLE VII   ASSIGNMENT AND SUBLETTING    15
ARTICLE VIII   MAINTENANCE AND REPAIRS    20 ARTICLE IX   ALTERATIONS    21
ARTICLE X   SIGNS    24 ARTICLE XI   LANDLORD ACCESS    24 ARTICLE XII  
INSURANCE    26 ARTICLE XIII   SERVICES AND UTILITIES    28 ARTICLE XIV  
LIABILITY OF LANDLORD    32 ARTICLE XV   RULES AND REGULATIONS    34 ARTICLE XVI
  DAMAGE OR DESTRUCTION    35 ARTICLE XVII   CONDEMNATION    36 ARTICLE XVIII  
DEFAULT    37 ARTICLE XIX   BANKRUPTCY    41 ARTICLE XX   SUBORDINATION
MORTGAGES    42 ARTICLE XXI   HOLDING OVER    43 ARTICLE XXII   COVENANTS OF
LANDLORD    44 ARTICLE XXIII   PARKING    44 ARTICLE XXIV   GENERAL PROVISIONS
   44 ARTICLE XXV   RENEWAL    49 ARTICLE XXVI   COMMUNICATIONS EQUIPMENT    50
ARTICLE XXVII   [*****]    53 ARTICLE XXVIII   GUARANTOR    53 ARTICLE XXIX  
[*****]    53

 

-i-